--------------------------------------------------------------------------------

Exhibit 10.1
 
CUSIP Number: Deal # 45856GAC8
Revolving Loans (Dollar Revolving Loans) CUSIP # 45856GAD6
Revolving Loans (Multicurrency Revolving Loans) CUSIP # 45856GAE4
 
Execution Version

 

 
CREDIT AGREEMENT
 
among
 
INTERCONTINENTALEXCHANGE GROUP, INC.
and
ICE EUROPE PARENT LIMITED
as Borrowers,
 
THE LENDERS NAMED HEREIN,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Lender and Swingline Lender
 
BANK OF AMERICA, N.A.,
as Syndication Agent,
 
and
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
BANK OF CHINA, NEW YORK BRANCH,
BANK OF MONTREAL,
BBVA COMPASS BANK,
FIFTH THIRD BANK,
REGIONS BANK, N.A. and
SUNTRUST BANK,
as Co-Documentation Agents
 
$3,000,000,000 Senior Credit Facilities
 
WELLS FARGO SECURITIES, LLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as Joint Bookrunners and Joint Lead Arrangers
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
BANK OF CHINA, NEW YORK BRANCH,
BMO CAPITAL MARKETS CORP.,
BBVA COMPASS BANK,
FIFTH THIRD BANK,
REGIONS BANK, N.A. and
SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Lead Arrangers
 
Dated as of April 3, 2014

 

 

 

 

 

 
TABLE OF CONTENTS
 
Page
 
ARTICLE I
 
DEFINITIONS

         
1.1
 
Defined Terms
 
1
1.2
 
Accounting Terms
 
32
1.3
 
Other Terms; Construction
 
33
1.4
 
Currency Equivalents Generally
 
34
1.5
 
Redenomination of Certain Foreign Currencies
 
35
1.6
 
Interest Rates
 
35
         
ARTICLE II
         
AMOUNT AND TERMS OF THE LOANS
         
2.1
 
Commitments
 
35
2.2
 
Borrowings
 
37
2.3
 
Disbursements; Funding Reliance; Domicile of Loans
 
41
2.4
 
Evidence of Debt; Notes
 
42
2.5
 
Termination and Reduction of Commitments and Swingline Commitments
 
43
2.6
 
Mandatory Payments and Prepayments
 
44
2.7
 
Voluntary Prepayments
 
45
2.8
 
Interest
 
46
2.9
 
Fees
 
48
2.10
 
Interest Periods
 
49
2.11
 
Conversions and Continuations
 
50
2.12
 
Method of Payments; Computations; Apportionment of Payments
 
51
2.13
 
Recovery of Payments
 
53
2.14
 
Pro Rata Treatment
 
54
2.15
 
Increased Costs; Change in Circumstances; Illegality
 
55
2.16
 
Taxes
 
57
2.17
 
Compensation
 
63
2.18
 
Replacement of Lenders; Mitigation of Costs
 
63
2.19
 
Letters of Credit
 
65
2.20
 
Increase in Commitments
 
72
2.21
 
Defaulting Lenders
 
74
2.22
 
Cash Collateral
 
77
         
ARTICLE III
         
CONDITIONS OF BORROWING
         
3.1
 
Conditions of Effectiveness and Initial Borrowing
 
78

 

i

 

 

 

         
3.2
 
Conditions of All Borrowings
 
80
         
ARTICLE IV
         
REPRESENTATIONS AND WARRANTIES
         
4.1
 
Corporate Organization and Power
 
81
4.2
 
Authorization; Enforceability
 
81
4.3
 
No Violation
 
82
4.4
 
Governmental and Third-Party Authorization; Permits
 
82
4.5
 
Litigation
 
82
4.6
 
Full Disclosure
 
83
4.7
 
Margin Regulations
 
83
4.8
 
No Material Adverse Effect
 
83
4.9
 
Financial Matters
 
83
4.10
 
Compliance with Laws
 
83
4.11
 
Investment Company Act
 
83
4.12
 
OFAC; Anti-Terrorism Laws
 
84
         
ARTICLE V
         
AFFIRMATIVE COVENANTS
         
5.1
 
Financial Statements
 
84
5.2
 
Other Business and Financial Information
 
86
5.3
 
Existence; Franchises; Maintenance of Properties
 
87
5.4
 
Use of Proceeds
 
87
5.5
 
Compliance with Laws
 
87
5.6
 
Payment of Taxes
 
88
5.7
 
Insurance
 
88
5.8
 
Maintenance of Books and Records; Inspection
 
88
5.9
 
Subsidiary Guarantors
 
89
5.10
 
Anti-Corruption Laws, OFAC, PATRIOT Act Compliance
 
90
         
ARTICLE VI
         
FINANCIAL COVENANT
         
6.1
 
Maximum Total Leverage Ratio
 
91
         
ARTICLE VII
         
NEGATIVE COVENANTS
         
7.1
 
Merger; Consolidation
 
91
7.2
 
Subsidiary Indebtedness
 
92
7.3
 
Liens
 
94
7.4
 
Asset Dispositions
 
95

 

ii

 

 

 

         
ARTICLE VIII
 
EVENTS OF DEFAULT
         
8.1
 
Events of Default
 
96
8.2
 
Remedies: Termination of Commitments, Acceleration, etc
 
98
8.3
 
Remedies: Setoff
 
99
         
ARTICLE IX
         
THE ADMINISTRATIVE AGENT
         
9.1
 
Appointment and Authority
 
99
9.2
 
Rights as a Lender
 
100
9.3
 
Exculpatory Provisions
 
100
9.4
 
Reliance by Administrative Agent
 
101
9.5
 
Delegation of Duties
 
101
9.6
 
Resignation of Administrative Agent
 
102
9.7
 
Non-Reliance on Administrative Agent and Other Lenders
 
102
9.8
 
No Other Duties, Etc
 
102
9.9
 
Administrative Agent May File Proofs of Claim
 
103
9.10
 
Guaranty Matters; Ineligible Assignees Letter Agreement
 
103
9.11
 
Swingline Lender
 
104
9.12
 
Replacement of Impaired Agent
 
104
         
ARTICLE X
         
MISCELLANEOUS
         
10.1
 
Expenses; Indemnity; Damage Waiver
 
104
10.2
 
Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of Process
 
106
10.3
 
Waiver of Jury Trial
 
108
10.4
 
Notices; Effectiveness; Electronic Communication
 
108
10.5
 
Amendments, Waivers, etc
 
109
10.6
 
Successors and Assigns
 
111
10.7
 
No Waiver
 
115
10.8
 
Survival
 
115
10.9
 
Severability
 
116
10.10
 
Construction
 
116
10.11
 
No Fiduciary Duty
 
116
10.12
 
Confidentiality
 
116
10.13
 
Counterparts; Integration; Effectiveness
 
117
10.14
 
Disclosure of Information
 
117
10.15
 
USA Patriot Act Notice
 
117
10.16
 
The Parent Borrower as Agent for the Subsidiary Borrower
 
118
10.17
 
Judgment Currency
 
118
10.18
 
Termination of Terminating Credit Facilities
 
119

 

iii

 

 

 

         
ARTICLE XI
         
GUARANTY BY THE PARENT BORROWER
         
11.1
 
The Guaranty
 
119
11.2
 
Guaranty Unconditional
 
119
11.3
 
Duty Only Upon Payment in Full; Reinstatement in Certain Circumstances
 
120
11.4
 
Waiver by the Parent Borrower
 
120
11.5
 
Subrogation
 
121
11.6
 
Stay of Acceleration
 
121
11.7
 
Continuing Guaranty; Assignments
 
121

 

iv

 

 

 
EXHIBITS
 

Exhibit A-1     Form of Dollar Revolving Note Exhibit A-2     Form of
Multicurrency Revolving Note Exhibit A-3     Form of Dollar Swingline Note
Exhibit A-4     Form of Multicurrency Swingline Note Exhibit B-1     Form of
Notice of Borrowing Exhibit B-2     Form of Notice of Swingline Borrowing
Exhibit B-3     Form of Notice of Conversion/Continuation Exhibit B-4     Form
of Letter of Credit Notice Exhibit C     Form of Compliance Certificate Exhibit
D     Form of Assignment and Assumption Exhibit E     Forms of U.S. Tax
Compliance Certificate         SCHEDULES         Schedule 1.1(a)   Commitments
and Notice Addresses Schedule 1.1(b)   Existing Letters of Credit Schedule 7.3  
Liens

 

v

 

 

 
CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT, dated as of the 3rd day of April, 2014, is made among
INTERCONTINENTALEXCHANGE GROUP, INC., a Delaware corporation (the “Parent
Borrower”), ICE EUROPE PARENT LIMITED, a limited company incorporated under the
laws of England and Wales (the “Subsidiary Borrower”, and together with the
Parent Borrower, the “Borrowers”), the Lenders (as hereinafter defined), WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (as hereinafter
defined) for the Lenders, and BANK OF AMERICA, N.A., as Syndication Agent (as
hereinafter defined) for the Lenders.
 
BACKGROUND STATEMENT
 
The Borrowers have requested that the Lenders make available a revolving credit
facility to the Borrowers in the aggregate principal amount of
$3,000,000,000.  The Borrowers will use the proceeds of these facilities as
provided in Section 5.4.  The Lenders are willing to make available to the
Borrowers the credit facilities described herein subject to and on the terms and
conditions set forth in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1        Defined Terms.  For purposes of this Agreement, in addition to the
terms defined elsewhere herein, the following terms have the meanings set forth
below (such meanings to be equally applicable to the singular and plural forms
thereof):
 
“Account Designation Letter” means a letter from the Borrowers to the
Administrative Agent, duly completed and signed by an Authorized Officer of each
Borrower and in form and substance reasonably satisfactory to the Administrative
Agent, listing any one or more accounts to which such Borrower may from time to
time request the Administrative Agent to forward the proceeds of any Loans made
hereunder.
 
“Acquisition” means any transaction or series of related transactions,
consummated on or after the date hereof, by which the Parent Borrower directly,
or indirectly through one or more Subsidiaries, (i) acquires any division or
line of business of any Person, or all or substantially all of the assets, of
any Person, whether through purchase of assets, merger or otherwise, or
(ii) acquires Capital Stock of any Person having at least a majority of Total
Voting Power of the then outstanding Capital Stock of such Person.
 
“Additional Commitment” has the meaning set forth in Section 2.20(c).
 
“Additional Lender” has the meaning set forth in Section 2.20(a).
 

 

 

 

 
“Adjusted Base Rate” means, at any time with respect to any Base Rate Loan, a
rate per annum equal to the Base Rate as in effect at such time plus the
Applicable Percentage for Base Rate Loans as in effect at such time.
 
“Adjusted LIBOR Market Index Rate” means, for any date, with respect to any
LIBOR Market Index Rate Loan, a rate per annum equal to the LIBOR Market Index
Rate as in effect at such time plus the Applicable Percentage for LIBOR Loans as
in effect at such time.
 
“Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Loan, a rate
per annum equal to the LIBOR Rate (as set forth in clause (i) of the definition
thereof) as in effect at such time plus the Applicable Percentage for LIBOR
Loans as in effect at such time.
 
“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent appointed under Section 9.1, and its successors and permitted assigns in
such capacity; provided that it is understood that matters concerning the
funding of Multicurrency Revolving Loans denominated in a Foreign Currency and
Multicurrency Swingline Loans and the disbursement of the proceeds thereof will
be administered by the Multicurrency Agent, and references herein to the
“Administrative Agent” in such a context shall be deemed to refer to the
“Multicurrency Agent”.
 
“Administrative Questionnaire” means an administrative questionnaire in the form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person
specified.  Notwithstanding the foregoing, no Agent nor any Lender shall be
deemed an “Affiliate” of a Borrower or any Subsidiary of a Borrower.
 
“Agents” means, collectively, the Multicurrency Agent and the Administrative
Agent.
 
“Aggregate Dollar Revolving Credit Exposure” means, at any time, the sum of
(i) the aggregate principal amount of Dollar Revolving Loans outstanding at such
time, (ii) the aggregate principal amount of Dollar Swingline Loans outstanding
at such time and (iii) the aggregate Dollar Letter of Credit Exposure of all
Dollar Revolving Lenders at such time.
 
“Aggregate Multicurrency Revolving Credit Exposure” means, at any time, the sum
of (i) the Dollar Amount of the Multicurrency Revolving Loans outstanding at
such time, (ii) the Dollar Amount of the Multicurrency Swingline Loans
outstanding at such time and (iii) the aggregate Multicurrency Letter of Credit
Exposure of all Multicurrency Revolving Lenders at such time.
 

2

 

 

 
“Agreement” means this Credit Agreement.
 
“Applicable Percentage” means, at any time from and after the Closing Date, the
applicable percentage (i) to be added to the Base Rate for purposes of
determining the Adjusted Base Rate, (ii) to be added to the LIBOR Rate and the
LIBOR Market Index Rate for purposes of, respectively, determining the Adjusted
LIBOR Rate and Adjusted LIBOR Market Index Rate and (iii) to be used in
calculating the commitment fee payable pursuant to Section 2.9(a)(ii), in each
case as determined under the following matrix with reference to the Debt Rating
(as defined and as determined as set forth below):


Tier
Debt Rating
Applicable
LIBOR
Margin
Applicable
Base Rate
Margin
Applicable
Commitment
Fee Rate
I
AA-/Aa3 or higher
0.875%
0.000%
0.080%
II
A+/A1
1.000%
0.000%
0.100%
III
A/A2
1.125%
0.125%
0.125%
IV
A-/A3
1.250%
0.250%
0.150%
V
BBB+/Baa1 or lower
1.500%
0.500%
0.200%

 
“Debt Rating” means, as of any date of determination, the rating as determined
by S&P and Moody’s of the Parent Borrower’s non-credit-enhanced, senior
unsecured long-term debt.  For purposes of determining the applicable pricing
tier, (i) if the respective Debt Ratings issued by the foregoing rating agencies
differ by one pricing tier, then the pricing tier for the higher of such Debt
Ratings shall apply (with pricing tier I being the highest and pricing tier V
being the lowest); (ii) if there is a split in Debt Ratings of more than one
pricing tier, then the pricing tier that is one level lower than the pricing
tier of the higher Debt Rating shall apply; (iii) if the Parent Borrower has
only one Debt Rating, the pricing tier corresponding to that Debt Rating shall
apply; and (iv) if the Parent Borrower does not have any Debt Rating, pricing
tier V shall apply.  Initially, the Applicable Percentage shall be determined
based upon the Debt Rating specified in the certificate delivered pursuant to
Section 3.1(a)(iv).  Thereafter, each change in the Applicable Percentage
resulting from a publicly announced change in the Debt Rating shall be effective
during the period commencing on the date of the public announcement thereof and
ending on the date immediately preceding the effective date of the next such
change.
 
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the United Kingdom Bribery Act of 2010, and all other laws, rules, and
regulations of any jurisdiction applicable to the Parent Borrower and its
Affiliates concerning or relating to bribery or corruption.
 
“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) a Person (or an Affiliate of a Person)
that administers or manages a Lender.
 
“Arrangers” mean Wells Fargo Securities, LLC, Merrill Lynch, Price, Fenner &
Smith Incorporated, Bank of China, New York Branch, The Bank of Tokyo-Mitsubishi
UFJ, Ltd., BMO Capital Markets Corp., BBVA Compass Bank, Fifth Third Bank,
Regions Bank, N.A. and SunTrust Robinson Humphrey, Inc., and their respective
successors.
 

3

 

 

 
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.6(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D or any other form approved by the Administrative Agent.
 
“Authorized Officer” means, with respect to any action specified herein to be
taken by or on behalf of a Borrower, any officer of such Borrower duly
authorized by resolution of its board of directors or other governing body to
take such action on its behalf, and whose signature and incumbency shall have
been certified to the Administrative Agent by the secretary or an assistant
secretary of such Borrower.
 
“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq., and any successor statute.
 
“Bankruptcy Event” means the occurrence of an event specified in
Section 8.1(f) or 8.1(g).
 
“Base Rate” means the highest of (i) the per annum interest rate publicly
announced from time to time by Wells Fargo in Charlotte, North Carolina, to be
its prime rate (which may not necessarily be its lowest or best lending rate),
as adjusted to conform to changes as of the opening of business on the date of
any such change in such prime rate, (ii) the Federal Funds Rate plus 0.5% per
annum, as adjusted to conform to changes as of the opening of business on the
date of any such change in the Federal Funds Rate, and (iii) the LIBOR Rate for
an interest period of one month plus 1.00%, as adjusted to conform to changes as
of the opening of business on the date of any such change of such LIBOR Rate.
 
“Base Rate Loan” means, at any time, any Dollar Revolving Loan or any
Multicurrency Loan denominated in Dollars that bears interest at such time at
the applicable Adjusted Base Rate.
 
“BofA” means Bank of America, N.A.
 
“Borrowers” has the meaning given to such term in the introductory paragraph
hereof.
 
“Borrowing” means the incurrence by a Borrower (including as a result of
conversions and continuations of outstanding Loans pursuant to Section 2.11) on
a single date of a group of Loans of a single Class, Currency and Type
(including a Swingline Loan made by the Swingline Lender) and, in the case of
LIBOR Loans, as to which a single Interest Period is in effect.
 
“Borrowing Date” means, with respect to any Borrowing, the date upon which such
Borrowing is made.
 
“Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina or New
York, New York are authorized or required by law to be closed, (ii) in respect
of any notice or determination in connection with, and payments of principal and
interest on, LIBOR Loans denominated in Dollars or a LIBOR Market Index Rate
Loan, any such day that is also a day on which trading in Dollar deposits is
conducted by banks in London, England in the London interbank Eurodollar market,
(iii) in respect of any notice or determination in connection with, and payments
of principal and interest on, Loans denominated in Euros, any such day that is
also a day on which the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system (TARGET) (or, if such clearing system ceases to
be operative, such other clearing system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) is open for settlement of
payment in Euros, and (iv) in respect of any notice or determination in
connection with, and payments of principal and interest on, Loans denominated in
any Currency other than Dollars or Euros, any such day that is also a day on
which banks are open for foreign exchange business in the principal financial
center of the country of such Currency.
 

4

 

 

 
“Capital Lease” means, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP, recorded as a capital lease on such
Person’s balance sheet.
 
“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any Capital Lease of such
Person, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.
 
“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case under clauses (i) and (ii), any and all warrants, rights or
options to purchase any of the foregoing or any securities convertible into or
exchangeable for any of the foregoing.
 
“Cash Collateral Account” has the meaning given to such term in Section 2.19(i).
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lender and the Lenders, as
collateral for the Letter of Credit Exposure or obligations of Lenders to fund
participations in respect thereof, cash or deposit account balances or, if the
Administrative Agent and the Issuing Lender shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the Issuing
Lender.  “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.
 
“Cash Equivalents” means (i) for purposes of Section 2.19(i) only,
(A) securities issued or unconditionally guaranteed or insured by the United
States of America or any agency or instrumentality thereof, backed by the full
faith and credit of the United States of America and maturing within one year
from the date of acquisition, (B) commercial paper issued by any Person
organized under the laws of the United States of America, maturing within 180
days from the date of acquisition and, at the time of acquisition, having a
rating of at least A-1 or the equivalent thereof by Standard & Poor’s Ratings
Services or at least P-1 or the equivalent thereof by Moody’s Investors Service,
Inc., (C) time deposits and certificates of deposit maturing within 180 days
from the date of issuance and issued by a bank or trust company organized under
the laws of the United States of America or any state thereof (y) that has
combined capital and surplus of at least $500,000,000 or (z) that has (or is a
subsidiary of a bank holding company that has) a long-term unsecured debt rating
of at least A or the equivalent thereof by Standard & Poor’s Ratings Services or
at least A2 or the equivalent thereof by Moody’s Investors Service, Inc.,
(D) repurchase obligations with a term not exceeding 30 days with respect to
underlying securities of the types described in clause (i)(A) above entered into
with any bank or trust company meeting the qualifications specified in
clause (i)(C) above, and (E) money market funds at least ninety-five percent
(95%) of the assets of which are continuously invested in securities of the
foregoing types; and (ii) for all other purposes, as defined in accordance with
GAAP.
 

5

 

 

 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, implemented or
issued.
 
“Change of Control” means an event or series of events by which:
 
(a)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934), directly or indirectly, of 35% or
more of the equity securities of the Parent Borrower entitled to vote for
members of the board of directors or equivalent governing body of the Parent
Borrower on a fully-diluted basis; or
 
(b)          during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent Borrower ceases to be composed of individuals that are Continuing
Directors.
 
“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Dollar Revolving Loans,
Multicurrency Revolving Loans, Dollar Swingline Loans or Multicurrency Swingline
Loans; when used in reference to any Lender, refers to whether such Lender is a
Dollar Revolving Lender or a Multicurrency Revolving Lender; and, when used in
reference to any Commitment, refers to whether such Commitment is a Dollar
Revolving Commitment or a Multicurrency Revolving Commitment.
 
“Clearing House Subsidiary” means any Subsidiary of the Parent Borrower the
principal business of which is the provision of or conducting of clearing,
depository or settlement operations.
 

6

 

 

 
 
“Closing Date” means the first date upon which the initial extensions of credit
are made pursuant to this Agreement, which shall be the date upon which each of
the conditions set forth in Sections 3.1 and 3.2 shall have been satisfied or
waived in accordance with the terms of this Agreement.
 
“Co-Documentation Agents” means the Lenders identified as such on the cover page
hereof.
 
“Code” means the Internal Revenue Code of 1986, and any successor statute, and
all rules and regulations from time to time promulgated thereunder.
 
“Commitments” means, collectively, the Dollar Revolving Commitments and the
Multicurrency Revolving Commitments.
 
“Compliance Certificate” means a fully completed and duly executed certificate
in the form of Exhibit C, together with a Covenant Compliance Worksheet.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated EBITDA” means, for any Reference Period, the aggregate of
(i) Consolidated Net Income for such period, plus (ii) the sum of (A) interest
expense, (B) federal, state, local and other income taxes, (C) depreciation and
amortization expense, (D) fees and integration, restructuring and severance
expenses and charges incurred during such period in connection with any
Acquisition or Asset Disposition consummated no more than six months prior to
the beginning of such Reference Period not to exceed (x) for any Reference
Period ending between the Closing Date and September 30, 2015, $150,000,000 or
(y) for any Reference Period ending after September 30, 2015, five percent of
Consolidated EBITDA for such Reference Period (calculated without giving effect
to this clause (D)), (E) noncash charges (including stock based compensation and
any impairment charge or write-off or write-down of goodwill or other intangible
assets), (F) extraordinary losses and (G) all losses during such period
resulting from any asset disposition outside the ordinary course of business,
all to the extent deducted in the calculation of Consolidated Net Income for
such Reference Period and all calculated in accordance with GAAP, minus
(iii) the sum of (A) extraordinary gains or income, (B) all gains during such
period resulting from any asset disposition outside the ordinary course of
business, (C) any cash disbursements during such period that relate to noncash
charges included in Consolidated EBITDA pursuant to clause (ii)(E) of this
definition during such Reference Period or the twelve months preceding such
Reference Period and (D) any noncash gains for such period that represent the
reversal of any accrual, or the reversal of any cash reserves, that relates to
charges included in Consolidated EBITDA pursuant to clause (ii)(D) or (ii)(E) of
this definition during such Reference Period or the twelve months preceding such
Reference Period, all to the extent included in the calculation of Consolidated
Net Income for such period and all calculated in accordance with GAAP.
 

7

 

 

 
“Consolidated Net Income” means, for any Reference Period, net income (or loss)
for the Parent Borrower and its Subsidiaries for such Reference Period,
determined on a consolidated basis in accordance with GAAP (after deduction for
minority interests); provided that, in making such determination, there shall be
excluded (i) the net income (or loss) of any other Person that is not a
Subsidiary of the Parent Borrower (or is accounted for by the Parent Borrower by
the equity method of accounting) except to the extent of actual payment of cash
dividends or distributions by such Person to the Parent Borrower or any
Subsidiary thereof during such period, (ii) the net income of any Subsidiary of
the Parent Borrower to the extent that the declaration or payment of dividends
or similar distributions by such Subsidiary of such net income is not at the
time permitted by operation of the terms of its charter, certificate of
incorporation or formation or other constituent document or any agreement or
instrument (other than a Credit Document) or any judgment, decree, order,
statute, rule or government regulation applicable to such Subsidiary (provided
that there shall not be excluded from Consolidated Net Income such part of net
income that is used or designated as being available to satisfy regulatory
capital or liquidity requirements imposed on any Subsidiary of the Parent
Borrower by any Governmental Authority or pursuant to any decree, order,
statute, rule or government regulation) and (iii) without duplication of other
deductions or exclusions, any payments made during such Reference Period by any
Subsidiaries of the Parent Borrower of profit sharing entitlements, rebates,
incentives, partnership distributions or similar entitlements.
 
“Consolidated Net Worth” means, as of any date of determination, the
consolidated stockholders’ equity of the Parent Borrower and its Subsidiaries,
determined in accordance with GAAP.
 
“Consolidated Total Funded Debt” means, as of any date of determination, the
aggregate principal amount of all Indebtedness of the Parent Borrower and its
Subsidiaries as of such date, determined on a consolidated basis in accordance
with GAAP.
 
“Continuing Directors” means, as of any date, members of the board of directors
or other equivalent governing body of the Parent Borrower (i) who were members
of that board or equivalent governing body on the Closing Date, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
 
“Control” means, with respect to any Person, the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise; and the terms “Controlled” and “Controlling” have correlative
meanings.
 
“Covenant Compliance Worksheet” means a fully completed worksheet in the form of
Attachment A to Exhibit C.
 

8

 

 

 
“Credit Documents” means this Agreement, the Notes, the Letters of Credit, the
Fee Letters, each Subsidiary Guaranty, the Ineligible Assignees Letter
Agreement, each Compliance Certificate, each Notice of Borrowing, each Notice of
Swingline Borrowing and each Letter of Credit Notice now or hereafter executed
and delivered to the Administrative Agent or any Lender by or on behalf of a
Borrower or any Guarantor with respect to this Agreement.
 
“Credit Parties” means the Borrowers and the Guarantors.
 
“Currency” means Dollars or any Foreign Currency.
 
“Debt Rating” shall have the meaning given to such term in the definition of
Applicable Percentage.
 
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
 
“Default” means any event or condition that, with the passage of time or giving
of notice, or both, would constitute an Event of Default.
 
“Defaulting Lender” means, subject to Section 2.21(b), any Lender that (i) has
failed to (A) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Parent Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (B) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (ii) has
notified a Borrower, the Administrative Agent, the Issuing Lender or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (iii) has failed, within
three Business Days after written request by the Administrative Agent or a
Borrower, to confirm in writing to the Administrative Agent and such Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (iii) upon receipt of such written confirmation by the Administrative
Agent and such Borrower), or (iv) has, or has a direct or indirect parent
company that has, (A) become the subject of a proceeding under any Debtor Relief
Law, or (B) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (i) through (iv) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.21(b)) upon delivery of written
notice of such determination to the Parent Borrower, the Issuing Lender, the
Swingline Lender and each Lender.
 

9

 

 

 
“Delaware Trust” means NYSE Group Trust I, a Delaware statutory trust.
 
“Delaware Trust Option” means the call option remedy of the Delaware Trust over
the priority shares and/or ordinary shares or other voting securities of NYSE
Group, Archipelago Holdings, Inc., or their respective Subsidiaries triggered by
a material change in law, substantially as such remedy is provided in the Trust
Agreement dated as of April 4, 2007, as in effect on the Closing Date.
 
“Designated Person” means any Person listed on a Sanctions List.
 
“Dollar L/C Commitment” means the obligation of the Issuing Lender to issue
Dollar Letters of Credit in an aggregate amount agreed to by the Issuing Lender
in its sole and absolute discretion.  For the avoidance of doubt, unless and
until otherwise agreed to by the Issuing Lender in its sole and absolute
discretion, the Dollar L/C Commitment shall be zero.
 
“Dollar Amount” means, at any time, (i) with respect to an amount denominated in
Dollars, such amount or (ii) with respect to an amount denominated in a Foreign
Currency, an equivalent amount thereof in Dollars as determined by the
Administrative Agent at such time on the basis of the Spot Rate for the purchase
of Dollars with such Foreign Currency.
 
“Dollar Letter of Credit” has the meaning given to such term in Section 2.19(a).
 
“Dollar Letter of Credit Exposure” means, with respect to any Dollar Revolving
Lender at any time, such Lender’s ratable share (based on the proportion that
its Dollar Revolving Commitment bears to the aggregate Dollar Revolving
Commitments at such time, or if the Dollar Revolving Commitments have been
terminated, based upon the proportion that its Dollar Revolving Commitment bore
to the aggregate Dollar Revolving Commitments immediately prior to such
termination thereof, giving effect to any subsequent assignments) of the sum of
(i) the aggregate Stated Amount of all Dollar Letters of Credit outstanding at
such time and (ii) the aggregate amount of all Dollar Reimbursement Obligations
outstanding at such time.
 
“Dollar Reimbursement Obligation” has the meaning given to such term in
Section 2.19(d).
 

10

 

 

 
“Dollar Revolving Commitment” means, with respect to any Dollar Revolving Lender
at any time, the commitment of such Lender to make Dollar Revolving Loans and
participate in Dollar Letters of Credit and Dollar Swingline Loans in an
aggregate principal amount at any time outstanding up to the amount set forth
opposite such Lender’s name on Schedule 1.1(a) under the caption “Dollar
Revolving Commitment” or, if such Lender has entered into one or more Assignment
and Assumptions, the amount set forth for such Lender at such time in the
Register maintained by the Administrative Agent pursuant to Section 10.6(c) as
such Lender’s “Dollar Revolving Commitment,” in either case, as such amount may
be reduced at or prior to such time pursuant to the terms hereof or increased
from time to time pursuant to Section 2.20.
 
“Dollar Revolving Credit Exposure” means, with respect to any Dollar Revolving
Lender at any time, the sum of (i) the aggregate principal amount of all Dollar
Revolving Loans made by such Lender that are outstanding at such time, (ii) such
Lender’s Dollar Swingline Exposure at such time and (iii) such Lender’s Dollar
Letter of Credit Exposure at such time.
 
“Dollar Revolving Lender” means each Person listed on Schedule 1.1(a) as having
a Dollar Revolving Commitment and each other Person that becomes a “Dollar
Revolving Lender” hereunder pursuant to Section 2.18(a), 2.20 or 10.6, and their
respective successors and assigns.
 
“Dollar Revolving Loan” means any Revolving Loan made by a Dollar Revolving
Lender pursuant to Section 2.1(a) denominated in Dollars.
 
“Dollar Revolving Note” means, with respect to any Dollar Revolving Lender
requesting the same, the promissory note of the Parent Borrower in favor of such
Dollar Revolving Lender evidencing the Dollar Revolving Loans made by such
Lender pursuant to Section 2.1(a), in substantially the form of Exhibit A-1,
together with any amendments, modifications and supplements thereto,
substitutions therefor and restatements thereof.
 
“Dollar Swingline Commitment” means the obligations of the Swingline Lender to
make Dollar Swingline Loans in an aggregate amount agreed to by the Dollar
Swingline Lender in its sole and absolute discretion or, if less, the aggregate
Dollar Revolving Commitments at the time of determination, as such amount may be
reduced at or prior to such time pursuant to the terms hereof.  For the
avoidance of doubt, unless and until otherwise agreed to by the Swingline Lender
in its sole and absolute discretion, the Dollar Swingline Commitment shall be
zero.
 
“Dollar Swingline Exposure” means, with respect to any Dollar Revolving Lender
at any time, its maximum aggregate liability to both make Refunded Swingline
Loans pursuant to Section 2.2(e) to refund, and to purchase participations
pursuant to Section 2.2(f) in, Dollar Swingline Loans that are outstanding at
such time.
 
“Dollar Swingline Loans” has the meaning set forth in Section 2.1(c).
 
“Dollar Swingline Note” means, if requested by the Swingline Lender, the
promissory note of the Parent Borrower in favor of the Swingline Lender
evidencing the Dollar Swingline Loans made by the Swingline Lender pursuant to
Section 2.1(c), in substantially the form of Exhibit A-3, together with any
amendments, modifications and supplements thereto, substitutions therefor and
restatements thereof.
 
“Dollars” or “$” means dollars of the United States of America.
 

11

 

 

 
“Domestic Subsidiary” means a Subsidiary incorporated or otherwise organized or
existing under the laws of the United States, any state thereof or the District
of Columbia, other than any such Subsidiary (i) of a controlled foreign
corporation within the meaning of Section 957 of the Code (a “CFC”) or (ii) that
has no material assets other than Capital Stock of one or more Foreign
Subsidiaries that are CFCs.
 
“Dutch Foundation” means Stichting NYSE Euronext, a foundation (stichting)
incorporated and existing under the laws of The Netherlands.
 
“Dutch Foundation Option” means the call option remedy of the Dutch Foundation
over the priority shares and/or common stock or other voting securities of
Euronext N.V., a public limited liability company organized under the laws of
The Netherlands or any of its Subsidiaries triggered by a material change in
law, substantially as such remedy is provided in the Governance and Option
Agreement dated as of April 4, 2007, as in effect on the Closing Date.
 
“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro that apply generally in
the European Union.
 
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, allegations, notices of
noncompliance or violation, investigations by a Governmental Authority, or
proceedings (including administrative, regulatory and judicial proceedings)
relating in any way to any Hazardous Substance, any actual or alleged violation
of or liability under any Environmental Law or any permit issued, or any
approval given, under any Environmental Law (collectively, “Claims”), including
(i) any and all Claims by Governmental Authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from any Hazardous Substance or arising from alleged
injury or threat of injury to human health or the environment.
 
“Environmental Laws” means any and all federal, state and local laws, statutes,
ordinances, rules, regulations, permits, licenses, approvals, rules of common
law and orders of courts or Governmental Authorities, relating to the protection
of human health, occupational safety with respect to exposure to Hazardous
Substances, or the environment, now or hereafter in effect, including
requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Substances.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, and any
successor statute, and all rules and regulations from time to time promulgated
thereunder.
 
“ERISA Affiliate” means any Person (including any trade or business, whether or
not incorporated) deemed to be under “common control” with, or a member of the
same “controlled group” as, the Parent Borrower or any of its Subsidiaries,
within the meaning of Sections 414(b), (c), (m) or (o) of the Code or Section
4001 of ERISA.
 

12

 

 

 
“ERISA Event” means any of the following:  (i) a “reportable event” as defined
in Section 4043(c) of ERISA with respect to a Plan and, if a Credit Party or an
ERISA Affiliate has received notice, a Multiemployer Plan, for which the
requirement to give notice has not been waived by the PBGC (provided however,
that a failure to meet the minimum funding standard of Section 412 of the Code
shall be considered a “reportable event” regardless of the issuance of any
waiver), (ii) the application by a Credit Party or an ERISA Affiliate for a
funding waiver pursuant to Section 412 of the Code, (iii) the incurrence by a
Credit Party or an ERISA Affiliate of any Withdrawal Liability, or the receipt
by a Credit Party or an ERISA Affiliate of notice from a Multiemployer Plan that
it is in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA
or that it intends to terminate or has terminated under Section 4041A of ERISA,
(iv) the distribution by a Credit Party or an ERISA Affiliate under Section 4041
of ERISA of a notice of intent to terminate any Plan or the taking of any action
to terminate any Plan, (v) the commencement of proceedings by the PBGC under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan, or (vi) the imposition of any Lien upon any assets of a
Credit Party or an ERISA Affiliate as a result of any alleged failure to comply
with the Code or ERISA with respect to any Plan.
 
“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.
 
“Event of Default” has the meaning given to such term in Section 8.1.
 
“Exchange Act” means the Securities Exchange Act of 1934, and any successor
statute, and all rules and regulations from time to time promulgated thereunder.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (i) Taxes imposed on or measured by net income, profits, net worth or
capital, franchise Taxes, and branch profits or similar Taxes (in each case,
however denominated), in each case, (A) imposed by the United States (or any
political subdivision or taxing authority thereof or therein) or as a result of
such Recipient being organized under the laws of, or having its principal office
or, in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision or taxing authority
thereof or therein) or (B) that are Other Connection Taxes, (ii) any withholding
Taxes imposed on amounts payable to or for the account of a Lender with respect
to an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (A) such Lender acquires such interest in such Loan or
Commitment (other than pursuant to an assignment requested by the Parent
Borrower under Section 2.18) or (B) such Lender changes its Lending Office,
except in each case to the extent that (x) pursuant to Section 2.16, amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office or (y) the Subsidiary Borrower
shall have failed to comply with its obligations under Section 2.17(i)(ii),
(iii) Taxes attributable to such Recipient’s failure or inability to comply with
Section 2.16(g), (iv) any backup withholding Taxes, and (v) any Taxes imposed
under FATCA.
 

13

 

 

 
“Exempted Euronext Indebtedness” means any Indebtedness incurred by Euronext
Group NV and its Subsidiaries pursuant to one or more credit facilities or other
debt financings in an aggregate principal amount not to exceed €600,000,000
(and, for the avoidance of doubt, all Indebtedness under any one or more such
credit facilities or other debt financings that have an aggregate principal
amount in excess of €600,000,000 shall not be Exempted Euronext Indebtedness).
 
“Existing Letters of Credit” means those letters of credit set forth on
Schedule 1.1(b) and continued under this Agreement as Dollar Letters of Credit
issued by the Issuing Lender pursuant to Section 2.19.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
entered into in respect of any of the foregoing.
 
“Federal Funds Rate” means, for any period, a fluctuating per annum interest
rate (rounded upwards, if necessary, to the nearest 1/100 of one percentage
point) equal for each day during such period to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.
 
“Fee Letters” means the Joint Fee Letter and the Wells Fargo Fee Letter.
 
“Financial Officer” means, with respect to any Person, the chief financial
officer, vice president-finance, principal accounting officer or treasurer of
such Person.
 
“fiscal quarter” or “FQ” means a fiscal quarter of the Parent Borrower and its
Subsidiaries.
 
“fiscal year” or “FY” means a fiscal year of the Parent Borrower and its
Subsidiaries.
 
“Foreign Currency” means Euro, Sterling, Canadian Dollars or Japanese Yen.
 
“Foreign Currency Equivalent” means, on any date of determination, with respect
to an amount denominated in Dollars, the equivalent amount thereof in the
applicable Foreign Currency that would be required to purchase such amount of
Dollars on such date of determination, based upon the Spot Rate.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside of the United States.
 

14

 

 

 
“Foreign Subsidiary” means any Subsidiary of the Parent Borrower that is not a
Domestic Subsidiary.
 
“Fronting Exposure” means at any time there is a Defaulting Lender, (i) with
respect to any Issuing Lender, such Defaulting Lender’s Letter of Credit
Exposure (after giving effect to any reallocation pursuant to
Section 2.21(a)(iv) and the posting of any Cash Collateral in accordance with
Section 2.21(a)(v)), and (ii) with respect to the Swingline Lender, such
Defaulting Lender’s Swingline Exposure (after giving effect to any reallocation
pursuant to Section 2.21(a)(iv) and the prepayment of any Swingline Loans in
accordance with Section 2.21(a)(v)).
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally accepted accounting principles in the United States of
America, as set forth in the statements, opinions and pronouncements of the
Accounting Principles Board, the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board, consistently applied
and maintained, as in effect from time to time (subject to the provisions of
Section 1.2).
 
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Guarantor” means NYSE and any other Person that guarantees the Obligations
(including the Parent Borrower as a guarantor under Article XI).
 
“Guaranty Fund” means any fund, deposits or pledged (or transferred) assets,
including initial, original, variation, settlement, delivery or mark-to-market
margin, buyer’s security or seller’s security, in any case whether contingent or
actual (or similar arrangement), set up, maintained or established by (i) ICE
Clear US, (ii) ICE Clear Europe, (iii) The Clearing Corporation, (iv) ICE Clear
Credit, (v) ICE Clear Canada, and (vi) such other Clearing House Subsidiaries,
in each case in which its members (or other Persons) make contributions, make
deposits, set aside funds, pledge (or transfer) assets, grant security interests
in assets or transfer title to margin or other collateral assets or the like to,
among other things, enable the satisfaction (whether in whole or in part) of the
obligations of the relevant Clearing House Subsidiary or upon the default (or
other specified event) of a clearing member or the like.
 

15

 

 

 
“Guaranty Obligation” means, with respect to any Person, any direct or indirect
liability of such Person with respect to any Indebtedness, liability or other
obligation (the “primary obligation”) of another Person (the “primary obligor”),
whether or not contingent, (i) to purchase, repurchase or otherwise acquire such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or provide funds (x) for the payment or discharge of
any such primary obligation or (y) to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor (including keep well agreements, maintenance agreements, comfort letters
or similar agreements or arrangements), (iii) to lease or purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor in respect thereof
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss or failure or
inability to perform in respect thereof; provided, however, that, with respect
to the Parent Borrower and its Subsidiaries, the term Guaranty Obligation shall
not include endorsements for collection or deposit in the ordinary course of
business.  The amount of any Guaranty Obligation of any guaranteeing Person
hereunder shall be deemed to be the lower of (a) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
Guaranty Obligation is made and (b) the maximum amount for which such
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guaranty Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing Person may be liable are not stated
or determinable, in which case the amount of such Guaranty Obligation shall be
such guaranteeing Person’s maximum reasonably anticipated liability in respect
thereof as determined by such guaranteeing Person in good faith.
 
“Hazardous Substance” means any substance or material meeting any one or more of
the following criteria:  (i) it is or contains a substance designated as a
hazardous waste, hazardous substance, hazardous material, pollutant, contaminant
or toxic substance under any Environmental Law, (ii) it is toxic, explosive,
corrosive, ignitable, infectious, radioactive, mutagenic or otherwise hazardous
to human health or the environment and is or becomes regulated by any
Governmental Authority, (iii) its presence may require investigation or response
under any Environmental Law, (iv) it constitutes a nuisance, trespass or health
or safety hazard to Persons or neighboring properties, or (v) it is or contains,
without limiting the foregoing, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.
 
“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided, however, that, with respect to
any Clearing House Subsidiary, the term Hedge Agreement shall not include any
such transaction with respect to which such entity is a party solely in its
capacity as a central counterparty.
 
“ICE Clear Canada” means ICE Clear Canada, Inc., a Manitoba corporation and an
indirect Wholly-Owned Subsidiary of the Parent Borrower.
 
“ICE Clear Credit” means ICE Clear Credit, LLC, a Delaware limited liability
company (formerly ICE Trust U.S. LLC) and a Subsidiary of the Parent Borrower.
 

16

 

 

 
“ICE Clear Europe” means ICE Clear Europe Limited, a private limited company
incorporated under the laws of England and Wales and an indirect Wholly-Owned
Subsidiary of the Parent Borrower.
 
“ICE Clear US” means ICE Clear U.S., Inc., a New York corporation and an
indirect Wholly-Owned Subsidiary of the Parent Borrower (formerly known as New
York Clearing Corporation).
 
“ICE Futures Europe” means ICE Futures Europe, a United Kingdom corporation and
an indirect Wholly-Owned Subsidiary of the Parent Borrower.
 
“Increasing Lender” has the meaning set forth in Section 2.20(a).
 
“Indebtedness” means, with respect to any Person (without duplication), (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by notes, bonds, debentures or similar instruments, or upon
which interest payments are customarily made, (iii) the aggregate amount (but
only to the extent drawn and not reimbursed) of all surety bonds, letters of
credit and bankers’ acceptances issued or created for the account of such
Person, (iv) all indebtedness created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such
Person, (v) all Capital Lease Obligations of such Person, (vi) all Guaranty
Obligations of such Person with respect to Indebtedness of another Person and
(vii) all indebtedness of the types referred to in clauses (i) through (vi)
above (A) of any partnership or unincorporated joint venture in which such
Person is a general partner or joint venturer to the extent such Person is
liable therefor or (B) secured by any Lien on any property or asset owned or
held by such Person regardless of whether or not the indebtedness secured
thereby shall have been incurred or assumed by such Person or is nonrecourse to
the credit of such Person, the amount thereof being equal to the lesser of
(x) the amount secured by such Lien and (y) the fair market value of the
property or assets subject to such Lien as determined in good faith by such
Person; provided, however, that, with respect to any Clearing House Subsidiary,
the term Indebtedness shall not include any transaction with respect to which
such entity is a party solely in its capacity as a central counterparty.
 
“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of a
Borrower under any Credit Document and (ii) to the extent not otherwise
described in clause (i) above, Other Taxes.
 
“Ineligible Assignees” means those certain Persons set forth in the Ineligible
Assignees Letter Agreement and all Affiliates thereof.
 
“Ineligible Assignees Letter Agreement” means that certain letter agreement,
dated as of the Closing Date, between the Parent Borrower and the Administrative
Agent, as such letter agreement may be amended or modified from time to time
with the consent of the Parent Borrower and, in accordance with Section 9.10(b),
the Administrative Agent.
 
“Interest Period” has the meaning given to such term in Section 2.10.
 
“IRS” means the United States Internal Revenue Service.
 

17

 

 

 
“Issuing Lender” means Wells Fargo in its capacity as issuer of the Letters of
Credit, and its successors in such capacity.
 
“Joint Fee Letter” means the letter from Wells Fargo, Wells Fargo Securities,
LLC, BofA and Merrill Lynch, Pierce, Fenner & Smith Incorporated, to the Parent
Borrower, dated March 4, 2014, relating to certain fees payable by the Parent
Borrower in respect of the transactions contemplated by this Agreement.
 
“Legal Reservations” means:
 
(a)           the principle that equitable remedies (or remedies that are
analogous to equitable remedies in other jurisdictions) may be granted or
refused at the discretion of a court, the limitation of enforcement by laws
relating to bankruptcy, insolvency, liquidation, reorganization, court schemes,
moratoria, administration, examinership, reorganization and other laws generally
affecting the rights of creditors;
 
(b)           the time barring of claims under the UK Limitation Act 1980 and
the Foreign Limitation Periods Act 1984 and other applicable statutes of
limitation, the possibility that an undertaking to assume liability for or
indemnify a person against non-payment of UK stamp duty may be void and defenses
of set-off or counterclaim;
 
(c)           similar principles, rights and defenses under the laws of any
other jurisdiction to which a Borrower or its assets may be subject; and
 
(d)           any other matters which are set out as qualifications or
reservations as to matters of law of general application in the legal opinions
provided to the Administrative Agent and the Lenders under the Credit Documents.
 
“Lender Parties” has the meaning given to such term in Section 10.11.
 
“Lenders” means, collectively, the Revolving Lenders.  Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.
 
“Lending Office” means, with respect to any Lender, the office of such Lender
designated as such in such Lender’s Administrative Questionnaire or in
connection with an Assignment and Assumption, or such other office as may be
otherwise designated in writing from time to time by such Lender to the Parent
Borrower and the Administrative Agent.  A Lender may designate separate Lending
Offices as provided in the foregoing sentence for the purposes of making or
maintaining different Types and Classes of Loans, and, with respect to LIBOR
Loans, such office may be a domestic or foreign branch or Affiliate of such
Lender.
 
“Letter of Credit Exposure” means, with respect to any Lender at any time, such
Lender’s Dollar Letter of Credit Exposure or Multicurrency Letter of Credit
Exposure, or both, as the context requires.
 
“Letter of Credit Maturity Date” means the fifth Business Day prior to the
Maturity Date.
 
“Letter of Credit Notice” has the meaning given to such term in Section 2.19(b).
 

18

 

 

 
“Letters of Credit” means any or all of the Dollar Letters of Credit and
Multicurrency Letters of Credit.
 
“LIBOR Loan” means, at any time, any Loan that bears interest at such time at
the applicable Adjusted LIBOR Rate.
 
“LIBOR Market Index Rate” means, for any date, the rate for one month deposits
in the applicable Currency as reported on Reuters Screen LIBOR01 Page as of
11:00 a.m. London time, on such day, or if such day is not a London Banking Day,
then the immediately preceding London Banking Day (or if not so reported, then
as reasonably determined by the Administrative Agent from another recognized
source or interbank quotation).
 
“LIBOR Market Index Rate Loan” means any Swingline Loan bearing interest at a
rate determined by reference to the LIBOR Market Index Rate.
 
“LIBOR Rate” means:
 
(i)            with respect to each LIBOR Loan denominated in any Currency
(other than Canadian Dollars) comprising part of the same Borrowing for any
Interest Period, an interest rate per annum obtained by dividing (A) (y) the
London Interbank Offered Rate (or a successor rate which is approved by the
Administrative Agent, in consultation with the Parent Borrower) appearing on
Reuters Screen LIBOR01 Page (or other commercially available source providing
quotations of such rate as selected by the Administrative Agent, in consultation
with the Parent Borrower, from time to time) for deposits denominated in such
Currency or (z) if no such rate is available, the rate of interest determined by
the Administrative Agent to be the rate or the arithmetic mean of rates at which
deposits in such Currency in immediately available funds are offered to
first-tier banks (as determined in consultation with the Parent Borrower) in the
London interbank Eurodollar market, in each case under (y) and (z) above at
approximately 11:00 a.m., London time, two Business Days prior to the first day
of such Interest Period for a period substantially equal to such Interest
Period, by (B) the amount equal to 1.00 minus the Reserve Requirement (expressed
as a decimal) for such Interest Period; and
 
(ii)           with respect to each LIBOR Loan denominated in Canadian Dollars
comprising part of the same Borrowing for any Interest Period, an interest rate
per annum determined by the Administrative Agent on the basis of an average rate
applicable to Canadian Dollar bankers’ acceptances having a maturity comparable
to the applicable Interest Period appearing on the “Reuters Screen CDOR Page”
(as defined in the International Swap Dealer Association, Inc.’s definitions),
or other commercially available source providing quotations of such rate as
selected by the Administrative Agent, in consultation with the Parent Borrower,
from time to time, at approximately 10:00 a.m., Toronto time, on the first day
of such Interest Period (or if such day is not a Business Day, then on the
immediately preceding Business Day); provided that if, for any reason, such rate
does not appear on the Reuters Screen CDOR Page on such day, then the “LIBOR
Rate” on such day for any LIBOR Loan denominated in Canadian Dollars shall be
calculated as the rate (rounded upwards to the nearest basis point) quoted by
The Toronto-Dominion Bank (or its successors or assigns or such other bank
listed in Schedule I to the Bank Act (Canada) as the Administrative Agent may
from time to time designate) as its discount rate for the purchase of Canadian
Dollar bankers’ acceptances in an amount substantially equal to such LIBOR Loan
with a term comparable to such Interest Period at approximately 10:00 a.m.,
Toronto time, on the first day of such Interest Period (or if such day is not a
Business Day, then on the immediately preceding Business Day); and
 

19

 

 

 
(iii)         for any interest rate calculation with respect to a Base Rate
Loan, the rate of interest per annum determined on the basis of the London
Interbank Offered Rate (or a successor rate which is approved by the
Administrative Agent, in consultation with the Parent Borrower) for U.S. Dollar
deposits for delivery on the date in question for a one month term beginning on
that date which appears on Reuters Screen LIBOR01 Page (or other commercially
available source providing quotations of such rate as selected by the
Administrative Agent, in consultation with the Parent Borrower, from time to
time) at approximately 11:00 a.m., London time, on such date of determination,
or, if such date is not a Business Day, then the immediately preceding Business
Day.  If, for any reason, such rate does not appear on Reuters Screen LIBOR01
Page (or other commercially available source providing quotations of such rate
as selected by the Administrative Agent from time to time), then “LIBOR” for
such Base Rate Loan shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which U.S. Dollar deposits would be
offered by first class banks (as determined in consultation with the Parent
Borrower) in the London interbank market to the Administrative Agent at
approximately 11:00 a.m., London time, on such date of determination for
delivery on the date in question for a one month term.
 
Each of the Administrative Agent and the Lenders acknowledges and agrees that
(1) as of the date hereof, ICE Benchmark Administration Ltd. is a subsidiary of
the Parent Borrower, and (2) neither the Administrative Agent nor any Lender,
solely in their respective capacities as such under this Agreement, shall have
any direct claim under this Agreement against any Borrower on account of any
action taken by ICE Benchmark Administration Ltd. in its capacity as a provider
of any quotations or rates referred to this definition.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), charge or other encumbrance of any nature,
whether voluntary or involuntary, including the interest of any vendor or lessor
under any conditional sale agreement, title retention agreement, Capital Lease
or any other lease or arrangement having substantially the same effect as any of
the foregoing; provided that, with respect to the assets of any Clearing House
Subsidiary, no rights of setoff, deduction, netting or offset of any member (or
similar Person) of such Clearing House Subsidiary shall constitute a Lien
hereunder.
 
“Loans” means any or all of the Revolving Loans and the Swingline Loans.
 
“Local Time” means (i) in the case of Multicurrency Revolving Loans or
Multicurrency Swingline Loans, in each case denominated in a Foreign Currency,
London time, and (ii) in all other cases, Charlotte, North Carolina time.
 
“Margin Stock” has the meaning given to such term in Regulation U.
 

20

 

 

 
“Material Adverse Effect” means a material adverse effect upon (i) the business,
assets, financial condition or results of operations of the Parent Borrower and
its Subsidiaries, taken as a whole, (ii) the ability of any Borrower or any
Guarantor to perform their respective obligations under this Agreement or any of
the other Credit Documents or (iii) the legality, validity or enforceability of
this Agreement or any of the other Credit Documents or the rights and remedies
of the Administrative Agent and the Lenders hereunder and thereunder.
 
“Material Subsidiary” means, at any time, any Subsidiary of the Parent Borrower
that is a “significant subsidiary” as defined in Rule 1−102(w) of Regulation S−X
under the Securities Act.
 
“Maturity Date” means the fifth anniversary of the Closing Date; provided,
however, that, if such date is a not a Business Day, then the Maturity Date
shall be the immediately preceding Business Day.
 
“Moody’s” means Moody’s Investor Service.
 
“Multicurrency Agent” means Wells Fargo Bank, National Association, London
Branch, and any other financial institution designated by the Administrative
Agent (and reasonably acceptable to the Parent Borrower) to act as its sub-agent
and correspondent hereunder in respect of the disbursement and payment of
Multicurrency Revolving Loans denominated in a Foreign Currency and
Multicurrency Swingline Loans.
 
“Multicurrency L/C Commitment” means the obligation of the Issuing Lender to
issue Multicurrency Letters of Credit in an aggregate Dollar Amount equal to
$150,000,000 or such greater amount agreed to by the Issuing Lender in its sole
and absolute discretion.
 
“Multicurrency Letter of Credit” has the meaning given to such term in
Section 2.19(a).
 
“Multicurrency Letter of Credit Exposure” means, with respect to any
Multicurrency Revolving Lender at any time, such Lender’s ratable share (based
on the proportion that its Multicurrency Revolving Commitment bears to the
aggregate Multicurrency Revolving Commitments at such time, or if the
Multicurrency Revolving Commitments have been terminated, based upon the
proportion that its Multicurrency Revolving Commitment bore to the aggregate
Multicurrency Revolving Commitments immediately prior to such termination
thereof, giving effect to any subsequent assignments) of the sum of (i) the
aggregate Stated Amount of all Multicurrency Letters of Credit outstanding at
such time and (ii) the aggregate amount of all Multicurrency Reimbursement
Obligations outstanding at such time.
 
“Multicurrency Reimbursement Obligation” has the meaning given to such term in
Section 2.19(d).
 
“Multicurrency Revolving Commitment” means, with respect to any Multicurrency
Revolving Lender at any time, the commitment of such Lender to make
Multicurrency Revolving Loans and participate in Multicurrency Letters of Credit
and Multicurrency Swingline Loans in an aggregate principal amount at any time
outstanding up to the amount set forth opposite such Lender’s name on
Schedule 1.1(a) under the caption “Multicurrency Revolving Commitment” or, if
such Lender has entered into one or more Assignment and Assumptions, the amount
set forth for such Lender at such time in the Register maintained by the
Administrative Agent pursuant to Section 10.6(c) as such Lender’s “Multicurrency
Revolving Commitment,” in either case, as such amount may be reduced at or prior
to such time pursuant to the terms hereof or increased from time to time
pursuant to Section 2.20.
 

21

 

 

 
“Multicurrency Revolving Credit Exposure” means, with respect to any
Multicurrency Revolving Lender at any time, the sum of (i) the aggregate
principal Dollar Amount of all Multicurrency Revolving Loans made by such Lender
that are outstanding at such time, (ii) the Dollar Amount of such Lender’s
Multicurrency Swingline Exposure at such time and (iii) such Lender’s
Multicurrency Letter of Credit Exposure at such time.
 
“Multicurrency Revolving Lender” means each Person listed on Schedule 1.1(a) as
having a Multicurrency Revolving Commitment and each other Person that becomes a
“Multicurrency Revolving Lender” hereunder pursuant to Section 2.18(a), 2.20 or
10.6, and their respective successors and assigns.
 
“Multicurrency Revolving Loan” means any Revolving Loan made by a Multicurrency
Revolving Lender pursuant to Section 2.1(b) denominated in any Currency.
 
“Multicurrency Revolving Note” means, with respect to any Multicurrency
Revolving Lender requesting the same, the promissory note of each Borrower in
favor of such Multicurrency Revolving Lender evidencing the Multicurrency
Revolving Loans made by such Lender pursuant to Section 2.1(b), in substantially
the form of Exhibit A-2, together with any amendments, modifications and
supplements thereto, substitutions therefor and restatements thereof.
 
“Multicurrency Swingline Commitment” means the obligations of the Swingline
Lender to make Multicurrency Swingline Loans in an aggregate Dollar Amount equal
to $500,000,000, or, if less, the aggregate Multicurrency Revolving Commitments
at the time of determination, as such amount may be reduced at or prior to such
time pursuant to the terms hereof.
 
“Multicurrency Swingline Exposure” means, with respect to any Multicurrency
Revolving Lender at any time, its maximum aggregate liability to make Refunded
Swingline Loans pursuant to Section 2.2(e) to refund, or to purchase
participations pursuant to Section 2.2(f) in, Multicurrency Swingline Loans that
are outstanding at such time.
 
“Multicurrency Swingline Loan” has the meaning set forth in Section 2.1(e).
 
“Multicurrency Swingline Note” means, if requested by the Swingline Lender, the
promissory note of each Borrower in favor of the Swingline Lender evidencing the
Multicurrency Swingline Loans made by the Swingline Lender pursuant to
Section 2.1(d), in substantially the form of Exhibit A-4, together with any
amendments, modifications and supplements thereto, substitutions therefor and
restatements thereof.
 
“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which the Parent Borrower or any ERISA Affiliate
makes, is making or is obligated to make contributions or, during the
immediately preceding five plan years, has made or been obligated to make
contributions.
 

22

 

 

 
“Non-Consenting Lender” means any Lender that does not approve a consent, waiver
or amendment to any Credit Document requested by the Borrowers or the
Administrative Agent that (i) requires the approval of all Lenders (or all
Lenders directly affected thereby) in accordance with the terms of Section 10.5
and (ii) has been approved by the Required Lenders.
 
“Non-Defaulting Lender” means any Lender that is not a Defaulting Lender.
 
“Non−U.S. Pension Plan” means any plan, scheme, fund (including any
superannuation fund) or other similar program established, sponsored or
maintained outside the United States by the Parent Borrower or any one or more
of its Subsidiaries primarily for the benefit of employees of the Parent
Borrower or such Subsidiaries residing outside the United States, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the Code.
 
“Notes” means any or all of the Dollar Revolving Notes, the Multicurrency
Revolving Notes and the Swingline Notes.
 
“Notice of Borrowing” has the meaning given to such term in Section 2.2(b).
 
“Notice of Conversion/Continuation” has the meaning given to such term in
Section 2.11(b).
 
“Notice of Swingline Borrowing” has the meaning given to such term in
Section 2.2(d).
 
“NYSE” means NYSE Euronext Holdings LLC, a Delaware limited liability company.
 
“Obligations” means all principal of and interest (including interest accruing
after the filing of a petition or commencement of a case by or with respect to a
Borrower seeking relief under any Debtor Relief Laws and any fraudulent transfer
and fraudulent conveyance laws, whether or not the claim for such interest is
allowed in such proceeding) on the Loans and Reimbursement Obligations, and all
fees, expenses, indemnities and other obligations owing, due or payable at any
time by a Borrower or any Guarantor to the Administrative Agent, any Lender, the
Swingline Lender, the Issuing Lender or any other Person entitled thereto, under
this Agreement or any of the other Credit Documents.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).
 

23

 

 

 
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Credit Document, excluding, in each case, such amounts that result from
a Lender’s assignment pursuant to Section 10.6, grant of a participation to a
Participant pursuant to Section 10.6(d), transfer or assignment to or
designation of a new applicable Lending Office or other office for receiving
payments under any Credit Document (collectively, “Assignment Taxes”), except
for Assignment Taxes resulting from an assignment that is requested in writing
by the Parent Borrower.
 
“Parent Borrower” has the meaning given to such term in the introductory
paragraph hereof.
 
“Participant” has the meaning given to such term in Section 10.6(d).
 
“Participant Register” has the meaning given to such term in Section 10.6(f).
 
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act
of 2001), and any successor statute, and all rules and regulations from time to
time promulgated thereunder.
 
“Payment Office” means the office of the Administrative Agent or the
Multicurrency Agent designated on Schedule 1.1(a) under the heading
“Instructions for wire transfers to the Administrative Agent,” or such other
office as the Administrative Agent or the Multicurrency Agent may designate to
the Lenders and the Parent Borrower for such purpose from time to time.
 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereto.
 
“Permitted Liens” has the meaning given to such term in Section 7.3.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority,
Self-Regulatory Organization or other entity.
 
“Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) and to which the Parent Borrower or any ERISA
Affiliate has any liability.
 
“Pro Forma Basis” has the meaning given to such term in Section 1.3(c).
 
“Recipient” means (i) the Administrative Agent, (ii) any Lender (including the
Swingline Lender) or (iii) the Issuing Lender, as applicable.
 
“Reference Period” with respect to any date of determination, means (except as
may be otherwise expressly provided herein) the period of twelve consecutive
fiscal months of the Parent Borrower immediately preceding such date or, if such
date is the last day of a fiscal quarter, the period of four consecutive fiscal
quarters ending on such date.
 
“Refunded Swingline Loans” has the meaning given to such term in Section 2.2(e).
 

24

 

 

 
“Register” has the meaning given to such term in Section 10.6(c).
 
“Regulated Subsidiary” means (i) any Subsidiary that is registered as a broker
dealer pursuant to Section 15 of the Exchange Act or that is regulated as a
broker dealer or underwriter under any foreign securities law, (ii) any
Subsidiary regulated as an insurance company, exchange, swap execution facility,
swap data repository, clearing house, securities depository, settlement system,
multilateral trading facility, trade repository, systematic internalizer or
organized trading facility and (iii) any Subsidiary whose dividends may be
restricted, other activities undertaken by such Subsidiary may be limited or
other regulatory actions with respect to such Subsidiary may be taken, in each
case by any applicable Governmental Authority in the event that such Subsidiary
does not maintain capital at the level required by such applicable Governmental
Authority.
 
“Regulations T, U and X” means Regulations T, U and X, respectively, of the
Federal Reserve Board, and any successor regulations.
 
“Regulatory Capital Assets” means assets that are held due to regulatory capital
or regulatory liquidity requirements of any Regulated Subsidiary from time to
time, as set forth on the Compliance Certificate most recently delivered in
accordance with Section 5.2(a) or another written notice (in form and detail
reasonably satisfactory to the Administrative Agent) delivered to the
Administrative Agent (it being understood that such assets existing as of the
Closing Date are reflected on the consolidated balance sheet of the Parent
Borrower and its Subsidiaries as part of short-term restricted cash and
investments or long-term restricted cash).
 
“Reimbursement Obligation” has the meaning given to such term in
Section 2.19(d).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
“Required Dollar Revolving Lenders” means, at any time, the Dollar Revolving
Lenders holding outstanding Dollar Revolving Credit Exposure and Unutilized
Dollar Revolving Commitments (or, after the termination of the Dollar Revolving
Commitments, outstanding Dollar Revolving Credit Exposure) representing at least
a majority of the aggregate, at such time, of all outstanding Dollar Revolving
Credit Exposure and Unutilized Dollar Revolving Commitments (or, after the
termination of the Dollar Revolving Commitments, the aggregate at such time of
all outstanding Dollar Revolving Credit Exposure); provided that the Dollar
Revolving Commitment of, and the portion of the outstanding Dollar Revolving
Credit Exposure held or deemed held by, any Defaulting Lender shall be excluded
for purposes of making a determination of Required Dollar Revolving Lenders.
 
“Required Lenders” means, at any time, the Lenders holding Revolving Credit
Exposures and Unutilized Commitments (or, after the termination of the
Commitments, Revolving Credit Exposures) representing at least a majority of the
aggregate, at such time, of all outstanding Revolving Credit Exposures and
Unutilized Commitments (or, after the termination of the Commitments, the
aggregate at such time of all outstanding Revolving Credit Exposures); provided
that the Commitment of, and the portion of the outstanding Revolving Credit
Exposure held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
 

25

 

 

 
“Required Multicurrency Revolving Lenders” means, at any time, the Multicurrency
Revolving Lenders holding outstanding Multicurrency Revolving Credit Exposure
and Unutilized Multicurrency Revolving Commitments (or, after the termination of
the Multicurrency Revolving Commitments, outstanding Multicurrency Revolving
Credit Exposure) representing at least a majority of the aggregate, at such
time, of all outstanding Multicurrency Revolving Credit Exposure and Unutilized
Multicurrency Revolving Commitments (or, after the termination of the
Multicurrency Revolving Commitments, the aggregate at such time of all
outstanding Multicurrency Revolving Credit Exposure); provided that the
Multicurrency Revolving Commitment of, and the portion of the outstanding
Multicurrency Revolving Credit Exposure held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Multicurrency Revolving Lenders.
 
“Requirement of Law” means, with respect to any Person, the charter, articles or
certificate of organization or incorporation and bylaws or other organizational
or governing documents of such Person, and any statute, law, treaty, rule,
regulation, order, decree, writ, injunction, official guidance or determination
of any arbitrator or court or other Governmental Authority or any
Self-Regulatory Organization, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject or otherwise directly relating to any or all of the transactions
expressly contemplated by this Agreement and the other Credit Documents.
 
“Reserve Requirement” means, with respect to any Interest Period, the reserve
percentage (expressed as a decimal and rounded upwards, if necessary, to the
next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as provided by the Federal Reserve Board, applied for determining the
maximum reserve requirements (including basic, supplemental, marginal and
emergency reserves) applicable to Wells Fargo under Regulation D with respect to
“Eurocurrency liabilities” within the meaning of Regulation D, or under any
similar or successor regulation with respect to Eurocurrency liabilities or
Eurocurrency funding.
 
“Responsible Officer” means, with respect to any Person, the president, the
chief executive officer, the chief financial officer, any executive officer, or
any other Financial Officer of such Person, and, with respect to any Borrower,
any other officer or similar official thereof responsible for the administration
of the obligations of such Borrower in respect of this Agreement or any other
Credit Document.
 
“Revaluation Date” means with respect to any Multicurrency Revolving Loan,
Multicurrency Swingline Loan or Multicurrency Letter of Credit, each of the
following: (i) each date of a Borrowing of a LIBOR Loan denominated in a Foreign
Currency or a Multicurrency Swingline Loan, (ii) each date of issuance of a
Multicurrency Letter of Credit denominated in a Foreign Currency, (iii) each
date of a continuation of a LIBOR Loan denominated in a Foreign Currency, and
(iv) such additional dates as the Administrative Agent or the Swingline Lender
shall reasonably determine or the Required Multicurrency Revolving Lenders shall
reasonably require.
 

26

 

 

 
“Revolving Commitments” means, collectively, the Dollar Revolving Commitments
and the Multicurrency Revolving Commitments.
 
“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of (i) the aggregate principal Dollar Amount of all Revolving
Loans made by such Lender that are outstanding at such time, (ii) such Lender’s
Swingline Exposure at such time, and (iii) such Lender’s Letter of Credit
Exposure at such time.
 
“Revolving Lenders” means, collectively, the Dollar Revolving Lenders and the
Multicurrency Revolving Lenders.
 
“Revolving Loans” means, collectively, the Dollar Revolving Loans and the
Multicurrency Revolving Loans.
 
“S&P” means Standard & Poor’s Financial Services, LLC, a subsidiary of The
McGraw-Hill Companies, Inc.
 
“Sanctioned Country” means a country or territory (including the government and
government instrumentalities of said country or territory) which is presently
the target of country-based Sanctions.
 
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (i) the U.S. government (including
the U.S. Department of State, the U.S. Department of Commerce and OFAC),
(ii) the United Nations Security Council, (iii) the European Union or (iv) Her
Majesty’s Treasury of the United Kingdom.
 
“Sanctions List” means any of the lists of specially designated nationals or
blocked persons or entities (or equivalent) (i.e., a Designated Person) pursuant
to Sanctions held by the U.S. government and administered by OFAC, the U.S.
State Department, the U.S. Department of Commerce or the U.S. Department of the
Treasury or the United Nations Security Council or any similar list maintained
by the European Union, any other EU Member State or any other U.S. government
entity.
 
“Securities Act” means the Securities Act of 1933.
 
“Self-Regulatory Organization” means any U.S. or foreign commission, board,
agency or body that is not a Governmental Authority, but is charged with the
supervision or regulation of brokers, dealers, securities underwriting or
trading, stock exchanges, clearing houses, commodities exchanges, electronic
communication networks, insurance companies or agents, investment companies or
investment advisors.
 
“Spot Rate” for a Currency means the rate determined by the Administrative Agent
to be the rate quoted as the spot rate for the purchase of such Currency with
another Currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that if such spot rate
is not available, the “Spot Rate” shall be determined by reference to a
publically available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Parent Borrower, or, in the absence of such
an agreement, the Administrative Agent may use any reasonable method it deems
appropriate to determine such spot rate, and such determination shall be
conclusive absent manifest error.
 

27

 

 

 
“Stated Amount” means, with respect to any Letter of Credit at any time, the
Dollar Amount of the aggregate amount available to be drawn thereunder at such
time (regardless of whether any conditions for drawing could then be met).
 
“Sterling” or “£” means the lawful money of the United Kingdom.
 
“Subsidiary” means, with respect to any Person, any corporation or other Person
of which more than fifty percent (50%) of the outstanding Capital Stock having
ordinary voting power to elect a majority of the board of directors, board of
managers or other governing body of such Person, is at the time, directly or
indirectly, owned or controlled by such Person and one or more of its other
Subsidiaries or a combination thereof (irrespective of whether, at the time,
securities of any other class or classes of any such corporation or other Person
shall or might have voting power by reason of the happening of any
contingency).  When used without reference to a parent entity, the term
“Subsidiary” shall be deemed to refer to a Subsidiary of the Parent Borrower.
 
“Subsidiary Borrower” has the meaning given to such term in the introductory
paragraph hereof.
 
“Subsidiary Guarantor” means each Subsidiary which is a party to any Subsidiary
Guaranty.
 
“Subsidiary Guaranty” means, collectively, the Guaranty Agreement, dated as of
the Closing Date, made by NYSE in favor of the Administrative Agent and the
Lenders, and each other guaranty executed and delivered in accordance with
Section 5.9(a).
 
“Swingline Commitment” means the Dollar Swingline Commitment or Multicurrency
Swingline Commitment, or both, as the context requires.
 
“Swingline Exposure” means, with respect to any Lender at any time, such
Lender’s Dollar Swingline Exposure or Multicurrency Swingline Exposure, or both,
as the context requires.
 
“Swingline Lender” means Wells Fargo in its capacity as maker of Swingline
Loans, and its successors in such capacity.
 
“Swingline Loans” has the meaning given to such term in Section 2.1(e).
 
“Swingline Maturity Date” means the date which is three days prior to the
Maturity Date; provided, however, that, if such date is a not a Business Day,
then the Swingline Maturity Date shall be the immediately preceding Business
Day.
 
“Swingline Note” means the Dollar Swingline Note or the Multicurrency Swingline
Note, or both, as the context requires.
 

28

 

 

 
“Syndication Agent” means Bank of America, N.A., and its successors in its
capacity as syndication agent.
 
“Taxes” means all present or future taxes, levies, imposts, duties and similar
deductions, withholdings, assessments, or other similar charges in the nature of
a tax imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.
 
“Terminating Credit Facilities” has the meaning set forth in Section 3.1(b).
 
“Termination Date” means the Maturity Date or such earlier date of termination
of the Commitments pursuant to Section 2.5 or 8.2.
 
“The Clearing Corporation” means The Clearing Corporation, a Delaware
corporation and a Subsidiary of the Parent Borrower.
 
“Threshold Amount” means $200,000,000.
 
“Total Leverage Ratio” means, with respect to any Reference Period, the ratio of
(i) Consolidated Total Funded Debt as of the last day of such Reference Period
to (ii) Consolidated EBITDA for such Reference Period; provided that
Consolidated Total Funded Debt shall not include Indebtedness permitted pursuant
to Section 7.2(iv), 7.2(v) or 7.2(vi) except to the extent such Indebtedness has
been outstanding, as of such determination date, for more than 45 days since the
borrowing thereof.
 
“Total Voting Power” means, with respect to any Person, the total number of
votes which may be cast in the election of directors of such Person at any
meeting of stockholders of such Person if all securities entitled to vote in the
election of directors of such Person (on a fully diluted basis, assuming the
exercise, conversion or exchange of all rights, warrants, options and securities
exercisable for, exchangeable for or convertible into, such voting securities)
were present and voted at such meeting (other than votes that may be cast only
upon the happening of a contingency).
 
“Trust Options” means the Delaware Trust Option and the Dutch Foundation Option.
 
“Type” has the meaning given to such term in Section 2.2(a).
 
“UK CTA” means the United Kingdom Corporation Tax Act 2009.
 
“UK Insolvency Event” means:
 
(i)             the Subsidiary Borrower is unable or admits in writing inability
to pay its debts as they fall due or is declared to be unable to pay its debts
under applicable law, suspends making payments on any of its debts or, by reason
of actual or anticipated financial difficulties, commences negotiations with one
or more classes of its creditors (other than the Administrative Agent and the
Lenders) with the purpose of rescheduling any of its indebtedness;
 

29

 

 

 
(ii)            except in connection with the rules of a Clearing House
Subsidiary or any amendment thereto made in accordance with all applicable
Requirements of Law, a moratorium is declared in respect of any indebtedness of
the Subsidiary Borrower in an aggregate principal amount of at least the
Threshold Amount; provided that if a moratorium occurs, the ending of the
moratorium will not remedy any Event of Default caused by such moratorium;
 
(iii)           except in connection with any reorganization on a solvent basis
permitted by, or not prohibited by, Section 7.1, any shareholders’ resolution is
passed, application is made to a court by the Subsidiary Borrower or its
directors, order is made by a court or agreement (other than the rules of a
Clearing House Subsidiary or any amendment thereto made in accordance with all
applicable Requirements of Law) is entered into or legal proceedings are taken
in relation to: (A) the suspension of payments, a moratorium of any
indebtedness, winding-up, dissolution, administration or reorganization (by way
of voluntary arrangement, scheme of arrangement or otherwise) of the Subsidiary
Borrower; (B) a composition, compromise, assignment or arrangement with any
creditor of the Subsidiary Borrower; (C) the appointment of a liquidator,
receiver, administrative receiver, administrator, compulsory manager or other
similar officer in respect of the Subsidiary Borrower, or any of its assets
having an aggregate value in excess of the Threshold Amount; or (D) enforcement
of any Lien over any assets of the Subsidiary Borrower, or any analogous
procedure or step is taken in any jurisdiction; provided that this clause (iii)
shall not apply to any winding-up petition (or analogous document in any
jurisdiction) which is frivolous or vexatious and is discharged, stayed or
dismissed within 30 days of commencement; or
 
(iv)           any expropriation, attachment, sequestration, distress or
execution or any analogous process in any jurisdiction affects any asset or
assets of the Subsidiary Borrower having an aggregate value in excess of the
Threshold Amount.
 
“UK ITA” means the United Kingdom Income Tax Act 2007.
 
“UK Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of a Loan to the Subsidiary Borrower and is
(i) a Lender: (1) which is a bank (as defined for the purpose of section 879 UK
ITA) making an advance to the Subsidiary Borrower under this Agreement; or (2)
in respect of an advance made under this Agreement to the Subsidiary Borrower by
a Person that was a bank (as defined for the purpose of section 879 UK ITA) at
the time such advance was made, and which, with respect to (1) and (2) above, is
within the charge to United Kingdom corporation tax as regards any payment of
interest made in respect of that advance; or (ii) a UK Treaty Lender.
 
“UK Treaty Lender” means a Lender which:
 
(i)         is treated as a resident of a jurisdiction having a double taxation
agreement with the United Kingdom which makes provision for full exemption from
Tax imposed by the United Kingdom on interest; and
 

30

 

 

 
(ii)            does not carry on business in the United Kingdom through a
permanent establishment with which that Lender’s participation in respect of a
Loan to the Subsidiary Borrower is effectively connected; and
 
(iii)           if a U.S. Lender, is fully entitled to the benefits of the UK/US
Treaty (or if not so entitled, would have been so entitled but for its failure
to be so fully entitled being attributable to (x) the status of or any action or
omission of the Subsidiary Borrower or any Affiliate thereof or to any
relationship between such Lender and the Subsidiary Borrower or any Affiliate
thereof or (y) any steps taken or to be taken pursuant to Section 2.19).
 
“UK/US Treaty” means the convention between the Government of the United Kingdom
of Great Britain and Northern Ireland and the Government of the United States of
America for the avoidance of double taxation and the prevention of fiscal
evasion with respect to taxes on income and on capital gains which is, on the
date the relevant payment of interest on a Loan falls due, in force.
 
“Unutilized Commitment” means, with respect to any Revolving Lender at any time,
such Lender’s Unutilized Dollar Revolving Commitment or Unutilized Multicurrency
Revolving Commitment, or both, as the context may require.
 
“Unutilized Dollar Revolving Commitment” means, with respect to any Dollar
Revolving Lender at any time, such Lender’s Dollar Revolving Commitment at such
time less the sum of, without duplication, (i) the aggregate principal amount of
all Dollar Revolving Loans made by such Lender that are outstanding at such
time, (ii) such Lender’s Dollar Swingline Exposure at such time and (iii) such
Lender’s Dollar Letter of Credit Exposure at such time.
 
“Unutilized Dollar Swingline Commitment” means, with respect to the Swingline
Lender at any time, the Dollar Swingline Commitment at such time less the
aggregate principal amount of all Dollar Swingline Loans that are outstanding at
such time.
 
“Unutilized Multicurrency Revolving Commitment” means, with respect to any
Multicurrency Revolving Lender at any time, such Lender’s Multicurrency
Revolving Commitment at such time less the sum of, without duplication, (i) the
aggregate principal amount of all Multicurrency Revolving Loans made by such
Lender that are outstanding at such time, (ii) such Lender’s Multicurrency
Swingline Exposure at such time and (iii) such Lender’s Multicurrency Letter of
Credit Exposure at such time.
 
“Unutilized Multicurrency Swingline Commitment” means, with respect to the
Swingline Lender at any time, the Multicurrency Swingline Commitment at such
time less the aggregate principal amount of all Multicurrency Swingline Loans
that are outstanding at such time.
 
“U.S. Borrower” means a Borrower that is a U.S. Person.
 
“U.S. Lender” means a Lender which is treated as resident (for the purposes of
the UK/US Treaty) in the United States of America.
 

31

 

 

 
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning given to such term in
Section 2.16(g)(ii)(B)(3).
 
“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.
 
“Wells Fargo Fee Letter” means the letter from Wells Fargo to the Parent
Borrower, dated March 4, 2014, relating to certain fees payable by the Parent
Borrower in respect of the transactions contemplated by this Agreement.
 
“Wholly-Owned” means, with respect to any Subsidiary of any Person, that 100% of
the outstanding Capital Stock of such Subsidiary (excluding any directors’
qualifying shares and shares required to be held by foreign nationals, in the
case of a Foreign Subsidiary) is owned, directly or indirectly, by such Person.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Withholding Agent” means each Borrower and the Administrative Agent.
 
1.2          Accounting Terms.  Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all accounting determinations
hereunder shall be made, and all financial data (including financial ratios and
other financial calculations) required to be delivered hereunder shall be
prepared in accordance with, GAAP applied on a basis consistent with the most
recent audited consolidated financial statements of the Parent Borrower and its
Subsidiaries delivered to the Lenders prior to the Closing Date; provided that
if the Parent Borrower notifies the Administrative Agent that it wishes to amend
any financial covenant in Article VI to eliminate the effect of any change in
GAAP on the operation of such covenant (or if the Administrative Agent notifies
the Parent Borrower that the Required Lenders wish to amend Article VI for such
purpose), then compliance with such covenant shall be determined on the basis of
GAAP as in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Parent Borrower and the Required Lenders.  Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the financial statements described
in Section 4.9 for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for
above.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, any election or requirement to measure any financial liability
using fair value shall be disregarded.
 

32

 

 

 
1.3           Other Terms; Construction.
 
(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument, letter or other document shall be construed as referring to such
agreement, instrument, letter or other document as from time to time amended,
supplemented, restated or otherwise modified (subject to any restrictions on
such amendments, supplements, restatements or modifications set forth herein or
in any other Credit Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns permitted hereunder,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Credit Document, shall be construed to refer to such Credit
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Credit Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Credit Document in which such references appear, (v) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time, and (vi) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
 
(b)           All references herein to the Lenders or any of them shall be
deemed to include the Swingline Lender and the Issuing Lender unless
specifically provided otherwise or unless the context otherwise requires.
 
(c)           Notwithstanding the foregoing, calculations to determine
compliance by the Borrowers with any of the covenants contained in Article VI
(and definitions related thereto) shall (or, with respect to any Acquisition or
asset sale for which the consideration given does not exceed $250,000,000, may,
at the Parent Borrower’s option) be determined in each case on a pro forma basis
(a “Pro Forma Basis”) after giving effect to any Acquisition, asset sale or
incurrence or repayment of Indebtedness (each, a “transaction”) occurring since
the beginning of the applicable Reference Period and on or prior to the last day
of such period as if such transaction had occurred as of the first day of such
period, in accordance with the following:
 
 (i)    any Indebtedness incurred or assumed by the Parent Borrower or any
Subsidiary thereof in connection with any transaction (including any
Indebtedness of a Person acquired in an Acquisition that is not retired or
repaid in connection therewith) shall be deemed to have been incurred or assumed
as of (and with the corresponding interest expense included from) the first day
of the applicable period (and if such Indebtedness has a floating or formula
rate, such Indebtedness shall, for purposes of such determination, have an
implied rate of interest during the applicable period determined by utilizing
the rate of interest that is or would be in effect with respect to such
Indebtedness as of the date of determination);
 

33

 

 

 
(ii)           any Indebtedness retired or repaid in connection with any
transaction (including any Indebtedness of a Person acquired in an Acquisition)
shall be deemed to have been retired or repaid as of (and with the corresponding
interest expense excluded from) the first day of the applicable period;
 
(iii)           with respect to any asset disposition, income statement items
(whether positive or negative) attributable to the assets sold or otherwise
disposed of shall be excluded beginning as of the first day of the applicable
period; and
 
(iv)   with respect to any Acquisition, (A) income statement items (whether
positive or negative) and balance sheet items attributable to the Person or
assets acquired shall (to the extent not otherwise included in the consolidated
financial statements of the Parent Borrower and its Subsidiaries in accordance
with GAAP or in accordance with other provisions of this Agreement) be included
in such calculations to the extent relating to the applicable period (provided
that such income statement and balance sheet items are reflected in financial
statements or other financial data reasonably acceptable to the Administrative
Agent) and (B) operating expense reductions, cost savings and other pro forma
adjustments attributable to such Acquisition may be included to the extent that
such adjustments (y) would be permitted pursuant to Article XI of Regulation S-X
under the Securities Act (irrespective of whether the Parent Borrower is subject
thereto) or (z) have been approved in writing by the Administrative Agent;
provided that each Compliance Certificate shall contain or be accompanied by a
brief explanation, by footnote, schedule or otherwise, of pro forma adjustments
made pursuant to this Section 1.3(c)(iv).
 
1.4   Currency Equivalents Generally.
 
(a)   The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Amounts of amounts
denominated in Foreign Currencies and shall deliver notice of such determination
to the Parent Borrower; provided that the failure of the Administrative Agent to
provide the Parent Borrower with any such notice shall neither affect any
obligations of the Borrowers hereunder or the applicability of the Spot Rate as
so determined nor result in any liability on the part of the Administrative
Agent to a Borrower.  Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable Currencies until the next Revaluation Date to
occur.  Except for purposes of financial statements delivered by the Parent
Borrower hereunder or calculating financial ratios hereunder or except as
otherwise provided herein, the applicable amount of any Currency (other than
Dollars) for purposes of the Credit Documents shall be such Dollar Amount as so
determined by the Administrative Agent in accordance with this Agreement.
 
(b)   Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a LIBOR Loan, or the issuance of a Letter of
Credit, an amount, such as a required minimum or multiple amount, is expressed
in Dollars, but such Borrowing, LIBOR Loan or Letter of Credit is denominated in
a Foreign Currency, such amount shall be the relevant Foreign Currency
Equivalent of such Dollar Amount (rounded to the nearest unit of such Foreign
Currency), as determined by the Administrative Agent.
 

34

 

 

 
1.5   Redenomination of Certain Foreign Currencies.
 
(a)   Each obligation of any party to this Agreement to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation).  If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.
 
(b)   Without prejudice and in addition to any method of conversion or rounding
prescribed by any EMU Legislation and (i) without limiting the liability of the
Borrowers for any amount due under this Agreement and (ii) without increasing
any commitment of any Lender, all references in this Agreement to minimum
amounts (or integral multiples thereof) denominated in the national currency
unit of any member state of the European Union that adopts the Euro as its
lawful currency after the date hereof shall, immediately upon such adoption, be
replaced by references to such minimum amounts (or integral multiples thereof)
as shall be specified herein with respect to Borrowings denominated in Euro.
 
(c)   Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
 
1.6   Interest Rates.  If at any time any interest rate quoted or otherwise made
available from time to time under this Agreement in respect of any Currency is
no longer available generally, as determined by the Administrative Agent, then
the Administrative Agent (after consultation with the Parent Borrower) may, by
written notice to the Lenders and the Parent Borrower, substitute such
unavailable interest rate with another published interest rate that adequately
reflects the all-in-cost of funds denominated in such currency to the
Administrative Agent.
 
ARTICLE II
 
AMOUNT AND TERMS OF THE LOANS
 
2.1   Commitments.
 
(a)   Dollar Revolving Loans.  Each Dollar Revolving Lender severally agrees,
subject to and on the terms and conditions of this Agreement, to make Dollar
Revolving Loans to the Parent Borrower, from time to time on any Business Day
during the period from and including the Closing Date to but excluding the
Termination Date, in an aggregate principal amount at any time outstanding not
exceeding its Dollar Revolving Commitment; provided that no Borrowing of Dollar
Revolving Loans shall be made if, immediately after giving effect thereto (and
to any concurrent repayment of Dollar Swingline Loans with proceeds of Dollar
Revolving Loans made pursuant to such Borrowing), (y) the Dollar Revolving
Credit Exposure of any Dollar Revolving Lender would exceed its Dollar Revolving
Commitment at such time or (z) the Aggregate Dollar Revolving Credit Exposure
would exceed the aggregate Dollar Revolving Commitments at such time.  Subject
to and on the terms and conditions of this Agreement, the Parent Borrower may
borrow, repay and reborrow Dollar Revolving Loans.
 

35

 

 

 
(b)   Multicurrency Revolving Loans.  Each Multicurrency Revolving Lender
severally agrees, subject to and on the terms and conditions of this Agreement,
to make Multicurrency Revolving Loans to any Borrower (on a several basis), from
time to time on any Business Day during the period from and including the
Closing Date to but excluding the Termination Date, in an aggregate principal
amount at any time outstanding not exceeding its Multicurrency Revolving
Commitment; provided that no Borrowing of Multicurrency Revolving Loans shall be
made if, immediately after giving effect thereto (and to any concurrent
repayment of Multicurrency Swingline Loans with proceeds of Multicurrency
Revolving Loans made pursuant to such Borrowing), (y) the Multicurrency
Revolving Credit Exposure of any Multicurrency Revolving Lender would exceed its
Multicurrency Revolving Commitment at such time or (z) the Aggregate
Multicurrency Revolving Credit Exposure would exceed the aggregate Multicurrency
Revolving Commitments at such time.  Subject to and on the terms and conditions
of this Agreement, each Borrower may borrow, repay and reborrow Multicurrency
Revolving Loans.
 
(c)   Dollar Swingline Loans.  The Swingline Lender agrees, subject to and on
the terms and conditions of this Agreement, to make loans in Dollars (each, a
“Dollar Swingline Loan”) to the Parent Borrower under the Dollar Revolving
Commitments, from time to time on any Business Day during the period from the
Closing Date to but excluding the Swingline Maturity Date (or, if earlier, the
Termination Date), in an aggregate principal amount at any time outstanding not
exceeding the Dollar Swingline Commitment.  Dollar Swingline Loans may be made
even if the aggregate principal amount of Dollar Swingline Loans outstanding at
any time, when added to the aggregate principal amount of the Dollar Revolving
Loans made by the Swingline Lender and its Dollar Letter of Credit Exposure in
its capacity as a Dollar Revolving Lender outstanding at such time, would exceed
the Swingline Lender’s own Dollar Revolving Commitment at such time; provided
that no Borrowing of Dollar Swingline Loans shall be made if, immediately after
giving effect thereto, (x) the Dollar Revolving Credit Exposure of any Dollar
Revolving Lender would exceed its Dollar Revolving Commitment at such time,
(y) the Aggregate Dollar Revolving Credit Exposure would exceed the aggregate
Dollar Revolving Commitments at such time or (z) any Dollar Revolving Lender is
at such time a Defaulting Lender hereunder unless the Swingline Lender is
satisfied it will have no Fronting Exposure after giving effect to such
Swingline Loan.  Subject to and on the terms and conditions of this Agreement,
the Parent Borrower may borrow, repay (including by means of a Borrowing of
Dollar Revolving Loans pursuant to Section 2.2(e)) and reborrow Dollar Swingline
Loans.
 

36

 

 

 
(d)   Multicurrency Swingline Loans.  The Swingline Lender agrees, subject to
and on the terms and conditions of this Agreement, to make loans in any Currency
other than Japanese Yen (each, a “Multicurrency Swingline Loan,” and
collectively with the Dollar Swingline Loans, the “Swingline Loans”) to any
Borrower (on a several basis) under the Multicurrency Revolving Commitments,
from time to time on any Business Day during the period from the Closing Date to
but excluding the Swingline Maturity Date (or, if earlier, the Termination
Date), in an aggregate principal amount at any time outstanding not exceeding
the Multicurrency Swingline Commitment.  Multicurrency Swingline Loans may be
made even if the aggregate Dollar Amount of Multicurrency Swingline Loans
outstanding at any time, when added to the Dollar Amount of the Multicurrency
Revolving Loans made by the Swingline Lender and its Multicurrency Letter of
Credit Exposure in its capacity as a Multicurrency Revolving Lender outstanding
at such time, would exceed the Swingline Lender’s own Multicurrency Revolving
Commitment at such time; provided that no Borrowing of Multicurrency Swingline
Loans shall be made if, immediately after giving effect thereto, (x) the
Multicurrency Revolving Credit Exposure of any Multicurrency Revolving Lender
would exceed its Multicurrency Revolving Commitment at such time, (y) the
Aggregate Multicurrency Revolving Credit Exposure would exceed the aggregate
Multicurrency Revolving Commitments at such time or (z) any Multicurrency
Revolving Lender is at such time a Defaulting Lender hereunder unless the
Swingline Lender is satisfied it will have no Fronting Exposure after giving
effect to such Swingline Loan.  Subject to and on the terms and conditions of
this Agreement, each Borrower may borrow, repay (including by means of a
Borrowing of Multicurrency Revolving Loans pursuant to Section 2.2(e)) and
reborrow Multicurrency Swingline Loans.
 
2.2   Borrowings.
 
(a)   Types of Loans.  The Dollar Revolving Loans and Multicurrency Revolving
Loans denominated in Dollars shall, at the option of the applicable Borrower and
subject to the terms and conditions of this Agreement, be either Base Rate Loans
or LIBOR Loans (each, a “Type” of Loan).  The Multicurrency Revolving Loans
denominated in a Foreign Currency shall be made and maintained as LIBOR Loans at
all times.  All Loans comprising the same Borrowing shall, unless otherwise
specifically provided herein, be of the same Class, Type and Currency.  The
Swingline Loans shall be made and maintained as LIBOR Market Index Rate Loans at
all times.
 

37

 

 

 
(b)   Notices for Borrowing Revolving Loans.  In order to make a Borrowing
(other than (w) Borrowings of Swingline Loans, which shall be made pursuant to
Section 2.2(d), (x) Borrowings for the purpose of repaying Refunded Swingline
Loans, which shall be made pursuant to Section 2.2(e), (y) Borrowings for the
purpose of satisfying a Reimbursement Obligation of a Borrower, which shall be
made pursuant to Section 2.19(e), and (z) Borrowings involving continuations or
conversions of outstanding Revolving Loans, which shall be made pursuant to
Section 2.11), the applicable Borrower will give the Administrative Agent
written notice (i) not later than 12:00 noon, Charlotte, North Carolina time,
three Business Days prior to each Borrowing of Dollar Revolving Loans or
Multicurrency Revolving Loans denominated in Dollars to be comprised of LIBOR
Loans, (ii) not later than 12:00 noon, Charlotte, North Carolina time, on the
Business Day of any Borrowing of Dollar Revolving Loans or Multicurrency
Revolving Loans denominated in Dollars to be comprised of Base Rate Loans, and
(iii) not later than 10:00 a.m., Charlotte, North Carolina time, four Business
Days prior to each Borrowing of Multicurrency Revolving Loans denominated in a
Foreign Currency; provided, however, that requests for the Borrowing of any
Revolving Loans to be made on the Closing Date may, at the discretion of the
Administrative Agent, be given with less advance notice than as specified
hereinabove.  Each such notice (each, a “Notice of Borrowing”) shall be
irrevocable, shall be given in the form of Exhibit B-1 and shall specify (1) the
aggregate principal amount, Currency, Class and initial Type of the Loans to be
made pursuant to such Borrowing, (2) in the case of a Borrowing of LIBOR Loans,
the initial Interest Period to be applicable thereto, and (3) the requested
Borrowing Date, which shall be a Business Day.  Upon its receipt of a Notice of
Borrowing, the Administrative Agent will promptly notify each applicable Lender
of the proposed Borrowing.  Notwithstanding anything to the contrary contained
herein:
 
(i)    except for a Borrowing with respect to a Refunded Swingline Loan in
accordance with Section 2.2(e) and Borrowings to satisfy a Reimbursement
Obligation of a Borrower in accordance with Section 2.19(e), the aggregate
principal amount of each Borrowing comprised of Base Rate Loans shall not be
less than $3,000,000 or, if greater, an integral multiple of $1,000,000 in
excess thereof (or, if less, in the amount of the aggregate Unutilized
Commitments with respect to the applicable Class), and the aggregate principal
amount of each Borrowing comprised of LIBOR Loans shall not be less than
$5,000,000 or, if greater, an integral multiple of $1,000,000 in excess thereof
(or, if less, in the amount of the aggregate Unutilized Commitments with respect
to the applicable Class);
 
(ii)   if a Borrower shall have failed to designate the Type of Dollar Revolving
Loans or Multicurrency Revolving Loans denominated in Dollars comprising a
Borrowing, such Borrower shall be deemed to have requested a Borrowing comprised
of Base Rate Loans; and
 
(iii)      if a Borrower shall have failed to select the duration of the
Interest Period to be applicable to any Borrowing of LIBOR Loans, then such
Borrower shall be deemed to have selected an Interest Period with a duration of
one month.
 
(c)   Funding of Revolving Loans.  Not later than 1:00 p.m., Local Time, on the
requested Borrowing Date, each applicable Lender will make available to the
Administrative Agent at its Payment Office an amount, in the applicable Currency
and in immediately available funds, equal to the amount of the Loan or Loans to
be made by such Lender.  To the extent such Lenders have made such amounts
available to the Administrative Agent as provided hereinabove, the
Administrative Agent will make the aggregate of such amounts available to the
applicable Borrower in accordance with Section 2.3(a) and in like funds as
received by the Administrative Agent.
 

38

 

 

 
(d)   Notices for and Funding of Swingline Loans.  In order to make a Borrowing
of a Swingline Loan, the applicable Borrower will give the Administrative Agent
and, with respect to Multicurrency Swingline Loans, the Multicurrency Agent (and
the Swingline Lender, if the Swingline Lender is not also the Administrative
Agent), written notice not later than (x) with respect to any requested
Swingline Loan denominated in Dollars, 3:30 p.m., Local Time, or (y) with
respect to any requested Swingline Loan denominated in any other Currency, 12:00
noon, Local Time, in each case on the date of such Borrowing.  Each such notice
(each, a “Notice of Swingline Borrowing”) shall be given in the form of
Exhibit B-2, shall be irrevocable and shall specify (i) whether such Swingline
Loan is a Dollar Swingline Loan or Multicurrency Swingline Loan, (ii) with
respect to any requested Multicurrency Swingline Loan, the Currency in which
such Multicurrency Swingline Loan is to be denominated, (iii) the principal
amount of the Swingline Loan to be made pursuant to such Borrowing (which
(A) with respect to Dollar Swingline Loans, shall not be less than $100,000 and,
if greater, shall be in an integral multiple of $100,000 in excess thereof (or,
if less, in the amount of the Unutilized Dollar Swingline Commitment) and
(B) with respect to Multicurrency Swingline Loans, the Dollar Amount of which
shall not be less than $5,000,000 and, if greater, shall be in an integral
multiple of $1,000,000 in excess thereof (or, if less, in the amount of the
Unutilized Multicurrency Swingline Commitment)) and (iv) the requested Borrowing
Date, which shall be a Business Day.  Not later than 1:00 p.m., Local Time, on
the requested Borrowing Date, the Swingline Lender will make available to the
Administrative Agent at its Payment Office an amount, in the applicable Currency
and in immediately available funds, equal to the amount of the requested
Swingline Loan.  To the extent the Swingline Lender has made such amount
available to the Administrative Agent as provided hereinabove, the
Administrative Agent will make such amount available to the applicable Borrower
in accordance with Section 2.3(a) and in like funds as received by the
Administrative Agent.
 
(e)   Refunded Swingline Loans.  With respect to any outstanding Swingline
Loans, the Swingline Lender may at any time (whether or not an Event of Default
has occurred and is continuing) in its sole and absolute discretion, and is
hereby authorized and empowered by the applicable Borrower to, cause a Borrowing
of (i) Dollar Revolving Loans, with respect to any Dollar Swingline Loan, or
(ii) Multicurrency Revolving Loans, with respect to any Multicurrency Swingline
Loan, in each case to be made for the purpose of repaying such Swingline Loans
by delivering to the Administrative Agent (if the Administrative Agent is not
also the Swingline Lender) and each other applicable Lender (on behalf of, and
with a copy to, the applicable Borrower), not later than 12:00 noon, Charlotte,
North Carolina time, (A) on the Business Day of the proposed Borrowing Date
therefor with respect to the repayment of any Dollar Swingline Loans, any
Multicurrency Swingline Loans denominated in Dollars or any Multicurrency
Swingline Loans denominated in a Foreign Currency in respect of which the
Swingline Lender, in its sole and absolute discretion, has elected to accept
Dollars or (B) four Business Days prior to the proposed Borrowing Date therefor
with respect to the repayment of any Multicurrency Swingline Loan not described
in clause (A) above, a notice (which shall be deemed to be a Notice of Borrowing
given by the applicable Borrower) requesting the Dollar Revolving Lenders or
Multicurrency Revolving Lenders, as the case may be, to make Dollar Revolving
Loans or Multicurrency Revolving Loans, respectively (which, in the case of
Dollar Revolving Loans, shall be made initially as Base Rate Loans and, in the
case of Multicurrency Revolving Loans, shall be made initially as LIBOR Loans
with an Interest Period of one month) on such Borrowing Date in an aggregate
amount equal to the amount of such Dollar Swingline Loans or Multicurrency
Swingline Loans, as the case may be (the “Refunded Swingline Loans”),
outstanding on the date such notice is given that the Swingline Lender requests
to be repaid.  Not later than 1:00 p.m., Local Time, on the requested Borrowing
Date, each applicable Lender (other than the Swingline Lender) will make
available to the Administrative Agent at its Payment Office an amount, in the
applicable Currency and in immediately available funds, equal to the amount of
the Dollar Revolving Loan or Multicurrency Revolving Loan, as the case may be,
to be made by such Lender.  To the extent the applicable Lenders have made such
amounts available to the Administrative Agent as provided hereinabove, the
Administrative Agent will make the aggregate of such amounts available to the
Swingline Lender in like funds as received by the Administrative Agent, which
shall apply such amounts in repayment of the Refunded Swingline
Loans.  Notwithstanding any provision of this Agreement to the contrary, on the
relevant Borrowing Date, the Refunded Swingline Loans (including the Swingline
Lender’s ratable share thereof, in its capacity as a Lender) shall be deemed to
be repaid with the proceeds of the Dollar Revolving Loans or Multicurrency
Revolving Loans, as the case may be, made as provided above (including a Dollar
Revolving Loan or Multicurrency Revolving Loan, as the case may be, deemed to
have been made by the Swingline Lender), and such Refunded Swingline Loans
deemed to be so repaid shall no longer be outstanding as Swingline Loans but
shall be outstanding as Dollar Revolving Loans or Multicurrency Revolving Loans,
as the case may be.  If any portion of any such amount repaid (or deemed to be
repaid) to the Swingline Lender shall be recovered by or on behalf of the
applicable Borrower from the Swingline Lender in any bankruptcy, insolvency or
similar proceeding or otherwise, the loss of the amount so recovered shall be
shared ratably among (i) all the Dollar Revolving Lenders, with respect to
Dollar Swingline Loans, or (ii) all the Multicurrency Revolving Lenders, with
respect to Multicurrency Swingline Loans, in the manner contemplated by
Section 2.14(b).
 

39

 

 

 
(f)   Participations in Swingline Loans.  If, for any reason (including as a
result of any Bankruptcy Event with respect to a Borrower), Dollar Revolving
Loans or Multicurrency Revolving Loans, as the case may be, are not made
pursuant to Section 2.2(e) in an amount sufficient to repay any amounts owed to
the Swingline Lender in respect of any outstanding Swingline Loans, or if the
Swingline Lender is otherwise precluded for any reason from giving a notice on
behalf of the applicable Borrower as provided for hereinabove, the Swingline
Lender shall be deemed to have sold without recourse, representation or
warranty, and each Dollar Revolving Lender or Multicurrency Revolving Lender, as
the case may be, shall be deemed to have purchased and hereby agrees to
purchase, a participation in such outstanding Swingline Loans in an amount equal
to its ratable share (based on the proportion that its Dollar Revolving
Commitment or Multicurrency Revolving Commitment, as the case may be, bears to
the aggregate Dollar Revolving Commitments or Multicurrency Revolving
Commitments, respectively, at such time, or if the Dollar Revolving Commitments
or Multicurrency Revolving Commitments, as the case may be, have been
terminated, based on the proportion that its Dollar Revolving Commitment or
Multicurrency Revolving Commitment, as the case may be, bears to the aggregate
Dollar Revolving Commitments or Multicurrency Revolving Commitments,
respectively, in each case immediately prior to the termination thereof) of the
unpaid amount thereof together with accrued interest thereon.  Upon notice
delivered by the Swingline Lender to the Administrative Agent, and by the
Administrative Agent to each Lender, not later than 12:00 noon, Charlotte, North
Carolina time, (i) on the Business Day of the proposed funding of the
participations described above with respect to any Dollar Swingline Loans, any
Multicurrency Swingline Loans denominated in Dollars or any Multicurrency
Swingline Loans denominated in a Foreign Currency in respect of which the
Swingline Lender, in its sole and absolute discretion, has elected to accept
Dollars or (ii) four Business Days prior to the proposed funding of the
participations described above with respect to any Multicurrency Swingline Loan
not described in clause (i) above, each Dollar Revolving Lender or Multicurrency
Revolving Lender, as the case may be (other than the Swingline Lender), will
make available to the Administrative Agent at its Payment Office an amount, in
the applicable Currency and in immediately available funds, equal to its
respective participation.  To the extent the applicable Lenders have made such
amounts available to the Administrative Agent as provided hereinabove, the
Administrative Agent will make the aggregate of such amounts available to the
Swingline Lender in like funds as received by the Administrative Agent.  In the
event any applicable Lender fails to make available to the Administrative Agent
the amount of such Lender’s participation as provided in this Section 2.2(f),
the Swingline Lender shall be entitled to recover such amount on demand from
such Lender, together with interest thereon for each day from the date such
amount is required to be made available for the account of the Swingline Lender
until the date such amount is made available to the Swingline Lender at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the Swingline Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swingline Lender in connection with the foregoing.  Promptly
following its receipt of any payment by or on behalf of the applicable Borrower
in respect of a Swingline Loan, the Swingline Lender will pay to each Dollar
Revolving Lender or Multicurrency Revolving Lender, as the case may be, that has
acquired a participation therein such Lender’s ratable share of such payment.
 

40

 

 

 
(g)   Obligations Absolute.  Notwithstanding any provision of this Agreement to
the contrary, the obligation of each Dollar Revolving Lender and each
Multicurrency Revolving Lender (other than the Swingline Lender) to make Dollar
Revolving Loans or Multicurrency Revolving Loans, as the case may be, for the
purpose of repaying any Refunded Swingline Loans pursuant to Section 2.2(e) and
each such Dollar Revolving Lender’s or Multicurrency Revolving Lender’s, as the
case may be, obligation to purchase a participation in any unpaid Swingline
Loans pursuant to Section 2.2(f) shall be absolute and unconditional and shall
not be affected by any circumstance or event whatsoever, including (i) any
setoff, counterclaim, recoupment, defense or other right that such Lender may
have against the Swingline Lender, the Administrative Agent, a Borrower or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of
any Default or Event of Default, (iii) the failure of the amount of such
Borrowing of Loans to meet the minimum Borrowing amount specified in
Section 2.2(b) or (iv) the failure of any conditions set forth in Section 3.2 or
elsewhere herein to be satisfied.
 
2.3   Disbursements; Funding Reliance; Domicile of Loans.
 
(a)   Disbursements.  Each Borrower hereby authorizes the Administrative Agent
to disburse the proceeds of each Borrowing in accordance with the terms of any
written instructions from any Authorized Officer of such Borrower; provided that
the Administrative Agent shall not be obligated under any circumstances to
forward amounts to any account not listed in an Account Designation
Letter.  Each Borrower may at any time deliver to the Administrative Agent an
Account Designation Letter listing any additional accounts or deleting any
accounts listed in a previous Account Designation Letter.
 
(b)   Funding Reliance.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.2 and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by a Borrower, the
Adjusted Base Rate.  If a Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period.  If such Lender pays its share
of the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.  Any payment by
a Borrower shall be without prejudice to any claim such Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
 

41

 

 

 
(c)   Several Obligations.  The obligations of the Lenders hereunder to make
Loans, to fund participations in Swingline Loans and Letters of Credit and to
make payments pursuant to Section 10.1(c) are several and not joint.  The
failure of any Lender to make any Loan, to fund any such participation or to
make any such payment on any date shall not relieve any other Lender of its
corresponding obligation, if any, hereunder to do so on such date, but no Lender
shall be responsible for the failure of any other Lender to so make its Loan,
purchase its participation or to make any such payment required hereunder.
 
(d)   Domicile of Loans.  Each Lender may, at its option, make and maintain any
Loan at, to or for the account of any of its Lending Offices; provided that any
exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan to or for the account of such Lender in accordance
with the terms of this Agreement.
 
2.4   Evidence of Debt; Notes.
 
(a)   Accounts.  Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of each Borrower to
the applicable Lending Office of such Lender resulting from each Loan made by
such Lending Office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lending Office of such Lender
from time to time under this Agreement.
 
(b)   Register.  The Administrative Agent shall maintain the Register pursuant
to Section 10.6(c), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
by such Lender, the Class, Currency and Type of each such Loan and the Interest
Period, if any, applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder in respect of each such Loan and (iii) the amount of any sum received
by the Administrative Agent hereunder from each Borrower in respect of each such
Loan and each Lender’s share thereof.
 
(c)   Reliance on Register.  The entries made in the Register and subaccounts
maintained pursuant to Section 2.4(b) (and, if consistent with the entries of
the Administrative Agent, the accounts maintained pursuant to Section 2.4(a))
shall, to the extent permitted by applicable law, be conclusive absent manifest
error of the existence and amounts of the obligations of the Borrowers therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such account, such Register or such subaccount,
as applicable, or any error therein, shall not in any manner affect the
obligation of each Borrower to repay (with applicable interest) the Loans made
to such Borrower by such Lender in accordance with the terms of this Agreement.
 

42

 

 

 
(d)   Notes.  The Loans of each Class made by each Lender shall, if requested by
the applicable Lender (which request shall be made to the Administrative Agent),
be evidenced (i) in the case of Dollar Revolving Loans, by a Dollar Revolving
Note appropriately completed in substantially the form of Exhibit A-1, (ii) in
the case of Multicurrency Revolving Loans, by a Multicurrency Revolving Note
appropriately completed in substantially the form of Exhibit A-2, (iii) in the
case of the Dollar Swingline Loans, by a Dollar Swingline Note appropriately
completed in substantially the form of Exhibit A-3 and (iv) in the case of the
Multicurrency Swingline Loans, by a Multicurrency Swingline Note appropriately
completed in substantially the form of Exhibit A-4, in each case executed by the
applicable Borrower and payable to the order of such Lender.  Each Note shall be
entitled to all of the benefits of this Agreement and the other Credit Documents
and shall be subject to the provisions hereof and thereof.
 
2.5   Termination and Reduction of Commitments and Swingline Commitments.
 
(a)   Mandatory Termination.  Unless sooner terminated pursuant to any other
provision of this Section 2.5 or Section 8.2, (i) the Revolving Commitments
shall be automatically and permanently terminated on the Termination Date and
(ii) the Swingline Commitments shall be automatically and permanently terminated
on the Swingline Maturity Date.
 
(b)   Optional Termination or Reduction.  At any time and from time to time
after the date hereof, upon not less than five Business Days’ prior written
notice to the Administrative Agent (and in the case of a termination or
reduction of the Unutilized Dollar Swingline Commitment or the Unutilized
Multicurrency Swingline Commitment, the Swingline Lender), the Parent Borrower
may terminate in whole or reduce in part the aggregate Unutilized Dollar
Revolving Commitments, the aggregate Unutilized Multicurrency Revolving
Commitments, the Unutilized Dollar Swingline Commitment or the Unutilized
Multicurrency Swingline Commitment; provided that any such partial reduction
shall be in an aggregate Dollar Amount of not less than $5,000,000 ($500,000 in
the case of the Unutilized Dollar Swingline Commitment or the Unutilized
Multicurrency Swingline Commitment) or, if greater, an integral multiple of
$1,000,000 in excess thereof ($100,000 in the case of the Unutilized Dollar
Swingline Commitment or the Unutilized Multicurrency Swingline Commitment).  The
amount of any termination or reduction made under this Section 2.5(b) may not
thereafter be reinstated; provided that a notice of termination or reduction
delivered by the Parent Borrower under this Section 2.5(b) may state that such
notice is conditioned upon the effectiveness or occurrence of any other event
specified therein, in which case such notice may be revoked by the Parent
Borrower by written notice to the Administrative Agent on or before one Business
Day before the specified effective date if such condition is not satisfied.
 

43

 

 

 
(c)   Ratable Application.  Except as set forth in Section 2.5(d), each
reduction of the Commitments pursuant to this Section 2.5 shall be applied
ratably among the Lenders of such Class according to their respective
Commitments of such Class.  Notwithstanding any provision of this Agreement to
the contrary, (i) any reduction of the Commitments pursuant to this Section 2.5
that has the effect of reducing the aggregate Dollar Revolving Commitments to an
amount less than the amount of the Dollar Swingline Commitment at such time
shall result in an automatic corresponding reduction of the Dollar Swingline
Commitment to the amount of the aggregate Dollar Revolving Commitments (as so
reduced) and (ii) any reduction of the Commitments pursuant to this Section 2.5
that has the effect of reducing the aggregate Multicurrency Revolving
Commitments to an amount less than the amount of the Multicurrency Swingline
Commitment at such time shall result in an automatic corresponding reduction of
the Multicurrency Swingline Commitment to the amount of the aggregate
Multicurrency Revolving Commitments (as so reduced), in each case, without any
further action on the part of the Borrowers, the Swingline Lender or any other
Lender.
 
(d)   Termination of Defaulting Lenders.  The Parent Borrower (on behalf of
itself and the Subsidiary Borrower) may terminate the unused amount of the
Commitment(s) of any Revolving Lender that is a Defaulting Lender upon not less
than three Business Days’ prior notice to the Administrative Agent (which shall
promptly notify the Lenders thereof), and in such event the provisions of
Section 2.22(a)(ii) will apply to all amounts thereafter paid by the Borrowers
for the account of such Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity or other amounts); provided that
(i) no Event of Default shall have occurred and be continuing and (ii) such
termination shall not be deemed to be a waiver or release of any claim any
Borrower, the Administrative Agent, the Issuing Lender, the Swingline Lender or
any Lender may have against such Defaulting Lender.
 
2.6   Mandatory Payments and Prepayments.
 
(a)   Scheduled Maturity.  Except to the extent due or paid sooner pursuant to
the provisions of this Agreement, (i) the aggregate outstanding principal of the
Revolving Loans shall be due and payable in full on the Maturity Date and
(ii) the aggregate outstanding principal amount of each Swingline Loan shall be
due and payable in full on the earlier of (A) the date 10 Business Days
following the date such Swingline Loan is made and (B) the Swingline Maturity
Date.
 
(b)   Dollar Revolving Credit Exposure.  In the event that, at any time, the
Aggregate Dollar Revolving Credit Exposure (excluding the aggregate amount of
any Dollar Swingline Loans to be repaid with proceeds of Dollar Revolving Loans
made on the date of determination) shall exceed the aggregate Dollar Revolving
Commitments at such time (after giving effect to any concurrent termination or
reduction thereof), the Parent Borrower will immediately prepay the outstanding
principal amount of the Dollar Swingline Loans to the amount of such excess and,
to the extent of any excess remaining after prepayment in full of outstanding
Dollar Swingline Loans, the outstanding principal amount of the Dollar Revolving
Loans in the amount of such excess; provided that, to the extent such excess
amount is greater than the aggregate principal amount of Dollar Swingline Loans
and Dollar Revolving Loans outstanding immediately prior to the application of
such prepayment, the amount so prepaid shall be retained by the Administrative
Agent and held in the Cash Collateral Account as cover for Dollar Letter of
Credit Exposure, as more particularly described in Section 2.19(i), and
thereupon such cash shall be deemed to reduce the aggregate Dollar Letter of
Credit Exposure by an equivalent amount.
 

44

 

 

 
(c)   Multicurrency Revolving Credit Exposure.  In the event that, on any
Revaluation Date, the Aggregate Multicurrency Revolving Credit Exposure
(excluding the aggregate amount of any Multicurrency Swingline Loans to be
repaid with proceeds of Multicurrency Revolving Loans made on such Revaluation
Date) shall exceed 105% of the aggregate Multicurrency Revolving Commitments at
such time after giving effect to any concurrent termination or reduction thereof
(or 100% if the Aggregate Multicurrency Revolving Credit Exposure is denominated
in Dollars only), the applicable Borrower or Borrowers, as the case may be, will
prepay the outstanding principal amount of the Multicurrency Swingline Loans in
the amount of such excess and, to the extent of any excess remaining after
prepayment in full of outstanding Multicurrency Swingline Loans, the outstanding
principal amount of the Multicurrency Revolving Loans in the amount of such
excess, (i) within one Business Day after receipt of notice thereof for any such
prepayment of Multicurrency Revolving Loans or Multicurrency Swingline Loans
denominated in Dollars and (ii) within three Business Days after receipt of
notice thereof for any such prepayment of Multicurrency Revolving Loans or
Multicurrency Swingline Loans denominated in a Foreign Currency; provided that,
to the extent such excess amount is greater than the aggregate principal amount
of Multicurrency Swingline Loans and Multicurrency Revolving Loans outstanding
immediately prior to the application of such prepayment, the amount so prepaid
shall be retained by the Administrative Agent and held in the Cash Collateral
Account as cover for Multicurrency Letter of Credit Exposure, as more
particularly described in Section 2.19(i), and thereupon such cash shall be
deemed to reduce the aggregate Multicurrency Letter of Credit Exposure by an
equivalent amount.
 
2.7   Voluntary Prepayments.
 
(a)   Procedure.  At any time and from time to time, each Borrower shall have
the right to prepay the Loans of any Class made to such Borrower, in whole or in
part, without premium or penalty (except as provided in clause (iii) below),
upon written notice given to the Administrative Agent not later than 12:00 noon,
Local Time, three Business Days prior to each intended prepayment of LIBOR
Loans, one Business Day prior to each intended prepayment of Base Rate Loans and
on the date of each intended prepayment of LIBOR Market Index Rate Loans;
provided that (i) each partial prepayment of LIBOR Loans or Multicurrency
Swingline Loans shall be in an aggregate principal amount of not less than
$5,000,000 or, if greater, an integral multiple of $1,000,000 in excess thereof,
and each partial prepayment of Base Rate Loans shall be in an aggregate
principal amount of not less than $3,000,000 or, if greater, an integral
multiple of $1,000,000 in excess thereof ($100,000 and $100,000, respectively,
in the case of Dollar Swingline Loans), (ii) no partial prepayment of LIBOR
Loans or Multicurrency Swingline Loans made pursuant to any single Borrowing
shall reduce the aggregate outstanding principal amount of the remaining LIBOR
Loans or Multicurrency Swingline Loans, respectively, under such Borrowing to
less than $5,000,000 or to any greater amount not an integral multiple of
$1,000,000 in excess thereof and (iii) unless made together with all amounts
required under Section 2.17 to be paid as a consequence of such prepayment, a
prepayment of a LIBOR Loan may be made only on the last day of the Interest
Period applicable thereto.  Each such notice shall specify the proposed date of
such prepayment and the aggregate principal amount, Class, Currency and Type of
the Loans to be prepaid (and, in the case of LIBOR Loans, the Interest Period of
the Borrowing pursuant to which made), and shall be irrevocable and shall bind
the applicable Borrower to make such prepayment on the terms specified therein;
provided, however, that a notice of prepayment delivered by a Borrower under
this Section 2.7(a) may state that such notice is conditioned upon the
effectiveness of other credit facilities or other debt financing or the
consummation of a specified transaction set forth in such notice, in which case
such notice may be revoked by the Parent Borrower by written notice to the
Administrative Agent on or before the specified effective date if such condition
is not satisfied (and the Parent Borrower shall pay all amounts, if any,
required under Section 2.17 to be paid as a consequence of any such
revocation).  Revolving Loans and Swingline Loans prepaid pursuant to this
Section 2.7(a) may be reborrowed, subject to the terms and conditions of this
Agreement.  In the event the Administrative Agent receives a notice of
prepayment under this Section 2.7(a), the Administrative Agent will give prompt
notice thereof to the Lenders; provided that if such notice has also been
furnished to the Lenders, the Administrative Agent shall have no obligation to
notify the Lenders with respect thereto.
 

45

 

 

 
(b)   Ratable Application.  Each prepayment of the Loans of any Class made
pursuant to Section 2.7(a) shall be applied ratably among the Lenders of such
Class holding the Loans being prepaid, in proportion to the principal amount
held by each.
 
2.8   Interest.
 
(a)   General.  Subject to Section 2.8(b), each Borrower will pay interest in
respect of the unpaid principal amount of each Loan made to it, from the date of
Borrowing thereof until such principal amount shall be paid in full, (i) at the
Adjusted Base Rate, as in effect from time to time during such periods as such
Loan is a Base Rate Loan, (ii) at the Adjusted LIBOR Rate, as in effect from
time to time during such periods as such Loan is a LIBOR Loan, and (iii) at the
Adjusted LIBOR Market Index Rate, as in effect from time to time for all
Swingline Loans.
 
(b)   Default Interest.  Upon the occurrence and during the continuance of any
Event of Default under Section 8.1(a), 8.1(f) or 8.1(g) and (at the election of
the Required Lenders) upon the occurrence and during the continuance of any
other Event of Default, any principal of or interest on any Loan or any
Reimbursement Obligation, or any fee or other amount payable by any Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest at a rate per annum equal to
the interest rate applicable from time to time thereafter (including the
Applicable Percentage) to such Loans or other amounts plus 2% (or, in the case
of interest, fees and other amounts for which no rate is provided hereunder, at
the Adjusted Base Rate plus 2%), and, in each case, such default interest shall
be payable on demand.  To the greatest extent permitted by law, interest shall
continue to accrue after the filing by or against a Borrower of any petition
seeking any relief under any Debtor Relief Law.
 
(c)   Application.  Accrued (and theretofore unpaid) interest shall be payable
as follows:
 
(i)    in respect of each Base Rate Loan (including any Base Rate Loan or
portion thereof paid or prepaid pursuant to the provisions of Section 2.6,
except as provided hereinbelow) and each LIBOR Market Index Rate Loan, in
arrears on the last Business Day of each calendar quarter, beginning with the
first such day to occur after the Closing Date; provided that, in the event the
Loans are repaid or prepaid in full and the Commitments have been terminated,
then accrued interest in respect of all Base Rate Loans and LIBOR Market Index
Rate Loans shall be payable together with such repayment or prepayment on the
date thereof;
 

46

 

 

 
(ii)   in respect of each LIBOR Loan (including any LIBOR Loan or portion
thereof paid or prepaid pursuant to the provisions of Section 2.6, except as
provided hereinbelow), in arrears (y) on the last Business Day of the Interest
Period applicable thereto (subject to the provisions of Section 2.10(iv)) and
(z) in addition, in the case of a LIBOR Loan with an Interest Period having a
duration of six months or longer, on each date on which interest would have been
payable under clause (y) above had successive Interest Periods of three months’
duration been applicable to such LIBOR Loan; provided that, in the event all
LIBOR Loans made pursuant to a single Borrowing are repaid or prepaid in full,
then accrued interest in respect of such LIBOR Loans shall be payable together
with such repayment or prepayment on the date thereof and any amounts due under
Section 2.17, to the extent applicable; and
 
(iii)      in respect of any Loan, at maturity (whether pursuant to acceleration
or otherwise) and, after maturity, on demand.
 
(d)   Maximum.  Nothing contained in this Agreement or in any other Credit
Document shall be deemed to establish or require the payment of interest to any
Lender at a rate in excess of the maximum rate permitted by applicable law.  If
the amount of interest payable for the account of any Lender on any interest
payment date would exceed the maximum amount permitted by applicable law to be
charged by such Lender, the amount of interest payable for its account on such
interest payment date shall be automatically reduced to such maximum permissible
amount.  In the event of any such reduction affecting any Lender, if from time
to time thereafter the amount of interest payable for the account of such Lender
on any interest payment date would be less than the maximum amount permitted by
applicable law to be charged by such Lender, then the amount of interest payable
for its account on such subsequent interest payment date shall be automatically
increased to such maximum permissible amount; provided that at no time shall the
aggregate amount by which interest paid for the account of any Lender has been
increased pursuant to this sentence exceed the aggregate amount by which
interest paid for its account has theretofore been reduced pursuant to the
previous sentence.
 
(e)   Determination.  The Administrative Agent shall promptly notify the
applicable Borrower and the Lenders upon determining the interest rate for each
Borrowing of LIBOR Loans after its receipt of the relevant Notice of Borrowing
or Notice of Conversion/Continuation, and upon each change in the Base Rate;
provided, however, that the failure of the Administrative Agent to provide a
Borrower or the Lenders with any such notice shall neither affect any
obligations of the Borrowers or the Lenders hereunder nor result in any
liability on the part of the Administrative Agent to the Borrowers or any
Lender.  Each such determination (including each determination of the Reserve
Requirement) shall, absent manifest error, be conclusive and binding on all
parties hereto.
 

47

 

 

 
2.9   Fees.
 
(a)   Payable by the Parent Borrower.  The Parent Borrower agrees to pay:
 
(i)   To Wells Fargo, for its own account, the administrative fee required under
the Wells Fargo Fee Letter to be paid to Wells Fargo, in the amounts due and at
the times due as required by the terms thereof;
 
(ii)   To the Administrative Agent, for the account of each Dollar Revolving
Lender, a commitment fee for each calendar quarter (or portion thereof) for the
period from and including the Closing Date to but excluding the Termination
Date, at a per annum rate equal to the Applicable Percentage in effect for such
fee from time to time during such quarter on such Dollar Revolving Lender’s
ratable share (based on the proportion that its Dollar Revolving Commitment
bears to the aggregate Dollar Revolving Commitments) of the average daily
aggregate Unutilized Dollar Revolving Commitments (excluding clause (ii) of the
definition of Unutilized Dollar Revolving Commitments for purposes of this
Section 2.9(a)(ii) only), payable in arrears (i) on the last Business Day of
each calendar quarter, beginning with the first such day to occur after the
Closing Date, and (ii) on the Termination Date;
 
(iii)      To the Administrative Agent, for the account of each Multicurrency
Revolving Lender, a commitment fee for each calendar quarter (or portion
thereof) for the period from and including the Closing Date to but excluding the
Termination Date, at a per annum rate equal to the Applicable Percentage in
effect for such fee from time to time during such quarter on such Multicurrency
Revolving Lender’s ratable share (based on the proportion that its Multicurrency
Revolving Commitment bears to the aggregate Multicurrency Revolving Commitments)
of the average daily aggregate Unutilized Multicurrency Commitments (excluding
clause (ii) of the definition of Unutilized Multicurrency Revolving Commitments
for purposes of this Section 2.9(a)(iii) only), payable in arrears (i) on the
last Business Day of each calendar quarter, beginning with the first such day to
occur after the Closing Date, and (ii) on the Termination Date;
 
(iv)      To the Administrative Agent, for the account of each Dollar Revolving
Lender, a letter of credit fee for each calendar quarter (or portion thereof) in
respect of all Dollar Letters of Credit outstanding during such quarter, at a
per annum rate equal to the Applicable Percentage in effect from time to time
during such quarter for LIBOR Loans, on such Lender’s ratable share (based on
the proportion that its Dollar Revolving Commitment bears to the aggregate
Dollar Revolving Commitments, or if the Dollar Revolving Commitments have been
terminated, based upon the proportion that its Dollar Revolving Credit Exposure
bears to the Aggregate Dollar Revolving Credit Exposure) of the daily average
aggregate Stated Amount of such Dollar Letters of Credit, payable in arrears
(i) on the last Business Day of each calendar quarter, beginning with the first
such day to occur after the Closing Date, and (ii) on the later of the
Termination Date and the date of termination of the last outstanding Dollar
Letter of Credit;
 

48

 

 

 
(b)   Payable by each Borrower.  Each applicable Borrower agrees to pay:
 
(i)    To the Administrative Agent, for the account of each Multicurrency
Revolving Lender, a letter of credit fee for each calendar quarter (or portion
thereof) in respect of all Multicurrency Letters of Credit issued for the
account of such Borrower outstanding during such quarter, at a per annum rate
equal to the Applicable Percentage in effect from time to time during such
quarter for LIBOR Loans, on such Lender’s ratable share (based on the proportion
that its Multicurrency Revolving Commitment bears to the aggregate Multicurrency
Revolving Commitments, or if the Multicurrency Revolving Commitments have been
terminated, based upon the proportion that its Multicurrency Revolving Credit
Exposure bears to the Aggregate Multicurrency Revolving Credit Exposure) of the
daily average aggregate Stated Amount of such Multicurrency Letters of Credit,
payable in arrears (i) on the last Business Day of each calendar quarter,
beginning with the first such day to occur after the Closing Date, and (ii) on
the later of the Termination Date and the date of termination of the last
outstanding Multicurrency Letter of Credit;
 
(ii)   To Wells Fargo, for its own account in its capacity as the Issuing
Lender, the fronting fee required under the Wells Fargo Fee Letter to be paid to
Wells Fargo with respect to each Letter of Credit issued for the account of such
Borrower, in the amounts due and at the times due as required by the terms
thereof; and
 
(iii)      To the Issuing Lender, for its own account, such commissions,
transfer fees and other fees and charges incurred in connection with the
issuance and administration of each Letter of Credit issued for the account of
such Borrower as are customarily charged from time to time by the Issuing Lender
for the performance of such services in connection with similar letters of
credit, or as may be otherwise agreed to by the Issuing Lender, but without
duplication of amounts payable under Section 2.9(b)(ii).
 
2.10     Interest Periods.  Concurrently with the giving of a Notice of
Borrowing of LIBOR Loans or Notice of Conversion/Continuation in respect of any
Borrowing comprised of Base Rate Loans to be converted into, or LIBOR Loans to
be continued as, LIBOR Loans, the applicable Borrower shall have the right to
elect, pursuant to such notice, the interest period (each, an “Interest Period”)
to be applicable to such LIBOR Loans, which Interest Period shall, at the option
of the applicable Borrower, be a one-, two-, three- or six-month period;
provided, however, that:
 
(i)    all LIBOR Loans comprising a single Borrowing shall at all times have the
same Interest Period;
 
(ii)   the initial Interest Period for any LIBOR Loan shall commence on the date
of the Borrowing of such LIBOR Loan (including the date of any continuation of,
or conversion into, such LIBOR Loan), and each successive Interest Period
applicable to such LIBOR Loan shall commence on the day on which the next
preceding Interest Period applicable thereto expires;
 

49

 

 

 
(iii)         LIBOR Loans may not be outstanding under more than 10 separate
Interest Periods at any one time (for which purpose Interest Periods shall be
deemed to be separate even if they are coterminous);
 
(iv)     if any Interest Period otherwise would expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day unless such next succeeding Business Day falls in another calendar month, in
which case such Interest Period shall expire on the next preceding Business Day;
 
(v)      a Borrower may not select any Interest Period that expires after the
Maturity Date;
 
(vi)     if any Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month during which such Interest
Period would otherwise expire, such Interest Period shall expire on the last
Business Day of such calendar month; and
 
(vii)    a Borrower may not select any Interest Period (and consequently, no
LIBOR Loans shall be made) if an Event of Default shall have occurred and be
continuing at the time of such Notice of Borrowing or Notice of
Conversion/Continuation with respect to any Borrowing.
 
2.11     Conversions and Continuations.
 
(a)   General.  The applicable Borrower shall have the right, on any Business
Day occurring on or after the Closing Date, to elect (i) to convert all or a
portion of the outstanding principal amount of any Base Rate Loans into LIBOR
Loans, or to convert any LIBOR Loans the Interest Periods for which end on the
same day into Base Rate Loans, or (ii) upon the expiration of any Interest
Period, to continue all or a portion of the outstanding principal amount of any
LIBOR Loans the Interest Periods for which end on the same day for an additional
Interest Period; provided that (t) Borrowings of a Class may only be continued
as or converted into a Borrowing of the same Class, (u) a Borrowing denominated
in one Currency may not be continued as, or converted to, a Borrowing in a
different Currency, (v) a Borrowing of LIBOR Loans denominated in a Foreign
Currency may not be converted to a Borrowing of a different Type, (w) any such
conversion of LIBOR Loans into Base Rate Loans shall involve an aggregate
principal amount of not less than $3,000,000 or, if greater, an integral
multiple of $1,000,000 in excess thereof; any such conversion of Base Rate Loans
into, or continuation of, LIBOR Loans shall involve an aggregate principal
amount of not less than $5,000,000 or, if greater, an integral multiple of
$1,000,000 in excess thereof; and no partial conversion of LIBOR Loans made
pursuant to a single Borrowing shall reduce the outstanding principal amount of
such LIBOR Loans to less than $5,000,000 or to any greater amount not an
integral multiple of $1,000,000 in excess thereof, (x) except as otherwise
provided in Section 2.15(f), LIBOR Loans may be converted into Base Rate Loans
only on the last day of the Interest Period applicable thereto (and, in any
event, if a LIBOR Loan is converted into a Base Rate Loan on any day other than
the last day of the Interest Period applicable thereto, such Borrower will pay,
upon such conversion, all amounts required under Section 2.17 to be paid as a
consequence thereof), (y) no such conversion or continuation shall be permitted
with regard to any Swingline Loans and (z) no conversion of Base Rate Loans into
LIBOR Loans or continuation of LIBOR Loans shall be permitted during the
continuance of an Event of Default.
 

50

 

 

 
(b)   Procedure.  A Borrower shall make each such election by giving the
Administrative Agent written notice (i) not later than 12:00 noon, Charlotte,
North Carolina time, three Business Days prior to the intended effective date of
any conversion of Base Rate Loans into LIBOR Loans, or any continuation of LIBOR
Loans denominated in Dollars, (ii) not later than 12:00 noon, Charlotte, North
Carolina time, four Business Days prior to the intended effective date of any
continuation of LIBOR Loans denominated in a Foreign Currency and (iii) not
later than 12:00 noon, Charlotte, North Carolina time, one Business Day prior to
the intended effective date of any conversion of LIBOR Loans into Base Rate
Loans.  Each such notice (each, a “Notice of Conversion/Continuation”) shall be
irrevocable, shall be given in the form of Exhibit B-3 and shall specify (x) the
date of such conversion or continuation (which shall be a Business Day), (y) in
the case of a conversion into, or a continuation of, LIBOR Loans, the Interest
Period to be applicable thereto, and (z) the aggregate amount, Class, Currency
and Type of the Loans being converted or continued.  Upon the receipt of a
Notice of Conversion/Continuation, the Administrative Agent will promptly notify
each applicable Lender of the proposed conversion or continuation.  In the event
that a Borrower shall fail to deliver a Notice of Conversion/Continuation as
provided herein with respect to any of its outstanding LIBOR Loans, such LIBOR
Loans denominated in Dollars shall automatically be continued as LIBOR Loans
with an Interest Period of one month upon the expiration of the then-current
Interest Period applicable thereto (unless repaid pursuant to the terms hereof)
and LIBOR Loans denominated in a Foreign Currency shall be repaid upon the
expiration of the then-current Interest Period applicable thereto pursuant to
the terms hereof.  In the event a Borrower shall have failed to select in a
Notice of Conversion/Continuation the duration of the Interest Period to be
applicable to any conversion into, or continuation of, its LIBOR Loans, then
such Borrower shall be deemed to have selected an Interest Period with a
duration of one month.
 
2.12     Method of Payments; Computations; Apportionment of Payments.
 
(a)   Payments by Borrowers.  All payments by a Borrower hereunder shall be made
without setoff, counterclaim or other defense, in the applicable Currency and in
immediately available funds to the Administrative Agent, for the account of the
Lenders entitled to such payment or the Administrative Agent, the Multicurrency
Agent, the Issuing Lender, or the Swingline Lender, as the case may be (except
as otherwise expressly provided herein as to payments required to be made
directly to the Lenders) at its Payment Office prior to 1:00 p.m., Local Time,
on the date payment is due.  Any payment made as required hereinabove, but after
1:00 p.m., Local Time, shall be deemed to have been made on the next succeeding
Business Day.  If any payment falls due on a day that is not a Business Day,
then such due date shall be extended to the next succeeding Business Day (except
that in the case of LIBOR Loans to which the provisions of Section 2.10(iv) are
applicable, such due date shall be the next preceding Business Day), and such
extension of time shall then be included in the computation of payment of
interest, fees or other applicable amounts.
 

51

 

 

 
(b)   Distributions by Administrative Agent.  The Administrative Agent will
distribute to the Lenders like amounts relating to payments made to the
Administrative Agent for the account of the Lenders as follows:  (i) if the
payment is received by 1:00 p.m., Local Time, in immediately available funds,
the Administrative Agent will make available to each relevant Lender on the same
date, by wire transfer of immediately available funds, such Lender’s ratable
share of such payment (based on the percentage that the amount of the relevant
payment owing to such Lender bears to the total amount of such payment owing to
all of the relevant Lenders), and (ii) if such payment is received after 1:00
p.m., Local Time, or in other than immediately available funds, the
Administrative Agent will make available to each such Lender its ratable share
of such payment by wire transfer of immediately available funds on the next
succeeding Business Day (or in the case of uncollected funds, as soon as
practicable after collected).  If the Administrative Agent shall not have made a
required distribution to the appropriate Lenders as required hereinabove after
receiving a payment for the account of such Lenders, the Administrative Agent
will pay to each such Lender, on demand, its ratable share of such payment with
interest thereon at the Federal Funds Rate for each day from the date such
amount was required to be disbursed by the Administrative Agent until the date
repaid to such Lender.
 
(c)   Payment Reliance.  Unless the Administrative Agent shall have received
notice from the applicable Borrower prior to the date on which any payment is
due to the Administrative Agent for the account of the Lenders hereunder that
such Borrower will not make such payment, the Administrative Agent may assume
that such Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders, as the case
may be, the amount due.  In such event, if such Borrower has not in fact made
such payment, then each Lender, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
 
(d)   Computations.  All computations of interest and fees hereunder (including
computations of the Reserve Requirement) shall be made on the basis of a year
consisting of (i) in the case of interest on Base Rate Loans based on the prime
commercial lending rate of the Person serving as the Administrative Agent and
Multicurrency Revolving Loans or Multicurrency Swingline Loans denominated in
Sterling or Canadian Dollars, 365/366 days, as the case may be, or (ii) in all
other instances, 360 days; and in each case under (i) and (ii) above, with
regard to the actual number of days (including the first day, but excluding the
last day) elapsed.
 
(e)   Application after Acceleration.  Notwithstanding any other provision of
this Agreement or any other Credit Document to the contrary, all amounts
collected or received by the Administrative Agent or any Lender after
acceleration of the Loans pursuant to Section 8.2 shall be applied as follows:
 
(i)    first, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ and consultants’ fees irrespective of whether
such fees are allowed as a claim after the occurrence of a Bankruptcy Event) of
the Administrative Agent in connection with enforcing the rights of the Lenders
under the Credit Documents;
 

52

 

 

 
(ii)      second, to the payment of any fees owed to the Administrative Agent
hereunder or under any other Credit Document;
 
(iii)     third, to the payment of all reasonable and documented out-of-pocket
costs and expenses (including reasonable attorneys’ and consultants’ fees
irrespective of whether such fees are allowed as a claim after the occurrence of
a Bankruptcy Event) of each of the Lenders in connection with enforcing its
rights under the Credit Documents or otherwise with respect to the Obligations
owing to such Lender;
 
(iv)     fourth, to the payment of all of the Obligations consisting of accrued
fees and interest (including fees incurred and interest accruing at the then
applicable rate after the occurrence of a Bankruptcy Event irrespective of
whether a claim for such fees incurred and interest accruing is allowed in such
proceeding);
 
(v)      fifth, to the payment of the outstanding principal amount of the
Obligations (including the payment of any outstanding Reimbursement Obligations
and the obligation to cash collateralize Letter of Credit Exposure);
 
(vi)     sixth, to the payment of all other Obligations and other obligations
that shall have become due and payable under the Credit Documents and not
repaid; and
 
(vii)    seventh, to the payment of the surplus (if any) to whomever may be
lawfully entitled to receive such surplus.
 
In carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, and (y) all amounts shall be apportioned ratably among the
Lenders (and Hedge Parties, as applicable) in proportion to the amounts of such
principal, interest, fees or other Obligations owed to them respectively
pursuant to clauses (iii) through (vii) above.
 
2.13    Recovery of Payments.
 
(a)   From Borrowers.  Each Borrower agrees that to the extent such Borrower
makes a payment or payments to or for the account of the Administrative Agent,
the Swingline Lender, the Issuing Lender or any Lender, which payment or
payments or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any Debtor Relief Law (whether as a result of
any demand, settlement, litigation or otherwise), then, to the extent of such
payment or repayment, the Obligation intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been received.
 
(b)   From Lenders.  If any amounts distributed by the Administrative Agent to
any Lender are subsequently returned or repaid by the Administrative Agent to a
Borrower, its representative or successor in interest, or any other Person,
whether by court order, by settlement approved by the Lender in question, or
pursuant to applicable Requirements of Law, such Lender will, promptly upon
receipt of notice thereof from the Administrative Agent, pay the Administrative
Agent such amount.  If any such amounts are recovered by the Administrative
Agent from a Borrower, its representative or successor in interest or such other
Person, the Administrative Agent will redistribute such amounts to the Lenders
on the same basis as such amounts were originally distributed.
 

53

 

 

 
2.14    Pro Rata Treatment.
 
(a)   General.  Except in the case of Swingline Loans, all fundings,
continuations and conversions of Loans of any Class shall be made by the Lenders
pro rata on the basis of their respective Commitments of such Class (in the case
of the funding of Loans of such Class pursuant to Section 2.2) or on the basis
of their respective outstanding Loans of such Class (in the case of
continuations and conversions of Loans of such Class pursuant to Section 2.11,
or in the event the Commitments for Loans of such Class have expired or have
been terminated), as the case may be from time to time.  All payments on account
of principal of or interest on any Loans, fees or any other Obligations owing to
or for the account of any one or more Lenders shall be apportioned ratably among
such Lenders in proportion to the amounts of such principal, interest, fees or
other Obligations owed to them respectively.
 
(b)   Sharing of Payments.  If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other Obligations hereunder resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other such Obligations greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (i) notify the Administrative Agent of such fact and
(ii) purchase (for cash at face value) participations in the Loans and such
other Obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that (x) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (y) the provisions of this Section 2.14 shall
not be construed to apply to (A) any payment made by a Borrower pursuant to and
in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender), (B) the
application of Cash Collateral or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans, Swingline Loans or Letters of Credit to any assignee or participant,
other than to a Borrower or any Subsidiary thereof (as to which the provisions
of this Section 2.14(b) shall apply).  Each Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation.  If under any applicable
bankruptcy, insolvency or similar law, any Lender receives a secured claim in
lieu of a setoff to which this Section 2.14(b) applies, such Lender shall, to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights of the Lenders entitled under this
Section 2.14(b) to share in the benefits of any recovery on such secured claim.
 

54

 

 

 
2.15    Increased Costs; Change in Circumstances; Illegality.
 
(a)   Increased Costs Generally.  If any Change in Law shall:
 
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except the Reserve Requirement reflected in the LIBOR Rate) or the
Issuing Lender;
 
(ii)   subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in the definition of Excluded Taxes and (C) Connection
Income Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
 
(iii)      impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or LIBOR Loans made by such Lender or any Letter of Credit or
participation therein, excluding costs or expenses to the extent reflected in
the Reserve Requirement;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of continuing, converting, making or maintaining
any LIBOR Loan (or of maintaining its obligation to continue, convert or make
any such Loan) by an amount deemed by such Lender or such other Recipient to be
material, or to increase the cost to such Lender, the Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit) by an amount deemed by such Lender, the Issuing Lender or such other
Recipient to be material, or to reduce the amount of any sum received or
receivable by such Lender, the Issuing Lender or such other Recipient hereunder
(whether of principal, interest or any other amount) by an amount deemed by such
Lender, the Issuing Lender or such other Recipient to be material, then, upon
request of such Lender, the Issuing Lender or such other Recipient, the
applicable Borrower will pay to such Lender, the Issuing Lender or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Lender or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
 
(b)          Capital Requirements.  If any Lender or the Issuing Lender
determines that any Change in Law affecting such Lender or the Issuing Lender or
any Lending Office of such Lender or such Lender’s or the Issuing Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or the
Issuing Lender’s capital or on the capital of such Lender’s or the Issuing
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Lender, to a level below that which such Lender or such Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy and liquidity) by an amount
deemed by such Lender or the Issuing Lender, as the case may be, to be material,
then from time to time the Parent Borrower will pay to such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or such Lender’s or the Issuing
Lender’s holding company for any such reduction suffered.
 

55

 

 

 
(c)   Certificates for Reimbursement.  A certificate of a Lender or the Issuing
Lender (which shall set forth the basis for such amount and the calculation
thereof in reasonable detail) setting forth the amount or amounts necessary to
compensate such Lender or Issuing Lender or its respective holding company, as
specified in Section 2.15(a) or 2.15(b), and delivered to the applicable
Borrower shall be conclusive absent manifest error.  The applicable Borrower
shall pay such Lender or the Issuing Lender, as the case may be, the amount
shown as due on any such certificate within 15 Business Days after receipt
thereof.
 
(d)   Delay in Requests.  Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to the foregoing provisions of
this Section 2.15 shall not constitute a waiver of such Lender’s or the Issuing
Lender’s right to demand such compensation; provided that the Borrowers shall
not be required to compensate a Lender or the Issuing Lender pursuant to the
foregoing provisions of this Section 2.15 for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender or the
Issuing Lender, as the case may be, notifies the applicable Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).
 
(e)   Inadequacy or Indeterminacy.  If, on or prior to the first day of any
Interest Period, (y) the Administrative Agent shall have determined in good
faith that adequate and reasonable means do not exist for ascertaining the
applicable LIBOR Rate for such Interest Period or (z) the Administrative Agent
shall have received written notice from the Required Lenders of their
determination in good faith that the rate of interest referred to in the
definition of “LIBOR Rate” upon the basis of which the Adjusted LIBOR Rate for
LIBOR Loans for such Interest Period is to be determined will not adequately and
fairly reflect the cost to such Lenders of making or maintaining LIBOR Loans
during such Interest Period, the Administrative Agent will forthwith so notify
the Borrowers and the Lenders.  Upon such notice, (i) all then outstanding LIBOR
Loans shall automatically, on the expiration date of the respective Interest
Periods applicable thereto (unless then repaid in full), be converted into Base
Rate Loans, (ii) the obligation of the Lenders to make, to convert Base Rate
Loans into, or to continue, LIBOR Loans shall be suspended (including pursuant
to the Borrowing to which such Interest Period applies), and (iii) any Notice of
Borrowing or Notice of Conversion/Continuation given at any time thereafter with
respect to LIBOR Loans shall be deemed to be a request for Base Rate Loans, in
each case until the Administrative Agent or the Required Lenders, as the case
may be, shall have determined that the circumstances giving rise to such
suspension no longer exist (and the Required Lenders, if making such
determination, shall have so notified the Administrative Agent), and the
Administrative Agent shall have so notified the Borrowers and the Lenders.
 

56

 

 

 
(f)    Illegality.  Notwithstanding any other provision in this Agreement, if,
at any time after the date hereof and from time to time, any Lender shall have
determined in good faith that the introduction of or any change in any
applicable law, rule or regulation or in the interpretation or administration
thereof by any Governmental Authority charged with the interpretation or
administration thereof, or compliance with any guideline or request from any
such Governmental Authority (whether or not having the force of law), has or
would have the effect of making it unlawful for such Lender to make or to
continue to make or maintain LIBOR Loans, such Lender will forthwith so notify
the Administrative Agent and the Borrowers.  Upon such notice, (i) each of such
Lender’s then outstanding LIBOR Loans shall automatically, on the expiration
date of the respective Interest Period applicable thereto (or, to the extent any
such LIBOR Loan may not lawfully be maintained as a LIBOR Loan until such
expiration date, upon such notice) and to the extent not sooner prepaid, be
converted into a Base Rate Loan, (ii) the obligation of such Lender to make, to
convert Base Rate Loans into, or to continue, LIBOR Loans shall be suspended
(including pursuant to any Borrowing for which the Administrative Agent has
received a Notice of Borrowing but for which the Borrowing Date has not
arrived), and (iii) any Notice of Borrowing or Notice of Conversion/Continuation
given at any time thereafter with respect to LIBOR Loans shall, as to such
Lender, be deemed to be a request for a Base Rate Loan, in each case until such
Lender shall have determined that the circumstances giving rise to such
suspension no longer exist and shall have so notified the Administrative Agent,
and the Administrative Agent shall have so notified the Borrowers.
 
(g)   Similar Treatment.  Notwithstanding the foregoing Sections 2.15(a),
2.15(b), and 2.15(f), no Lender or Recipient shall impose any costs specified
therein or make any request for compensation pursuant thereto (or be entitled to
any such additional costs) unless such Lender or Recipient is then generally
imposing such cost upon or requesting such compensation from borrowers that are
financial institutions in connection with similar credit facilities containing
similar provisions and at the time of such request certifies to the Parent
Borrower to the effect of the foregoing.
 
2.16    Taxes.
 
(a)   Issuing Lender.  For purposes of this Section 2.16, the term “Lender”
includes any Issuing Lender.
 
(b)   Payments Free of Taxes.  Any and all payments by or on account of any
obligation of a Borrower under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.16) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
 

57

 

 

 
(c)   Payment of Other Taxes by the Borrowers.  Each Borrower (without
duplication of Section 2.16(b)) shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent or such other Recipient timely reimburse it for the payment
of, any Other Taxes.
 
(d)   Indemnification by the Borrowers.  Each Borrower, as applicable, shall
severally indemnify each Recipient, within 10 Business Days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.16) payable or paid by such Recipient (whether directly or pursuant to
Section 2.16(e)) or required to be withheld or deducted from a payment to such
Recipient and any reasonable out-of-pocket expenses arising therefrom or with
respect thereto.  A certificate as to the amount of such payment or liability
(which shall be in reasonable detail) delivered to the Parent Borrower by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.  The Administrative Agent and each Lender agrees to cooperate with any
reasonable request made by a Borrower in respect of a claim of a refund in
respect of Indemnified Taxes as to which it has been indemnified by such
Borrower or with respect to which such Borrower has paid additional amounts
pursuant to this Section 2.16(d) if (i) such Borrower has agreed in writing to
pay all of the Administrative Agent’s or such Lender’s reasonable out-of-pocket
costs and expenses relating to such claim, (ii) the Administrative Agent or such
Lender determines, in its good faith judgment, that it would not be
disadvantaged, unduly burdened or prejudiced as a result of such claim and
(iii) such Borrower furnishes, upon request of the Administrative Agent or such
Lender, an opinion of tax counsel (such opinion and such counsel to be
reasonably acceptable to the Administrative Agent or such Lender) to the effect
that such Indemnified Taxes were wrongly or illegally imposed.  This
Section 2.16(d) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it reasonably deems confidential) to a Borrower or any other Person.
 
(e)   Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 Business Days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that a
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this Section 2.16(e).
 
(f)    Evidence of Payments.  As soon as practicable after any payment of Taxes
by a Borrower to a Governmental Authority pursuant to this Section 2.16, such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
 

58

 

 

 
(g)   Status of Lenders.
 
(i)    Any Lender that is entitled to an exemption from, or reduction in the
rate of, the imposition, deduction or withholding of any Indemnified Taxes with
respect to payments made under any Credit Document shall deliver to the Parent
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Parent Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Parent Borrower or the
Administrative Agent as will permit such payments to be made without imposition,
deduction or withholding of such Indemnified Taxes or at a reduced rate.  In
addition, any Lender, if reasonably requested by the Parent Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Parent Borrower or the
Administrative Agent as will enable the Parent Borrower or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.16(g)(ii)(A), 2.16(g)(ii)(B) or 2.16(g)(ii)(D)) shall not be required
if such Lender is not legally able to complete, execute and submit such
documentation.
 
(ii)   Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Borrower,
 
(A)      any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
 
(B)      any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(1)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
 

59

 

 

 
(2)     executed originals of IRS Form W-8ECI;
 
(3)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
 
(4)     to the extent a Foreign Lender is not the beneficial owner of a payment
received under any of the Credit Documents, executed originals of IRS Form
W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit E-4 on behalf of each such
direct and indirect partner;
 
(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D)          if a payment made to a Lender under any Credit Document would be
subject to Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to
such Borrower and the Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by such Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by such Borrower or the Administrative Agent
as may be necessary for such Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this
Section 2.16(g)(ii)(D), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.
 

60

 

 

 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Parent Borrower and the
Administrative Agent in writing of its legal inability to do so.
 
(h)   Treatment of Certain Refunds.  If any party determines, in its reasonable
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16) or that it has
obtained, utilized and retained a Tax credit or relief which is attributable to
such indemnity payment or additional amount, it shall pay to the indemnifying
party an amount equal to such refund or the amount of such credit or relief (but
only to the extent of indemnity payments made under this Section 2.16 with
respect to the Taxes giving rise to such refund, credit or relief), net of all
reasonable out-of-pocket expenses of such indemnified party and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund, credit or relief). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 2.16(h) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay an amount in respect of such
refund, credit or relief to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 2.16(h), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this Section 2.16(h) the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund,  credit or relief had never been
paid.  This Section 2.16(h) shall not be construed to require any indemnified
party to make available its Tax returns (or any other information relating to
its Taxes that it reasonably deems confidential) to the indemnifying party or
any other Person.
 

61

 

 

 
(i)    U.K. Borrower Provisions.
 
(i)    Notwithstanding anything to the contrary set forth in this Section 2.16,
the Subsidiary Borrower is not required to pay additional amounts to a Lender
(other than a new Lender pursuant to a request by a Borrower under Section 2.18)
pursuant to this Section 2.16 in respect of any Tax that is required by the
United Kingdom to be withheld from a payment of interest on a Loan made to the
Subsidiary Borrower if at the time the payment falls due (i) the relevant Lender
is not a UK Qualifying Lender and that Tax would not have been required to be
withheld had that Lender been a UK Qualifying Lender unless the reason that that
Lender is not a UK Qualifying Lender is a change after the date on which it
became a Lender under this Agreement in (or in the interpretation,
administration or application of) any law or double taxation agreement or any
published practice or published concession of any relevant Governmental
Authority; or (ii) the relevant Lender is a UK Treaty Lender and the Subsidiary
Borrower is able to demonstrate that that Tax is required to be withheld as a
result of the failure of the relevant Lender to comply with its obligations
under this Section 2.16(i)(i).  Any Lender which is a Lender in respect of a
Loan to the Subsidiary Borrower and which is not, or ceases to be, a UK
Qualifying Lender, for whatever reason, shall promptly notify the Administrative
Agent and the Subsidiary Borrower.  In relation to all payments to be made to a
UK Treaty Lender by the Subsidiary Borrower, such Lender shall cooperate with
the Subsidiary Borrower in completing any procedural formalities necessary for
the Subsidiary Borrower to obtain authorization to make such a payment without a
deduction or withholding for or on account of UK Taxes including, to the extent
applicable, making and filing an appropriate application for relief under a
double taxation agreement.  Nothing in this Section 2.16(i)(i) shall require a
UK Treaty Lender to: (a) register under the HMRC DT Treaty Passport Scheme; or
(b) apply the HMRC DT Treaty Passport Scheme to any Loan if it has so
registered.
 
(ii)   If a UK Treaty Lender wishes the HMRC DT Treaty Passport Scheme to apply
to this Agreement, it shall include an indication to that effect by including
its scheme reference number and jurisdiction of tax residence opposite its name
in Schedule 1.1(a) if it is a party hereto on the Closing Date or, in the case
where it becomes a Lender after the Closing Date or it is a party hereto on the
Closing Date and obtains a scheme reference number after the Closing Date, it
shall provide written notice to that effect to the Subsidiary Borrower
(including its scheme reference number and jurisdiction of tax residence in such
notice) and the Subsidiary Borrower shall file a duly completed DTTP2 in respect
of such Lender with HM Revenue & Customs within 30 days of the Closing Date or,
as applicable, promptly following receipt of such notice (and in any event no
later than the date 30 days after receipt thereof); provided that in the case of
a Lender party hereto on the Closing Date that does not obtain its scheme
reference number until after the Closing Date, such notice shall be received by
the Subsidiary Borrower prior to the date 21 days after the Closing Date and,
for the avoidance of doubt, if such notice is received by the Subsidiary
Borrower after the date 21 days after the Closing Date, then the parties agree
that the HMRC DT Treaty Passport Scheme shall not apply to this Agreement in
respect of such Lender.
 
(j)    Survival.  Each party’s obligations under this Section 2.16 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.
 

62

 

 

 
2.17    Compensation.  Each Borrower will compensate each Lender upon demand for
all losses, expenses and liabilities (including any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund or maintain LIBOR Loans) that such Lender may
incur or sustain (i) if for any reason (other than a default by such Lender) a
Borrowing or continuation of, or conversion into, a LIBOR Loan to such Borrower
does not occur on a date specified therefor in a Notice of Borrowing or Notice
of Conversion/Continuation given by such Borrower, (ii) if any repayment,
prepayment or conversion of any LIBOR Loan to such Borrower occurs on a date
other than the last day of an Interest Period applicable thereto (including as a
consequence of any assignment made pursuant to Section 2.18(a) or any
acceleration of the maturity of the Loans pursuant to Section 8.2), (iii) if any
prepayment of any LIBOR Loan to such Borrower is not made on any date specified
in a notice of prepayment given by such Borrower (including any notice that is
thereafter revoked in accordance with Section 2.7(a)) or (iv) as a consequence
of any other failure by such Borrower to make any payments with respect to any
LIBOR Loan to such Borrower when due hereunder.  Calculation of all amounts
payable to a Lender under this Section 2.17 shall be made as though such Lender
had actually funded its relevant LIBOR Loan through the purchase of a Eurodollar
deposit bearing interest at the LIBOR Rate in an amount equal to the amount of
such LIBOR Loan, having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund its LIBOR Loans in any manner it
sees fit and the foregoing assumption shall be utilized only for the calculation
of amounts payable under this Section 2.17.  A certificate (which shall be in
reasonable detail) showing the bases for the determinations set forth in this
Section 2.17 by any Lender as to any additional amounts payable pursuant to this
Section 2.17 shall be submitted by such Lender to the applicable Borrower either
directly or through the Administrative Agent.  Determinations set forth in any
such certificate made in good faith for purposes of this Section 2.17 of any
such losses, expenses or liabilities shall be conclusive absent manifest error.
 
2.18    Replacement of Lenders; Mitigation of Costs.
 
(a)   Replacement of Lenders.  The Parent Borrower may, at any time at its sole
expense and effort, require any Lender (i) that has requested compensation from
a Borrower under Sections 2.15(a) or 2.15(b) or payments from a Borrower under
Section 2.16, or (ii) the obligation of which to make or maintain LIBOR Loans or
any funded participations in Letters of Credit not refinanced through a
Borrowing of Revolving Loans has been suspended under Section 2.15(f) or
(iii) that is a Defaulting Lender or a Non-Consenting Lender, in any case upon
notice to such Lender and the Administrative Agent, to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.6), all of its interests, rights (other
than its existing rights to payments pursuant to Section 2.15 or 2.16) and
obligations under this Agreement and the related Credit Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:
 
(i)    the Administrative Agent shall have received the assignment fee specified
in Section 10.6(b)(iv), which fee shall be payable by the Parent Borrower or
such assignee;
 
(ii)   such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and any funded participations in Letters of
Credit and Swingline Loans not refinanced through the Borrowing of Revolving
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Credit Documents (including any amounts under
Section 2.17) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the applicable Borrower (in the case of all other
amounts);
 

63

 

 

 
(iii)      in the case of any such assignment resulting from a request for
compensation under Section 2.15(a) or 2.15(b) or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments thereafter;
 
(iv)      in the case of an assignment of the interests, rights and obligations
under this Agreement and the related Credit Documents of a Non-Consenting
Lender, such assignee shall have approved (or shall approve) such consent,
waiver or amendment that resulted in the Non-Consenting Lender becoming a
Non-Consenting Lender; and
 
(v)   such assignment does not conflict with applicable Requirements of Law.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Parent Borrower to require such assignment and
delegation cease to apply.
 
(b)   Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.15(a) or 2.15(b), or a Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, or if any Lender gives a notice
pursuant to Section 2.15(f), then such Lender shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15(a), 2.15(b) or 2.16, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 2.15(f), as applicable,
and (ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Parent
Borrower, on behalf of the Borrowers, hereby agrees to pay all reasonable
out-of-pocket costs and expenses incurred by any Lender in connection with any
such designation or assignment.
 

64

 

 

 
2.19    Letters of Credit.
 
(a)   Issuance.  Subject to and upon the terms and conditions herein set forth,
so long as no Default or Event of Default has occurred and is continuing, the
Issuing Lender will, at any time and from time to time on and after the Closing
Date and prior to the earlier of (y) the Letter of Credit Maturity Date and
(z) the Termination Date, and upon request by the applicable Borrower in
accordance with the provisions of Section 3.2, (i) in reliance on the agreements
of the Dollar Revolving Lenders set forth in Sections 2.19(c) and 2.19(e), issue
for the account of the Parent Borrower or any of its Subsidiaries under the
Dollar Revolving Commitments one or more irrevocable standby letters of credit
denominated in Dollars and in a form customarily used or otherwise approved by
the Issuing Lender (collectively with the Existing Letters of Credit, and, in
each case, with all amendments, modifications and supplements thereto,
substitutions therefor and renewals and restatements thereof, the “Dollar
Letters of Credit”) and (ii) in reliance on the agreements of the Multicurrency
Revolving Lenders set forth in Sections 2.19(c) and 2.19(e), issue for the
account of the Parent Borrower or any of its Subsidiaries under the
Multicurrency Revolving Commitments one or more irrevocable standby letters of
credit denominated in Dollars or any Foreign Currency and in a form customarily
used or otherwise approved by the Issuing Lender (with all amendments,
modifications and supplements thereto, substitutions therefor and renewals and
restatements thereof, the “Multicurrency Letters of Credit”, and collectively
with the Dollar Letters of Credit, the “Letters of Credit”).  The Stated Amount
of each Letter of Credit shall not be less than $100,000.00 (other than with
respect to an Existing Letter of Credit).  Notwithstanding the foregoing:
 
(i)    no Dollar Letter of Credit shall be issued if, upon issuance, the
aggregate Stated Amount of all Dollar Letters of Credit outstanding would exceed
the Dollar L/C Commitment;
 
(ii)   no Dollar Letter of Credit shall be issued if the Stated Amount upon
issuance when added to the Aggregate Dollar Revolving Credit Exposure, would
exceed the aggregate Dollar Revolving Commitments at such time;
 
(iii)      no Multicurrency Letter of Credit shall be issued if, upon issuance,
the aggregate Stated Amount of all Multicurrency Letters of Credit outstanding
would exceed the Multicurrency L/C Commitment;
 
(iv)      no Multicurrency Letter of Credit shall be issued if the Stated Amount
upon issuance when added to the Aggregate Multicurrency Revolving Credit
Exposure, would exceed the aggregate Multicurrency Revolving Commitments at such
time;
 
(v)   notwithstanding that a Letter of Credit issued or outstanding hereunder is
in support of any obligations of, or is for the account of, or otherwise will
benefit, any Subsidiary of the Parent Borrower (other than a Borrower), such
Borrower requesting such Letter of Credit shall be obligated to reimburse the
Issuing Lender hereunder for any and all drawings under such Letter of Credit
(and each Borrower hereby acknowledges that the issuance of Letters of Credit
for the benefit of such Persons inures to the benefit of such Borrower and that
such Borrower’s business derives substantial benefits from the businesses of
such Persons);
 
(vi)      no Letter of Credit shall be issued that by its terms expires later
than the Letter of Credit Maturity Date or, in any event, more than one year
after its date of issuance; provided, however, that a Letter of Credit may, if
requested by a Borrower, provide by its terms, and on terms acceptable to the
Issuing Lender, for renewal for successive periods of one year or less (but not
beyond the Letter of Credit Maturity Date), unless and until the Issuing Lender
shall have delivered a notice of nonrenewal to the beneficiary of such Letter of
Credit; and
 

65

 

 

 
(vii)     the Issuing Lender shall be under no obligation to issue any Letter of
Credit if, at the time of such proposed issuance, (A) any order, judgment or
decree of any Governmental Authority or arbitrator shall purport by its terms to
enjoin or restrain the Issuing Lender from issuing such Letter of Credit, or any
Requirement of Law applicable to the Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Lender shall prohibit, or request that the Issuing
Lender refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon the Issuing Lender with respect to
such Letter of Credit any restriction or reserve or capital requirement (for
which the Issuing Lender is not otherwise compensated) not in effect on the
Closing Date, or any unreimbursed loss, cost or expense that was not applicable,
in effect or known to the Issuing Lender as of the Closing Date and that the
Issuing Lender in good faith deems material to it, (B) the Issuing Lender shall
have actual knowledge, or shall have received notice from any Lender, prior to
the issuance of such Letter of Credit that one or more of the conditions
specified in Section 3.2 are not then satisfied (or have not been waived in
writing as required herein) or that the issuance of such Letter of Credit would
violate the provisions of Section 2.19(a), (C) with respect to any Dollar Letter
of Credit, any Dollar Revolving Lender is at such time a Defaulting Lender
hereunder, unless the aggregate Dollar Letter of Credit Exposure of such Lender
has been reallocated pursuant to Section 2.21(a)(iv) and any amount not
reallocated has been cash collateralized pursuant to Section 2.21(a)(v) or the
Issuing Lender has entered into other satisfactory arrangements with the Parent
Borrower or such Lender to eliminate the Issuing Lender’s risk with respect to
such Lender, or (D) with respect to any Multicurrency Letter of Credit, any
Multicurrency Revolving Lender is at such time a Defaulting Lender hereunder,
unless the aggregate Multicurrency Letter of Credit Exposure of such Lender has
been reallocated pursuant to Section 2.21(a)(iv) and any amount not reallocated
has been cash collateralized pursuant to Section 2.21(a)(v) or the Issuing
Lender has entered into other satisfactory arrangements with the Borrowers or
such Lender to eliminate the Issuing Lender’s risk with respect to such Lender.
 
(b)   Notices.  Whenever a Borrower desires the issuance of a Letter of Credit,
such Borrower will give the Issuing Lender written notice with a copy to the
Administrative Agent not later than 12:00 noon, Charlotte, North Carolina time,
three Business Days (or such shorter period as is acceptable to the Issuing
Lender in any given case) prior to the requested date of issuance thereof.  Each
such notice (each, a “Letter of Credit Notice”) shall be irrevocable, shall be
given in the form of Exhibit B-4 and shall specify (i) the requested date of
issuance, which shall be a Business Day, (ii) whether the Letter of Credit shall
be a Dollar Letter of Credit or a Multicurrency Letter of Credit, (iii) the
requested Stated Amount and expiry date of the Letter of Credit, and (iv) the
name and address of the requested beneficiary or beneficiaries of the Letter of
Credit.  Such Borrower will also complete any application procedures and
documents reasonably required by the Issuing Lender in connection with the
issuance of any Letter of Credit.  Upon its issuance of any Letter of Credit,
the Issuing Lender will promptly notify the Administrative Agent of such
issuance, and the Administrative Agent will give prompt notice thereof to each
Dollar Revolving Lender or Multicurrency Revolving Lender, as applicable.  The
renewal or extension of any outstanding Letter of Credit shall, for purposes of
this Section 2.19, be treated in all respects as the issuance of a new Letter of
Credit.
 

66

 

 

 
(c)   Participations.  Immediately upon the issuance of any Dollar Letter of
Credit or Multicurrency Letter of Credit, the Issuing Lender shall be deemed to
have sold and transferred to each Dollar Revolving Lender or Multicurrency
Revolving Lender, respectively, and each Dollar Revolving Lender or
Multicurrency Lender, as applicable, shall be deemed irrevocably and
unconditionally to have purchased and received from the Issuing Lender, without
recourse or warranty (except for the absence of Liens thereon created, incurred
or suffered to exist by, through or under the Issuing Lender), an undivided
interest and participation, pro rata (based on the proportion that its Dollar
Revolving Commitment bears to the aggregate Dollar Revolving Commitments or its
Multicurrency Revolving Commitment bears to the aggregate Multicurrency
Revolving Commitments, as applicable, at such time, or if the Dollar Revolving
Commitments or Multicurrency Revolving Commitments, as applicable, have been
terminated, based on the proportion that its Dollar Revolving Commitment bears
to the aggregate Dollar Revolving Commitments or its Multicurrency Revolving
Commitment bears to the aggregate Multicurrency Revolving Commitments, as
applicable, in each case immediately prior to the termination thereof, giving
effect to any subsequent assignments), in such Letter of Credit, each drawing
made thereunder and the obligations of the applicable Borrower under this
Agreement with respect thereto and any guaranty pertaining thereto; provided,
however, that the fees relating to Letters of Credit described in
Sections 2.9(b)(ii) and 2.9(b)(iii) shall be payable directly to the Issuing
Lender as provided therein, and the other Revolving Lenders shall have no right
to receive any portion thereof.  In consideration and in furtherance of the
foregoing, (i) each Dollar Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Lender, such Dollar Revolving Lender’s pro rata share (determined as
provided above) of each Dollar Reimbursement Obligation not reimbursed by the
Parent Borrower on the date due as provided in Section 2.19(d) or through the
Borrowing of Dollar Revolving Loans as provided in Section 2.19(e) (because the
conditions set forth in Section 3.2 cannot be satisfied, or for any other
reason), or of any reimbursement payment required to be refunded to the Parent
Borrower for any reason, and (ii) each Multicurrency Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Lender, such Multicurrency Revolving Lender’s pro
rata share (determined as provided above) of each Multicurrency Reimbursement
Obligation not reimbursed by the applicable Borrower on the date due as provided
in Section 2.19(d) or, with respect to a Multicurrency Letter of Credit
denominated in Dollars, through the Borrowing of Multicurrency Revolving Loans
as provided in Section 2.19(e) (because the conditions set forth in Section 3.2
cannot be satisfied, or for any other reason), or of any reimbursement payment
required to be refunded to a Borrower for any reason.  Upon any change in the
Commitments of any of the Revolving Lenders, with respect to all outstanding
Letters of Credit and Reimbursement Obligations there shall be an automatic
adjustment to the applicable participations pursuant to this Section 2.19(c) to
reflect the new pro rata shares of the assigning Revolving Lender and the
assignee.  Each Lender’s obligation to make payment to the Issuing Lender
pursuant to this Section 2.19(c) shall be absolute and unconditional and shall
not be affected by any circumstance whatsoever, including the termination of the
Dollar Revolving Commitments or Multicurrency Revolving Commitments or the
existence of any Default or Event of Default, and each such payment shall be
made without any offset, abatement, reduction or withholding whatsoever.  In the
event any applicable Lender fails to make available to the Administrative Agent
the amount of such Lender’s participation as provided in this Section 2.19(c),
the Issuing Lender shall be entitled to recover such amount on demand from such
Lender, together with interest thereon for each day from the date such amount is
required to be made available for the account of the Issuing Lender until the
date such amount is made available to the Issuing Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Issuing Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Issuing Lender in connection with the foregoing.
 

67

 

 

 
(d)   Reimbursement.  Each Borrower hereby agrees to reimburse the Issuing
Lender by making payment to the Administrative Agent, for the account of the
Issuing Lender, in immediately available funds, for any payment made by the
Issuing Lender under any Letter of Credit issued for the account of such
Borrower or its Subsidiaries (each such amount so paid until reimbursed,
together with interest thereon payable as provided hereinbelow, with respect to
a Dollar Letter of Credit, a “Dollar Reimbursement Obligation”, and with respect
to a Multicurrency Letter of Credit, a “Multicurrency Reimbursement Obligation”,
each a “Reimbursement Obligation”) immediately upon, and in any event on the
same Business Day as, the making of such payment by the Issuing Lender if notice
thereof is received prior to 11:00 a.m., Charlotte, North Carolina time or the
Business Day following the date of such notice if notice is received after such
time or on a day that is not a Business Day (provided that any such
Reimbursement Obligation shall be deemed timely satisfied (but nevertheless
subject to the payment of interest thereon as provided hereinbelow) if such
payment is not received from a Borrower in accordance with the foregoing and is
satisfied pursuant to a Borrowing of Dollar Revolving Loans or Multicurrency
Revolving Loans, as applicable, made on the date of such payment by the Issuing
Lender, as set forth more completely in Section 2.19(e)), together with interest
on the amount so paid by the Issuing Lender, to the extent not reimbursed prior
to 2:00 p.m., Charlotte, North Carolina time, on the date of such payment or
disbursement, for the period from the date of the respective payment to the date
the Reimbursement Obligation created thereby is satisfied, (i) at the Adjusted
Base Rate as in effect from time to time during such period with respect to
Dollar Letters of Credit and Multicurrency Letters of Credit denominated in
Dollars and (ii) at the Adjusted LIBOR Market Index Rate with respect to
Multicurrency Letters of Credit denominated in any Foreign Currency, in each
case, with such interest also to be payable on demand.  The Issuing Lender will
provide the Administrative Agent and the applicable Borrower with prompt notice
of any payment or disbursement made or to be made under any Letter of Credit,
although the failure to give, or any delay in giving, any such notice shall not
release, diminish or otherwise affect such Borrower’s obligations under this
Section 2.19(d) or any other provision of this Agreement.  The Administrative
Agent will promptly pay to the Issuing Lender any such amounts received by it
under this Section 2.19(d).
 

68

 

 

 
(e)   Payment by Revolving Loans.  In the event that the Issuing Lender makes
any payment under any Dollar Letter of Credit or Multicurrency Letter of Credit
denominated in Dollars and the applicable Borrower shall not have timely
satisfied in full its Reimbursement Obligation to the Issuing Lender pursuant to
Section 2.19(d), and to the extent that any amounts then held in the Cash
Collateral Account established pursuant to Section 2.19(i) shall be insufficient
to satisfy such Reimbursement Obligation in full, the Issuing Lender will
promptly notify the Administrative Agent, and the Administrative Agent will
promptly notify (i) each Dollar Revolving Lender, with respect to any such
Dollar Letter of Credit, or (ii) each Multicurrency Revolving Lender, with
respect to any such Multicurrency Letter of Credit, of such failure.  If the
Administrative Agent gives such notice prior to 12:00 noon, Charlotte, North
Carolina time, on any Business Day, each Dollar Revolving Lender or
Multicurrency Revolving Lender, as applicable, will make available to the
Administrative Agent, for the account of the Issuing Lender, its pro rata share
(based on the percentage of the aggregate Dollar Revolving Commitments
represented by such Lender’s Dollar Revolving Commitment or the percentage of
the aggregate Multicurrency Revolving Commitments represented by such Lender’s
Multicurrency Revolving Commitment, as applicable) of the amount of such payment
on such Business Day in immediately available funds.  If the Administrative
Agent gives such notice after 12:00 noon, Charlotte, North Carolina time, on any
Business Day, each such Revolving Lender shall make its pro rata share of such
amount available to the Administrative Agent on the next succeeding Business
Day.  If and to the extent any Revolving Lender shall not have so made its pro
rata share of the amount of such payment available to the Administrative Agent
as set forth above, such Revolving Lender agrees to pay to the Administrative
Agent, for the account of the Issuing Lender, forthwith on demand such amount,
together with interest thereon at the Federal Funds Rate for each day from such
date until the date such amount is paid to the Administrative Agent.  The
failure of any Revolving Lender to make available to the Administrative Agent
its pro rata share of any payment under any Letter of Credit shall not relieve
any other Revolving Lender of its obligation hereunder to make available to the
Administrative Agent its pro rata share of any payment under any Letter of
Credit on the date required, as specified above, but no Revolving Lender shall
be responsible for the failure of any other Revolving Lender to make available
to the Administrative Agent such other Revolving Lender’s pro rata share of any
such payment.  Each such payment by a Revolving Lender under this
Section 2.19(e) of its pro rata share of an amount paid by the Issuing Lender
shall constitute a Dollar Revolving Loan or Multicurrency Revolving Loan, as
applicable, by such Revolving Lender (the applicable Borrower being deemed to
have given a timely Notice of Borrowing therefor) and shall be treated as such
for all purposes of this Agreement; provided that for purposes of determining
the aggregate Unutilized Dollar Revolving Commitments or aggregate Unutilized
Multicurrency Revolving Commitments, as applicable, immediately prior to giving
effect to the application of the proceeds of such Revolving Loans, the
applicable Reimbursement Obligation being satisfied thereby shall be deemed not
to be outstanding at such time.  Each Revolving Lender’s obligation to make
Revolving Loans pursuant to this Section 2.19(e) shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the failure of the amount of such Borrowing of Revolving Loans to meet
the minimum Borrowing amount specified in Section 2.2(b); provided, however,
that each Revolving Lender’s obligation to make Revolving Loans pursuant to this
Section 2.19(e) is subject to the conditions set forth in Section 3.2 (other
than delivery by the applicable Borrower of a Notice of Borrowing).
 
(f)    Payment to Revolving Lenders.  Whenever the Issuing Lender receives a
payment in respect of a Reimbursement Obligation as to which the Administrative
Agent has received, for the account of the Issuing Lender, any payments from the
Dollar Revolving Lenders or the Multicurrency Revolving Lenders pursuant to
Section 2.19(c), the Issuing Lender will promptly pay to the Administrative
Agent, and the Administrative Agent will promptly pay to each Dollar Revolving
Lender or Multicurrency Revolving Lender, as applicable, that has paid its pro
rata share thereof, in immediately available funds, an amount equal to such
Dollar Revolving Lender’s or Multicurrency Revolving Lender’s, as applicable,
ratable share (based on the proportionate amount funded by such Dollar Revolving
Lender to the aggregate amount funded by all Dollar Revolving Lenders or the
proportionate amount funded by such Multicurrency Revolving Lender to the
aggregate amount funded by all Multicurrency Revolving Lenders, as applicable)
of such Reimbursement Obligation.
 
(g)   Existing Letters of Credit.  The Parent Borrower and the Lenders agree
that, on and as of the Closing Date, each Existing Letter of Credit issued for
the account of the Parent Borrower or any of its Subsidiaries will be deemed
continued for the account of such Person under this Agreement as a Dollar Letter
of Credit issued pursuant to this Section 2.19.
 

69

 

 

 
(h)   Obligations Absolute.  The Reimbursement Obligations of each Borrower
shall be irrevocable, shall remain in effect until the Issuing Lender shall have
no further obligations to make any payments or disbursements under any
circumstances with respect to any Letter of Credit, and shall be absolute and
unconditional, shall not be subject to counterclaim, setoff or other defense or
any other qualification or exception whatsoever and shall be made in accordance
with the terms and conditions of this Agreement under all circumstances,
including any of the following circumstances:
 
(i)    any lack of validity or enforceability of this Agreement, any of the
other Credit Documents or any documents or instruments relating to any Letter of
Credit;
 
(ii)   any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations in respect of any Letter of Credit or any
other amendment, modification or waiver of or any consent to departure from any
Letter of Credit or any documents or instruments relating thereto, in each case
whether or not such Borrower has notice or knowledge thereof;
 
(iii)      the existence of any claim, setoff, defense or other right that such
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Issuing Lender, any
Lender or other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated hereby or any unrelated transactions
(including any underlying transaction between such Borrower and the beneficiary
named in any such Letter of Credit);
 
(iv)      any draft, certificate or any other document presented under the
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect
(provided that such draft, certificate or other document appears on its face to
comply with the terms of such Letter of Credit), any errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
facsimile or otherwise, or any errors in translation or in interpretation of
technical terms;
 
(v)   any defense based upon the failure of any drawing under a Letter of Credit
to conform to the terms of such Letter of Credit (provided that any draft,
certificate or other document presented pursuant to such Letter of Credit
appears on its face to comply with the terms thereof), any nonapplication or
misapplication by the beneficiary or any transferee of the proceeds of such
drawing or any other act or omission of such beneficiary or transferee in
connection with such Letter of Credit;
 
(vi)      the exchange, release, surrender or impairment of any collateral or
other security for the Obligations;
 
(vii)     the occurrence of any Default or Event of Default; or
 
(viii)    any other circumstance or event whatsoever, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, such Borrower or any guarantor.
 

70

 

 

 
Any action taken or omitted to be taken by the Issuing Lender under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall be binding upon the Borrowers and
each Lender and shall not create or result in any liability of the Issuing
Lender to the Borrowers or any Lender.  It is expressly understood and agreed
that, for purposes of determining whether a wrongful payment under a Letter of
Credit resulted from the Issuing Lender’s gross negligence or willful
misconduct, (i) the Issuing Lender’s acceptance of documents that appear on
their face to comply with the terms of such Letter of Credit, without
responsibility for further investigation, regardless of any notice or
information to the contrary, (ii) the Issuing Lender’s exclusive reliance on the
documents presented to it under such Letter of Credit as to any and all matters
set forth therein, including the amount of any draft presented under such Letter
of Credit, whether or not the amount due to the beneficiary thereunder equals
the amount of such draft and whether or not any document presented pursuant to
such Letter of Credit proves to be insufficient in any respect (so long as such
document appears on its face to comply with the terms of such Letter of Credit),
and whether or not any other statement or any other document presented pursuant
to such Letter of Credit proves to be forged or invalid or any statement therein
proves to be inaccurate or untrue in any respect whatsoever, and (iii) any
noncompliance in any immaterial respect of the documents presented under such
Letter of Credit with the terms thereof shall, in each case, be deemed not to
constitute gross negligence or willful misconduct of the Issuing Lender.
 
(i)    Cash Collateral Account.  At any time and from time to time (i) after the
occurrence and during the continuance of an Event of Default, the Administrative
Agent may, and at the direction or with the consent of (A) with respect to any
Dollar Letter of Credit, the Required Dollar Revolving Lenders, or (B) with
respect to any Multicurrency Letter of Credit, the Required Multicurrency
Revolving Lenders, shall, require the Parent Borrower (on behalf of itself or
the Subsidiary Borrower, as applicable) to deliver to the Administrative Agent
such additional amount of cash as is equal to 100% of the aggregate Stated
Amount of all Letters of Credit at any time outstanding for the account of a
Borrower or its Subsidiaries (whether or not any beneficiary under any Letter of
Credit shall have drawn or be entitled at such time to draw thereunder) and
(ii) in the event of a prepayment under Section 2.6(b), the Administrative Agent
will retain such amount as may then be required to be retained, such amounts to
be held by the Administrative Agent in a cash collateral account (the “Cash
Collateral Account”).  The Parent Borrower hereby grants to the Administrative
Agent, for the benefit of the Issuing Lender, the Dollar Revolving Lenders and
the Multicurrency Revolving Lenders, a Lien upon and security interest in the
Cash Collateral Account and all amounts held therein from time to time as
security for Letter of Credit Exposure, and for application to the applicable
Borrower’s Reimbursement Obligations as and when the same shall arise.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any interest on
the investment of such amounts in Cash Equivalents, which investments shall be
made at the direction of the Parent Borrower (unless an Event of Default shall
have occurred and be continuing, in which case the determination as to
investments shall be made at the option and in the discretion of the
Administrative Agent), amounts in the Cash Collateral Account shall not bear
interest.  Interest and profits, if any, on such investments shall accumulate in
such account.  In the event of a drawing, and subsequent payment by the Issuing
Lender, under any Letter of Credit at any time during which any amounts are held
in the Cash Collateral Account, the Administrative Agent will deliver to the
Issuing Lender an amount equal to the Reimbursement Obligation created as a
result of such payment (or, if the amounts so held are less than such
Reimbursement Obligation, all of such amounts) to reimburse the Issuing Lender
therefor.  Any amounts remaining in the Cash Collateral Account (including
interest) after the expiration of all Letters of Credit and reimbursement in
full of the Issuing Lender for all of its obligations thereunder shall be held
by the Administrative Agent, for the benefit of the Parent Borrower or the
Subsidiary Borrower, as applicable, to be applied against the Obligations of the
Borrowers in such order and manner as the Administrative Agent may direct.  If
the Parent Borrower is required to provide Cash Collateral pursuant to
Section 2.6(b), such amount (including interest), to the extent not applied as
aforesaid, shall be returned to the Parent Borrower on demand; provided that,
after giving effect to such return, (i) the Aggregate Dollar Revolving Credit
Exposure would not exceed the aggregate Dollar Revolving Commitments at such
time, (ii) the Aggregate Multicurrency Revolving Credit Exposure would not
exceed the aggregate Multicurrency Revolving Commitments at such time and
(iii) no Default or Event of Default shall have occurred and be continuing at
such time.  If the Parent Borrower is required to provide Cash Collateral as a
result of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Parent Borrower within three Business Days
after all Events of Default have been waived.
 

71

 

 

 
(j)    The Issuing Lender.  The Issuing Lender shall act on behalf of the Dollar
Revolving Lenders with respect to any Dollar Letters of Credit issued by it and
the documents associated therewith and shall act on behalf of the Multicurrency
Revolving Lenders with respect to any Multicurrency Letters of Credit issued by
it and the documents associated therewith, and, in each case, the Issuing Lender
shall have all of the rights, benefits and immunities (a) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by it in connection with Letters of Credit issued by it or proposed to
be issued by it and any documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article IX included the Issuing
Lender with respect to such acts or omissions, and (b) as additionally provided
herein with respect to the Issuing Lender.
 
(k)   Effectiveness.  Notwithstanding any termination of the Commitments or
repayment of the Loans, or both, the obligations of each Borrower under this
Section 2.19 shall remain in full force and effect until the Issuing Lender, the
Dollar Revolving Lenders and the Multicurrency Revolving Lenders shall have no
further obligations to make any payments or disbursements under any
circumstances with respect to any Letter of Credit.
 
2.20    Increase in Commitments.
 
(a)   General.  From time to time on and after the Closing Date and prior to the
Termination Date, the Parent Borrower may, upon at least 15 days’ notice to the
Administrative Agent (which shall promptly provide a copy of such notice to the
Lenders), propose to increase the aggregate amount of the Revolving Commitments
of any Class by an amount which (i) is not less than $100,000,000 or, if
greater, an integral multiple of $10,000,000 in excess thereof, with respect to
any such request and (ii) when aggregated with all prior and concurrent
increases in the Revolving Commitments of all Classes pursuant to this
Section 2.20, is not in excess of $1,000,000,000.  The Parent Borrower may
increase the aggregate amount of the Revolving Commitments by (x) having another
lender or lenders (each, an “Additional Lender”) become party to this Agreement,
(y) agreeing with any Lender (with the consent of such Lender in its sole
discretion) to increase its Revolving Commitment hereunder (each, an “Increasing
Lender”) or (z) a combination of the procedures described in clauses (x) and (y)
of this sentence; provided that no Lender shall be obligated to increase its
Revolving Commitment without its consent.
 

72

 

 

 
(b)   Conditions.  Any increase in the Revolving Commitments pursuant to this
Section 2.20 shall be subject to satisfaction of the following conditions:
 
(i)    Each Borrower shall deliver to the Administrative Agent a certificate
dated as of the applicable increase date signed by an Authorized Officer of such
Borrower certifying and attaching the resolutions adopted by such Borrower
approving or consenting to such increase;
 
(ii)   Each of the representations and warranties contained in Article IV
qualified as to materiality shall be true and correct and those not so qualified
shall be true and correct in all material respects, in each case on and as of
such date of increase with the same effect as if made on and as of such date,
both immediately before and after giving effect to such increase (except to the
extent any such representation or warranty is expressly stated to have been made
as of a specific date, in which case such representation or warranty shall be
true and correct as of such date); and
 
(iii)     At the time of such increase, no Default or Event of Default shall
have occurred and be continuing or would result from such increase.
 
(c)   Effectiveness.  Upon any increase in the amount of the Revolving
Commitments pursuant to this Section 2.20 (each, an “Additional Commitment”):
 
(i)    Each Additional Lender or Increasing Lender shall enter into a Joinder
Agreement pursuant to which such Additional Lender and/or Increasing Lender
shall, as of the effective date of such increase, undertake an Additional
Commitment (or, in the case of an Increasing Lender, pursuant to which such
Increasing Lender’s Revolving Commitment shall be increased in the agreed amount
on such date) and such Additional Lender shall thereupon become (or, if an
Increasing Lender, continue to be) a “Lender” for all purposes hereof.
 
(ii)   Each Borrower shall, as applicable, in coordination with the
Administrative Agent, repay all outstanding Loans of the affected Class and
incur additional Loans of the affected Class from other Lenders of such Class in
each case so that the Lenders participate in each Borrowing of such Class pro
rata on the basis of their respective Revolving Commitments of such Class (after
giving effect to any increase in the Revolving Commitments pursuant to this
Section 2.20) and amounts payable under Section 2.17 as a result of the actions
required to be taken under this Section 2.20 shall be paid in full by the
applicable Borrower or Borrowers; and
 
(iii)     If any such Additional Lender is a Foreign Lender, such Additional
Lender shall deliver the forms required by Section 2.16.
 

73

 

 

 
2.21     Defaulting Lenders.
 
(a)   Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
 
(i)    Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and in
Section 10.5.
 
(ii)   Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 8.3 shall be applied at such time or times
as may be determined by the Administrative Agent as follows:
 
(A)      first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder;
 
(B)   second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Lender or the Swingline Lender hereunder;
 
(C)   third, to Cash Collateralize the Issuing Lender’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.22;
 
(D)      fourth, as the Parent Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent;
 
(E)   fifth, if so determined by the Administrative Agent and the Parent
Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Lender’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.22;
 
(F)   sixth, to the payment of any amounts owing to the Lenders, the Issuing
Lender or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Lender or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement;
 

74

 

 

 
(G)   seventh, so long as no Default or Event of Default exists, to the payment
of any amounts owing to a Borrower as a result of any judgment of a court of
competent jurisdiction obtained by such Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and
 
(H)      eighth, to such Defaulting Lender or as otherwise directed by a court
of competent jurisdiction;
 
provided that if (x) such payment is a payment of the principal amount of any
Loans or obligations in respect of Letters of Credit which such Defaulting
Lender has not fully funded its appropriate share and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 3.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and obligations in respect of Letters of Credit owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or obligations in respect of Letters of Credit owed to,
such Defaulting Lender until such time as all Loans and funded and unfunded
participations in Reimbursement Obligations and Swingline Loans are held by the
Lenders pro rata in accordance with the Commitments under the applicable Class
without giving effect to Section 2.21(a)(iv).  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.21(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.
 
(iii)      Certain Fees.
 
(A)      No Defaulting Lender shall be entitled to receive any commitment fee
payable pursuant to Section 2.9(a)(ii) or 2.9(a)(iii) for any period during
which such Lender is a Defaulting Lender (and the Parent Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).
 
(B)   No Defaulting Lender shall be entitled to receive the letter of credit fee
pursuant to Sections 2.9(a)(iv) and 2.9(b)(i) for any period during which such
Lender is a Defaulting Lender, except to the extent allocable to its ratable
share of the stated amount of Letters of Credit for which it has provided Cash
Collateral pursuant to Section 2.22.
 
(C)   With respect to any letter of credit fee not required to be paid to any
Defaulting Lender pursuant to Section 2.21(a)(iii)(B), the Parent Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
Letter of Credit Exposure that has been reallocated to such Non-Defaulting
Lender pursuant to Section 2.21(a)(iv), (y) pay to the Issuing Lender the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to the Issuing Lender’s Fronting Exposure to such Defaulting Lender
and (z) not be required to pay the remaining amount of any such fee.
 

75

 

 

 
(iv)      Reallocation of Participations to Reduce Fronting Exposure.  (A) If
such Defaulting Lender is a Dollar Revolving Lender, all or any part of such
Defaulting Lender’s unfunded Dollar Letter of Credit Exposure and Dollar
Swingline Exposure shall be reallocated among the Non-Defaulting Lenders that
are Dollar Revolving Lenders in accordance with their respective ratable share
of the Dollar Revolving Commitments (calculated without regard to such
Defaulting Lender’s Dollar Revolving Commitment) but only to the extent that
(x) the conditions set forth in Sections 3.2(b) and 3.2(c) are satisfied at the
time of such reallocation as if such reallocation were the making of Dollar
Revolving Loans or the issuance of a Dollar Letter of Credit (and, unless the
Parent Borrower shall have otherwise notified the Administrative Agent at such
time, the Parent Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the Dollar Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Dollar Revolving Commitment; and (B) if such
Defaulting Lender is a Multicurrency Lender, all or any part of such Defaulting
Lender’s unfunded Multicurrency Letter of Credit Exposure and Multicurrency
Swingline Exposure shall be reallocated among the Non-Defaulting Lenders that
are Multicurrency Revolving Lenders in accordance with their respective ratable
share of the Multicurrency Revolving Commitments (calculated without regard to
such Defaulting Lender’s Multicurrency Revolving Commitment) but only to the
extent that (x) the conditions set forth in Sections 3.2(b) and 3.2(c) are
satisfied at the time of such reallocation as if such reallocation were the
making of Multicurrency Revolving Loans or the issuance of a Multicurrency
Letter of Credit (and, unless the applicable Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrowers shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the Multicurrency Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Multicurrency Revolving Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.
 
(v)   Cash Collateral, Repayment of Swingline Loans.  If the reallocation
described in Section 2.21(a)(iv) cannot, or can only partially, be effected
(x) first, the applicable Borrower shall prepay Dollar Swingline Loans or
Multicurrency Swingline Loans, as the case may be, in an amount equal to the
Swingline Lender’s Fronting Exposure and (y) second, the Parent Borrower (on
behalf of itself or the Subsidiary Borrower, as applicable) shall Cash
Collateralize the Issuing Lender’s Fronting Exposure in accordance with the
procedures set forth in Section 2.22, in each case within one Business Day
following the written request of the Administrative Agent and without prejudice
to any right or remedy available to the applicable Borrower hereunder or under
law.
 

76

 

 

 
(b)   Defaulting Lender Cure.  If the Parent Borrower, the Administrative Agent,
the Swingline Lender and the Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments of
the applicable Class (without giving effect to Section 2.21(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of any Borrower while that Lender was a Defaulting Lender; provided
further that (x) except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender, and (y) such Lender shall be obligated to
reimburse the other Lenders for any breakage expenses of the type described in
Section 2.17 arising as a result of the foregoing.
 
(c)   New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Lender shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.
 
2.22    Cash Collateral.
 
(a)   Generally.  At any time that there shall exist a Defaulting Lender, within
two Business Days following the written request of the Administrative Agent or
the Issuing Lender (with a copy to the Administrative Agent), the Parent
Borrower shall Cash Collateralize the Issuing Lender’s Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to
Section 2.21(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than such Fronting Exposure.
 
(b)   Grant of Security Interest.  Each of the Parent Borrower, and to the
extent provided by any Defaulting Lender, such Defaulting Lender, hereby grants
to the Administrative Agent, for the benefit of the Issuing Lender, and agrees
to maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of obligations in respect of Letters of Credit, to be applied pursuant
to Section 2.22(c).  If at any time the Administrative Agent determines that
Cash Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Lender as herein provided, or that the
total amount of such Cash Collateral is less than the Fronting Exposure of the
Issuing Lender, the Parent Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the applicable Defaulting Lender).
 
(c)   Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.22 or Section 2.21 in
respect of Letters of Credit shall be applied to the satisfaction of the
applicable Defaulting Lender’s obligation to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.
 

77

 

 

 
(d)   Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.22
following (i) the elimination of such Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender) or (ii) the
determination by the Administrative Agent and the Issuing Lender that there
exists excess Cash Collateral; provided that, subject to Section 2.21, the
Person providing Cash Collateral and the Issuing Lender may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.
 
ARTICLE III
 
CONDITIONS OF BORROWING
 
3.1   Conditions of Effectiveness and Initial Borrowing.  The Closing Date shall
occur upon the satisfaction of the following conditions precedent:
 
(a)   The Administrative Agent shall have received the following, each of which
shall be originals or telecopies or in an electronic format acceptable to the
Administrative Agent (followed promptly by originals) unless otherwise
specified, each properly executed by an Authorized Officer of the applicable
Borrower, each dated as of the Closing Date and in such number of copies as the
Administrative Agent shall have reasonably requested (or, in the case of
certificates of governmental officials, a recent date prior to the Closing Date)
and each in a form and substance reasonably satisfactory to the Administrative
Agent and each of the Lenders:
 
(i)    executed counterparts of this Agreement;
 
(ii)   to the extent requested by any Lender in accordance with Section 2.4(d),
a Note or Notes for such Lender, in each case duly completed in accordance with
the provisions of Section 2.4(d) and executed by each applicable Borrower;
 
(iii)      if any LIBOR Loans are to be borrowed prior to the third Business Day
after the Closing Date by a Borrower, the Administrative Agent shall have
received, three Business Days prior to the date such LIBOR Loans are to be
borrowed, a pre-funding LIBOR indemnity letter from such Borrower and a
completed Notice of Borrowing;
 
(iv)      a certificate, signed by a Responsible Officer of the Parent Borrower,
certifying (i) that both immediately before and after giving effect to the
transactions contemplated hereby, (A) all representations and warranties of the
Borrowers contained in this Agreement and the other Credit Documents qualified
as to materiality shall be true and correct and those not so qualified shall be
true and correct in all material respects, in each case as of the Closing Date
(except to the extent any such representation or warranty is expressly stated to
have been made as of a specific date, in which case such representation or
warranty shall be true and correct as of such date) and (B) no Default or Event
of Default has occurred and is continuing and (ii) the current Debt Ratings;
 

78

 

 

 
(v)   a certificate of the secretary or an assistant secretary of each Borrower
and the Guarantor certifying, as of the Closing Date, (i) that attached thereto
is a true and complete copy of the articles or certificate of incorporation,
certificate of formation or other organizational document and all amendments
thereto of such Person, certified as of a recent date by the Secretary of State
(or comparable Governmental Authority) of its jurisdiction of organization, and
that the same has not been amended since the date of such certification,
(ii) that attached thereto is a true and complete copy of the bylaws, operating
agreement or similar governing document of such Person, as then in effect and as
in effect at all times from the date on which the resolutions referred to in
clause (iii) below were adopted to and including the date of such certificate,
and (iii) that attached thereto is a true and complete copy of resolutions
adopted by the board of directors (or similar governing body) of such Person,
authorizing the execution, delivery and performance of the Credit Documents to
which it is a party, and as to the incumbency and genuineness of the signature
of each officer of such Person executing such other Credit Documents, and
attaching all such copies of the documents described above; and attaching copies
of all the documents referred to in clauses (i), (ii) and (iii) above; and
(iv) for the Subsidiary Borrower only, confirming that borrowing under the
Dollar Revolving Commitments and the Multicurrency Revolving Commitments would
not cause any borrowing or similar limit binding on the Subsidiary Borrower to
be exceeded;
 
(vi)      a certificate as of a recent date of the good standing of the Parent
Borrower and the Guarantor as of the Closing Date, under the laws of its
jurisdiction of organization, from the Secretary of State (or comparable
Governmental Authority) of such jurisdiction;
 
(vii)     the favorable opinions of (A) Shearman & Sterling, LLP, special
counsel to the Parent Borrower, (B) Shearman & Sterling (London) LLP, foreign
local counsel to the Subsidiary Borrower, and (C) in-house counsel to the Parent
Borrower, in each case addressing such matters as the Administrative Agent may
reasonably request and in form and substance reasonably satisfactory to the
Administrative Agent; and
 
(viii)    the Guaranty Agreement, dated as of the Closing Date, made by NYSE in
favor of the Administrative Agent and the Lenders, duly executed by NYSE.
 
(b)   All principal, interest and other amounts outstanding under the (i) Credit
Agreement, dated as of November 9, 2011 (as amended by the First Amendment to
Credit Agreement, dated as of September 27, 2013) among the Borrowers,
IntercontinentalExchange, Inc., the lenders party thereto and Wells Fargo, as
administrative agent, and (ii) Credit Agreement, dated as of July 12, 2013 (as
amended by the First Amendment to Credit Agreement, dated as of September 27,
2013), between the Parent Borrower, the lenders party thereto and Wells Fargo,
as administrative agent (collectively, the “Terminating Credit Facilities”),
shall, substantially contemporaneously with the Closing Date, be paid in full,
all commitments to extend credit under the agreements and instruments relating
to the Terminating Credit Facilities shall be terminated, all letters of credit
issued thereunder shall be terminated or cancelled (or deemed issued hereunder)
and all guarantees relating thereto shall be terminated; and the Administrative
Agent shall have received evidence of the foregoing satisfactory to it of such
terminations.
 

79

 

 

 
(c)   The Borrowers shall have paid (i) to the Arrangers, the fees required
under the Joint Fee Letter to be paid to them on the Closing Date, in the
amounts due and payable on the Closing Date as required by the terms thereof,
(ii) to the Administrative Agent, the initial payment of the annual
administrative fee described in the Wells Fargo Fee Letter, and (iii) to the
extent invoiced to the Borrowers at least two Business Days prior to the Closing
Date, all other reasonable and documented expenses of the Arrangers, the
Administrative Agent and the Lenders required (to the extent otherwise agreed to
by the Borrowers in writing) to be paid on or prior to the Closing Date
(including reasonable and documented fees and expenses of counsel) in connection
with this Agreement and the other Credit Documents.
 
(d)   The Administrative Agent shall have received an Account Designation
Letter, together with written instructions from an Authorized Officer of each
Borrower, including wire transfer information, directing the payment of the
proceeds of any Loans made hereunder.
 
(e)   The Administrative Agent and the Lenders shall have received the
Ineligible Assignees Letter, duly executed by the Parent Borrower.
 
(f)    The Administrative Agent and the Lenders shall have received from the
Borrowers all documentation and other information requested by the
Administrative Agent or any Lender at least 2 Business Days prior to the Closing
Date that is required to satisfy applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act.
 
Without limiting the generality of the provisions of the last paragraph of
Section 9.3, for purposes of determining compliance with the conditions
specified in this Section 3.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.
 
3.2   Conditions of All Borrowings.  The obligation of each Lender to make any
Loans hereunder (excluding Revolving Loans made for the purpose of repaying
Refunded Swingline Loans pursuant to Section 2.2(e) or for the purpose of paying
unpaid Reimbursement Obligations pursuant to Section 2.19(e)), and the
obligation of the Issuing Lender to issue, extend, increase or renew any Letters
of Credit hereunder, is subject to the satisfaction of the following conditions
precedent on the relevant Borrowing Date:
 
(a)   The Administrative Agent shall have received a Notice of Borrowing in
accordance with Section 2.2(b), or (together with the Swingline Lender) a Notice
of Swingline Borrowing in accordance with Section 2.2(d) or (together with the
Issuing Lender) a Letter of Credit Notice in accordance with Section 2.19(b), as
applicable;
 

80

 

 

 
(b)   Each of the representations and warranties of the Borrowers contained in
Article IV (except the representations set forth in Sections 4.5 and 4.8 which
shall only be made on the Closing Date) and in the other Credit Documents
qualified as to materiality shall be true and correct and those not so qualified
shall be true and correct in all material respects, in each case on and as of
such Borrowing Date (including the Closing Date, in the case of the any Loans
made on the Closing Date hereunder) or such date of issuance, extension,
increase or renewal of a Letter of Credit with the same effect as if made on and
as of such date, both immediately before and after giving effect to the Loans to
be made or the Letter of Credit to be issued, extended, increased or renewed on
such date (except to the extent any such representation or warranty is expressly
stated to have been made as of a specific date, in which case such
representation or warranty shall be true and correct as of such date); and
 
(c)   No Default or Event of Default shall have occurred and be continuing on
such date, both immediately before and after giving effect to the Loans to be
made or Letter of Credit to be issued, extended, increased or renewed on such
date.
 
Each giving of a Notice of Borrowing, a Notice of Swingline Borrowing or a
Letter of Credit Notice, and the consummation of each Borrowing or issuance,
extension, increase or renewal of a Letter of Credit, shall be deemed to
constitute a representation by the Borrowers that the statements contained in
Sections 3.2(b) and 3.2(c) are true, both as of the date of such notice or
request and as of the relevant Borrowing Date or date of issuance, extension,
increase or renewal.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent, the Issuing Lender and the Lenders to enter
into this Agreement and to induce the Lenders to extend the credit contemplated
hereby and the Issuing Lender to issue Letters of Credit, each of the Borrowers
represents and warrants to the Administrative Agent and the Lenders as follows:
 
4.1   Corporate Organization and Power.  Each of the Borrowers and the
Guarantors (i) is a corporation or limited company duly organized or formed,
validly existing and (in the case of the Parent Borrower or any Domestic
Subsidiary) is in good standing under the laws of the jurisdiction of its
incorporation, (ii) has the full corporate power and authority to execute,
deliver and perform the Credit Documents to which it is or will be a party, to
own and hold its property and to engage in its business as presently conducted
and (iii) is duly qualified to do business as a foreign corporation or limited
company and (in the case of the Parent Borrower or any Domestic Subsidiary) is
in good standing in each jurisdiction where the nature of its business or the
ownership of its properties requires it to be so qualified, except where the
failure to be so qualified, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
 
4.2   Authorization; Enforceability.  Each of the Borrowers and the Guarantors
has taken all necessary corporate or limited company action to execute, deliver
and perform each of the Credit Documents to which it is a party, and has (or on
any later date of execution and delivery will have) validly executed and
delivered each of the Credit Documents to which it is a party.  This Agreement
constitutes, and each of the other Credit Documents upon execution and delivery
will constitute, the legal, valid and binding obligation of each Borrower and
each Guarantor that is a party hereto or thereto, enforceable against it in
accordance with its terms, subject, in the case of the Subsidiary Borrower, to
Legal Reservations and except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally, by general equitable principles or by principles of
good faith and fair dealing (regardless of whether enforcement is sought in
equity or at law).
 

81

 

 

 
4.3   No Violation.  The execution, delivery and performance by each of the
Borrowers and the Guarantors of each of the Credit Documents to which it is a
party, and compliance by it with the terms hereof and thereof, do not and will
not (i) violate any provision of its articles or certificate of incorporation or
formation, its bylaws or operating agreement, or other applicable formation or
organizational documents, (ii) contravene any other Requirement of Law
applicable to it, (iii) conflict with, result in a breach of or constitute (with
notice, lapse of time or both) a default under any indenture, mortgage, lease,
agreement, contract or other instrument to which it is a party, by which it or
any of its properties is bound or to which it is subject or (iv) result in or
require the creation or imposition of any Lien, other than a Permitted Lien,
upon any of its properties, revenues or assets; except, in the case of
clauses (ii), (iii) and (iv) above, where such violations, conflicts, breaches,
defaults or liens, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
 
4.4   Governmental and Third-Party Authorization; Permits.  No consent,
approval, authorization or other action by, notice to, or registration or filing
with, any Governmental Authority, Self-Regulatory Organization, or other Person
is required as a condition to or otherwise in connection with the due execution,
delivery and performance by any of the Borrowers or the Guarantors of this
Agreement or any of the other Credit Documents to which it is a party or the
legality, validity or enforceability hereof or thereof, other than (i) consents,
authorizations and filings that have been made or obtained and that are in full
force and effect and (ii) consents and filings the failure to obtain or make
which, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.  The Parent Borrower and each Subsidiary thereof
is in good standing with respect to, or has maintained in effect, all
governmental approvals, licenses, permits and authorizations necessary to
conduct its business as presently conducted and to own or lease and operate its
properties, except for those the failure to obtain which, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
 
4.5   Litigation.  As of the Closing Date, there are no actions, investigations,
suits or proceedings pending or, to the knowledge of any Borrower, threatened,
at law, in equity or in arbitration, before any court, other Governmental
Authority, Self-Regulatory Organization, arbitrator or other Person, (i) against
or affecting the Parent Borrower or any Subsidiary thereof or any of their
respective properties that would reasonably be expected to have a Material
Adverse Effect, except as set forth in the Form 10-K filed by the Parent
Borrower with the SEC on February 14, 2014 (and there have been no material
adverse developments since such date in any such actions, investigations, suits
or proceedings disclosed in such Form 10-K), or (ii) with respect to this
Agreement, any of the other Credit Documents or any of the other transactions
contemplated hereby or thereby.
 

82

 

 

 
4.6   Full Disclosure.  All factual information (other than information of a
general economic or industry specific nature) heretofore, contemporaneously or
hereafter furnished in writing to the Administrative Agent, any Arranger or any
Lender by or on behalf of the Parent Borrower or any Subsidiary thereof pursuant
to this Agreement or the other Credit Documents, when taken as a whole, is or
will be true and accurate in all material respects on the date as of which such
information is dated or certified (or, if such information has been updated,
amended or supplemented, on the date as of which any such update, amendment or
supplement is dated or certified) and does not or will not omit any material
fact necessary to make the statements contained herein and therein, in light of
the circumstances under which such information was provided, taken as a whole,
not misleading; provided that, with respect to projections, budgets and other
estimates, each of the Borrowers represents only that such information was
prepared in good faith based upon assumptions believed by it to be reasonable at
the time.
 
4.7   Margin Regulations.  Neither Borrower is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.  No proceeds of the Loans will be used,
directly or indirectly, to purchase or carry any Margin Stock, to extend credit
for such purpose or for any other purpose, in each case that would violate or be
inconsistent with Regulations T, U or X or any provision of the Exchange Act.
 
4.8   No Material Adverse Effect.  As of the Closing Date, there has been no
Material Adverse Effect since December 31, 2013, and there exists no event,
condition or state of facts that would reasonably be expected to result in a
Material Adverse Effect.
 
4.9   Financial Matters.  The Parent Borrower has heretofore furnished to the
Administrative Agent copies of the audited consolidated balance sheets of the
Parent Borrower and its Subsidiaries for the 2013 fiscal year with the related
statements of income, stockholders’ equity, comprehensive income and cash flows
for the 2013 fiscal year, together with the opinions of Ernst & Young LLP
thereon.  Such financial statements have been prepared in accordance with GAAP
and present fairly in all material respects the financial condition of the
Parent Borrower and its Subsidiaries on a consolidated basis as of the
respective dates thereof and the results of operations of the Parent Borrower
and its Subsidiaries on a consolidated basis for the period then ended.
 
4.10     Compliance with Laws.  Each of the Parent Borrower and its Subsidiaries
has timely filed all material reports, documents and other materials required to
be filed by it under all applicable Requirements of Law with any Governmental
Authority, has retained all material records and documents required to be
retained by it under all applicable Requirements of Law, and is otherwise in
compliance with all applicable Requirements of Law in respect of the conduct of
its business and the ownership and operation of its properties, including the
applicable rules of any Self-Regulatory Organization, except in each case to the
extent that the failure to comply therewith, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.
 
4.11     Investment Company Act.  No Borrower is an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940.
 

83

 

 

 
4.12     OFAC; Anti-Terrorism Laws.
 
(a)   The Parent Borrower and its Subsidiaries, and, to the best knowledge of
the Parent Borrower, its Affiliates and their respective directors, officers and
employees have conducted their business in compliance with the Anti-Corruption
Laws and have instituted and maintained policies and procedures designed to
promote and achieve compliance with such laws in all material respects.
 
(b)   Neither the Parent Borrower nor any Subsidiary, nor, to the best knowledge
of the Parent Borrower, its Affiliates and their respective directors, officers
and employees, acting or benefiting in any capacity in connection with the
extensions of credit made available under this Agreement:
 
(i)            is a Designated Person;
 
(ii)   is a Person that is owned or controlled by a Designated Person;
 
(iii)      is located, organized or resident in a Sanctioned Country; or
 
(iv)      is now engaged in, any material dealings or transactions (1) with any
Designated Person or (2) in any Sanctioned Country.
 
(c)   Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the PATRIOT Act, any Anti-Corruption Laws, the Trading with
the Enemy Act, or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V) or any enabling
legislation or executive order relating thereto.  The Parent Borrower and each
Subsidiary thereof is in compliance in all material respects with the PATRIOT
Act and all Anti-Corruption Laws.
 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
Each of the Borrowers covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full in cash of all principal and interest with respect to the Loans
and all Reimbursement Obligations together with all fees, expenses and other
amounts then due and owing hereunder:
 
5.1   Financial Statements.  The Parent Borrower will deliver to the
Administrative Agent on behalf of the Lenders:
 
(a)   As soon as available and in any event within 45 days (or, if earlier and
if applicable to the Parent Borrower, the quarterly report deadline under the
Exchange Act rules and regulations) after the end of each of the first three
fiscal quarters of each fiscal year, beginning with the first fiscal quarter of
fiscal year 2014, unaudited consolidated balance sheets of the Parent Borrower
and its Subsidiaries as of the end of such fiscal quarter and unaudited
consolidated statements of income, cash flows and stockholders’ equity for the
Parent Borrower and its Subsidiaries for the fiscal quarter then ended and for
that portion of the fiscal year then ended, in each case setting forth
comparative consolidated figures as of the end of and for the corresponding
period in the preceding fiscal year, all in reasonable detail and prepared in
accordance with GAAP (subject to the absence of notes required by GAAP and
subject to normal year-end adjustments) applied on a basis consistent with that
of the preceding quarter or containing disclosure of the effect on the financial
condition or results of operations of any change in the application of
accounting principles and practices during such quarter; provided that any
financial statements required to be delivered as set forth above prior to
December 31, 2014, shall not be required to contain any comparative consolidated
figures; and
 

84

 

 

 
(b)   As soon as available and in any event within 90 days (or, if earlier and
if applicable to the Parent Borrower, the annual report deadline under the
Exchange Act rules and regulations) after the end of each fiscal year, beginning
with fiscal year 2014, an audited consolidated balance sheet of the Parent
Borrower and its Subsidiaries as of the end of such fiscal year and the related
audited consolidated statements of income, cash flows and stockholders’ equity
for the Parent Borrower and its Subsidiaries for the fiscal year then ended,
including the notes thereto, in each case setting forth comparative consolidated
figures as of the end of and for the preceding fiscal year, all in reasonable
detail and (with respect to the audited statements) certified by the independent
certified public accounting firm regularly retained by the Parent Borrower or
another independent certified public accounting firm of recognized national
standing reasonably acceptable to the Administrative Agent, together with a
report thereon by such accountants that is not qualified as to going concern or
scope of audit and to the effect that such financial statements present fairly
in all material respects the consolidated financial condition and results of
operations of the Parent Borrower and its Subsidiaries as of the dates and for
the periods indicated in accordance with GAAP applied on a basis consistent with
that of the preceding year or containing disclosure of the effect on the
financial condition or results of operations of any change in the application of
accounting principles and practices during such year; provided that any
financial statements required to be delivered as set forth above prior to
December 31, 2014, shall not be required to contain any comparative consolidated
figures.
 
Documents required to be delivered pursuant to Sections 5.1, 5.2(a) or
5.2(b) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which the Parent Borrower provides notice
to the Lenders that such information has been posted on the Parent Borrower’s
website on the Internet at http://ir.theice.com/sec.cfm, at
www.sec.gov/edgar/searchedgar/webusers.htm or at another website identified in
such notice and accessible by the Lenders without charge; or (ii) on which such
documents are posted on the Parent Borrower’s behalf on SyndTrak or another
relevant website, if any, to which each of the Administrative Agent and each
Lender has access; provided that (x) upon the request of the Administrative
Agent or any Lender lacking access to the internet or SyndTrak, the Parent
Borrower shall deliver paper copies of such documents to the Administrative
Agent or such Lender (until a written request to cease delivering paper copies
is given by the Administrative Agent or such Lender) and (y) the Parent Borrower
shall notify (which may be by a facsimile or electronic mail) the Administrative
Agent and each Lender of the posting of any documents.  The Administrative Agent
shall have no obligation to request the delivery of, or to maintain copies of,
the documents referred to in the proviso to the immediately preceding sentence
or to monitor compliance by the Parent Borrower with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
 

85

 

 

 
5.2   Other Business and Financial Information.  The Parent Borrower will
deliver to the Administrative Agent and each Lender:
 
(a)   Concurrently with each delivery of the financial statements described in
Sections 5.1(a) and 5.1(b), a Compliance Certificate with respect to the period
covered by the financial statements being delivered thereunder, executed by a
Financial Officer of the Parent Borrower, together with a Covenant Compliance
Worksheet reflecting the computation of the financial covenants set forth in
Article VI as of the last day of the period covered by such financial statements
and containing explanatory footnotes of all pro forma adjustments and all
adjustments to Consolidated EBITDA;
 
(b)   Promptly upon the sending, filing or receipt thereof, copies of (i) all
financial statements, reports, notices and proxy statements that the Parent
Borrower shall send or make available generally to its stockholders, (ii) all
material regular, periodic and special reports, registration statements and
prospectuses (other than on Form S-8) that the Parent Borrower shall render to
or file with the SEC and (iii) all press releases (excluding member notes and
circulars) made available generally by the Parent Borrower or any Subsidiary
thereof to the public concerning material developments in the business of the
Parent Borrower and its Subsidiaries; provided that notwithstanding anything to
the contrary included in Section 5.1, the Parent Borrower shall be deemed to
have given notice to the Administrative Agent and each Lender of the posting on
the Parent Borrower’s Internet website of the business and financial information
set forth in clauses (i), (ii) or (iii) of this Section 5.2(b) at the time such
information is posted thereon and no further notice shall be required to be
provided by the Parent Borrower to the Administrative Agent and the Lenders with
respect thereto;
 
(c)   Promptly upon (and in any event within five Business Days after) any
Responsible Officer of any Borrower obtaining knowledge thereof, written notice
of any of the following:
 
(i)    the occurrence of any Default or Event of Default, together with a
written statement of a Responsible Officer of the Parent Borrower specifying the
nature of such Default or Event of Default;
 
(ii)   the institution or threatened institution of any action, suit,
investigation or proceeding against or affecting the Parent Borrower or any of
its Subsidiaries, including any such investigation or proceeding by any
Governmental Authority or Self-Regulatory Organization (other than routine
periodic regular or day-to-day inquiries, communications, investigations or
reviews), that would reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect, and any material adverse development in any
litigation or other proceeding previously reported pursuant to Section 4.5 or
this Section 5.2(c)(ii);
 
(iii)      any change in the Debt Ratings; and
 
(iv)     any other matter or event that has, or would reasonably be expected to
have, a Material Adverse Effect.
 

86

 

 

 
(d)   As promptly as reasonably possible, such other information about the
business, financial condition, operations or properties of the Parent Borrower
or any of its Subsidiaries as the Administrative Agent or any Lender through the
Administrative Agent may from time to time reasonably request (except with
respect to information relating to communications with any Governmental
Authority or Self-Regulatory Organization with jurisdiction over any Regulated
Subsidiary).
 
5.3   Existence; Franchises; Maintenance of Properties.  Each Borrower will, and
will cause each of its Subsidiaries to, (i) maintain and preserve in full force
and effect its legal existence, except as expressly permitted otherwise by
Section 7.1 or 7.4, (ii) obtain, maintain and preserve in full force and effect
all other rights, franchises, licenses, permits, certifications, approvals and
authorizations required by Governmental Authorities and Self-Regulatory
Organizations necessary to the ownership, occupation or use of its properties or
the conduct of its business, except to the extent the failure to do so would not
reasonably be expected to have a Material Adverse Effect, and (iii) keep all
material properties in good working order and condition (normal wear and tear
and damage by casualty excepted); provided that this Section 5.3 shall not
prevent any Borrower or any Subsidiary thereof from discontinuing the operation
and the maintenance of any of its properties if such discontinuance, in the
judgment of the Parent Borrower, is desirable in or not disadvantageous to the
conduct of the business of it and its Subsidiaries.
 
5.4   Use of Proceeds.  The proceeds of the Loans shall be used as follows:
(i) up to $150,000,000 of the proceeds of the Loans shall be used to provide
liquidity or required financial resources for the clearing operations of ICE
Clear Europe, (ii) up to $50,000,000 of the proceeds of the Loans shall be used
to provide liquidity or required financial resources for the clearing operations
of ICE Clear US, (iii) up to $100,000,000 of the proceeds of the Loans shall be
used to provide liquidity or required financial resources for the clearing
operations of ICE Clear Credit, (iv) up to $3,000,000 of the proceeds of the
Loans shall be used to provide liquidity or required financial resources for the
clearing operations of ICE Clear Canada and (v) the remainder, plus any portion
of the proceeds no longer necessary to be reserved for the purposes set forth in
the foregoing clauses (i) through (iv), shall be used to refinance outstanding
obligations under the Terminating Credit Facilities and to provide for working
capital and general corporate purposes of the Borrowers; provided, however, that
the foregoing dollar amounts may be changed upon written notice to the
Administrative Agent from the Parent Borrower and the president of any of ICE
Clear Europe, ICE Clear US, ICE Clear Credit or ICE Clear Canada, as applicable,
such change to be effective upon the date specified in such notice (which shall
be a Business Day on or after the date such notice is delivered).
 
5.5   Compliance with Laws.  Each Borrower will, and will cause each of its
Subsidiaries to, comply in all respects with all Requirements of Law applicable
in respect of the conduct of its business and the ownership and operation of its
properties, except to the extent the failure so to comply would not reasonably
be expected to have a Material Adverse Effect.
 

87

 

 

 
5.6   Payment of Taxes.  Each Borrower will, and will cause each of its
Subsidiaries to, pay and discharge all taxes, assessments and governmental
charges or levies imposed upon it, upon its income or profits or upon any of its
properties, prior to the date on which penalties would attach thereto, and all
lawful claims that, if unpaid, would become a Lien (other than a Permitted Lien)
upon any of the properties of any such Person except to the extent failure to do
so would not reasonably be expected to have a Material Adverse Effect; provided,
however, that no such Person shall be required to pay any such tax, assessment,
charge, levy or claim that is being contested in good faith and by proper
proceedings and as to which such Person is maintaining adequate reserves with
respect thereto in accordance with GAAP (or, in the case of the Subsidiary
Borrower or the other Foreign Subsidiaries, generally accepted accounting
principles in the jurisdiction of its organization).
 
5.7   Insurance.  Each Borrower will, and will cause each of its Subsidiaries
to, maintain with financially sound and reputable insurance companies insurance
with respect to its assets, properties and business, against such hazards and
liabilities, of such types and in such amounts, as is customarily maintained by
companies in the same or similar businesses similarly situated.
 
5.8   Maintenance of Books and Records; Inspection.  Each Borrower will, and
will cause each of its Subsidiaries to, (i) maintain adequate books, accounts
and records, in which full, true and correct entries shall be made of all
financial transactions in relation to its business and properties, and prepare
all financial statements required under this Agreement, in each case in
accordance with GAAP (or, in the case of the Subsidiary Borrower or the other
Foreign Subsidiaries, generally accepted accounting principles in the
jurisdiction of its organization) and in compliance with the requirements of any
Governmental Authority or Self-Regulatory Organization having jurisdiction over
it, and (ii) permit employees or agents of the Administrative Agent or any
Lender to visit and inspect its properties and examine or audit its books,
records, working papers and accounts (except with respect to information
relating to communications with any Governmental Authority or Self-Regulatory
Organization with jurisdiction over any Regulated Subsidiary or which are
confidential with respect to members or users of such Regulated Subsidiaries),
and make copies and memoranda of them, and to discuss its affairs, finances and
accounts with its officers and employees and, upon reasonable notice to such
Borrower, the independent public accountants of such Borrower and its
Subsidiaries (and by this provision such Borrower authorizes such accountants to
discuss the finances and affairs of such Borrower and its Subsidiaries), all at
such times and from time to time, upon reasonable notice and during business
hours, as may be reasonably requested; provided that (i) all such visits shall
be coordinated through the Administrative Agent, (ii) unless a Default or Event
of Default exists, no more than one such visit during any fiscal year shall be
at the expense of the Borrowers, and (iii) when a Default or Event of Default
exists, the Administrative Agent may do any of the foregoing at the expense of
such Borrower at any time during normal business hours and without advance
notice.
 

88

 

 

 
5.9   Subsidiary Guarantors.
 
(a)   The Parent Borrower may from time to time, with respect to any Subsidiary
of the Parent Borrower, deliver to the Administrative Agent a Subsidiary
Guaranty to provide a guaranty of the Obligations, which shall be in a form
reasonably acceptable to the Administrative Agent, executed by such Subsidiary
of the Parent Borrower.  In connection with any such Subsidiary Guaranty, the
Parent Borrower will deliver to the Lenders the following items:
 
(i)    an opinion of counsel (who may be in-house counsel for the Parent
Borrower) addressed to the Administrative Agent and the Lenders, substantially
to the effect that such Subsidiary Guaranty by such Person has been duly
authorized, executed and delivered and that such Subsidiary Guaranty constitutes
the legal, valid and binding obligation of such Person enforceable in accordance
with its terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and addressing such other matters as the
Administrative Agent shall reasonably request to the extent permitted by
Requirements of Law; and
 
(ii)   (A) a copy of the certificate of incorporation (or other charter
documents) of such Subsidiary, certified as of a date that is reasonably
acceptable to the Administrative Agent by the applicable Governmental Authority
of the jurisdiction of incorporation or organization of such Subsidiary, (B) a
copy of the bylaws, articles of association or similar organizational document
of such Subsidiary, certified on behalf of such Subsidiary as of a date that is
reasonably acceptable to the Administrative Agent by the corporate secretary or
assistant secretary of such Subsidiary, (C) an original certificate of good
standing, if applicable, for such Subsidiary, issued by the applicable
Governmental Authority of the jurisdiction of incorporation or organization of
such Subsidiary and (D) copies of the resolutions of the board of directors and,
if required, stockholders or other equity owners of such Subsidiary authorizing
the execution, delivery and performance of the agreements, documents and
instruments executed pursuant to this Section 5.9, certified on behalf of such
Subsidiary by an Authorized Officer of such Subsidiary, all in form and
substance reasonably satisfactory to the Administrative Agent.
 
(b)   The Lenders agree that any Subsidiary Guarantor shall be automatically
released from any Subsidiary Guaranty upon (x) the sale, disposition or transfer
of such Subsidiary or its assets in a transaction not prohibited by this
Agreement or (y) the written request of the Parent Borrower (including a
certification that the following conditions to release have been or will be
concurrently satisfied): (i) at the time of such release and discharge and
immediately after giving effect thereto, no Default or Event of Default shall
exist and (ii) if such Subsidiary Guarantor is NYSE, at the time of such release
and discharge, the lowest rating of any issuance by the Parent Borrower of
senior, unsecured, long−term indebtedness for borrowed money that, immediately
after giving effect to such release and discharge, is not guaranteed by any
Person that is not also a Guarantor of the Obligations or subject to any other
credit enhancement by Standard & Poor’s Financial Services LLC and Moody’s
Investors Service, Inc. is not less than BBB- and Baa3 respectively.
 

89

 

 

 
5.10     Anti-Corruption Laws, OFAC, PATRIOT Act Compliance.
 
(a)   The Parent Borrower shall not, and shall ensure that none of its
Subsidiaries will, knowingly use the proceeds of any Loan or Letter of Credit:
 
(i)    for any purpose which would violate the Anti-Corruption Laws;
 
(ii)   to fund, finance or facilitate any activity, business or transaction of
or with any Designated Person or in any Sanctioned Country, or otherwise in
violation of Sanctions; or
 
(iii)      in any other manner that would result in a material violation of any
applicable Sanctions by any Agent, Issuing Lender or Lender.
 
(b)   The Parent Borrower shall not, and shall ensure that none of its
Subsidiaries will, use funds or assets obtained from transactions with or
otherwise relating to (i) Designated Persons or (ii) any Sanctioned Country, to
pay or repay any Obligation.
 
(c)   The Parent Borrower shall, and shall ensure that each of its Subsidiaries
will:
 
(i)    conduct its business in compliance with the Anti-Corruption Laws;
 
(ii)   maintain policies and procedures designed to promote and achieve
compliance with the Anti-Corruption Laws; and
 
(iii)      have appropriate controls and safeguards in place designed to prevent
any proceeds of any extension of credit made hereunder from being used contrary
to the representations and undertakings set forth herein.
 
(d)   The Parent Borrower shall, and shall ensure that each of its Subsidiaries
will, comply in all material respects with all foreign and domestic laws, rules
and regulations (including the Patriot Act, foreign exchange control
regulations, foreign asset control regulations and other trade-related
regulations).
 

90

 

 

 
ARTICLE VI
 
FINANCIAL COVENANT
 
Each of the Borrowers covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full in cash of all principal and interest with respect to the Loans
and all Reimbursement Obligations together with all fees, expenses and other
amounts then due and owing hereunder:
 
6.1   Maximum Total Leverage Ratio.  The Total Leverage Ratio as of the last day
of any fiscal quarter, beginning with the first fiscal quarter of 2014, shall
not be greater than the ratio of 3.25 to 1.00.
 
ARTICLE VII
 
NEGATIVE COVENANTS
 
Each Borrower covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full in cash of all principal and interest with respect to the Loans
and all Reimbursement Obligations together with all fees, expenses and other
amounts then due and owing hereunder:
 
7.1   Merger; Consolidation.  Each Borrower will not, and will not permit or
cause any of its Subsidiaries to, liquidate, wind up or dissolve, or enter into
any consolidation, amalgamation, merger or other combination, except:
 
(i)    any Subsidiary of the Parent Borrower (other than the Subsidiary Borrower
or any Guarantor) may merge, consolidate or amalgamate with, or be liquidated
into, (x) a Borrower (so long as such Borrower is the surviving or continuing
entity), (y) any other Subsidiary of the Parent Borrower (other than (A) the
Subsidiary Borrower or (B) any Guarantor unless (in the case of this clause (B)
only) the surviving or continuing entity is a Guarantor) or (z) so long as no
Event of Default has occurred and is continuing or would result therefrom, any
other Person, to the extent such merger, consolidation or amalgamation is not
prohibited by Section 7.4 and, if either Person is a Wholly Owned Subsidiary,
then the surviving Person is a Wholly Owned Subsidiary;
 
(ii)   so long as no Event of Default has occurred and is continuing or would
result therefrom, any Borrower may merge, consolidate or amalgamate with another
Person (other than the Parent Borrower or any Subsidiary thereof), so long as
such Borrower is the surviving entity;
 
(iii)      to the extent not otherwise permitted under the foregoing clauses,
any Subsidiary that has sold, transferred or otherwise disposed of all or
substantially all of its assets in connection with a transaction permitted under
this Agreement and/or no longer conducts any active trade or business may be
liquidated, wound up or dissolved or may otherwise cease to exist pursuant to a
transaction not prohibited by this Agreement; and
 
(iv)     any of the Trust Options may be exercised.
 

91

 

 

 
7.2   Subsidiary Indebtedness.  The Parent Borrower will not permit or cause any
of its Subsidiaries to create, incur, assume or suffer to exist any Indebtedness
other than (without duplication):
 
(i)    Indebtedness of the Subsidiary Borrower or any Guarantor in favor of the
Administrative Agent and the Lenders incurred under this Agreement and the other
Credit Documents;
 
(ii)   accrued expenses (including salaries, accrued vacation and other
compensation), current trade or other accounts payable and other current
liabilities arising in the ordinary course of business and not incurred through
the borrowing of money, in each case to the extent constituting Indebtedness;
 
(iii)      loans and advances by the Parent Borrower or any Subsidiary thereof
to any Subsidiary thereof; provided that all secured Indebtedness permitted
pursuant to this Section 7.2(iii) that is owed to any Person other than a
Borrower or a Guarantor shall be secured by Liens permitted under
Section 7.3(xiii);
 
(iv)      Indebtedness of, and secured by a Lien on cash, Cash Equivalents,
marketable securities, gold bullion or other precious metals (including silver
and, in relation to those other precious metals, as are reasonably satisfactory
to the Administrative Agent and capable of being marked to market on a daily
basis) granted by, any Clearing House Subsidiary from the Federal Reserve
Discount Window or other central bank money market operations or other central
securities depositories or external custodians or other credit providers in
support of, or related to, such Subsidiary’s clearing, depository and settlement
business, or matters reasonably related or incidental thereto, to the extent not
prohibited by applicable Governmental Authorities; provided that any such
Indebtedness is not outstanding for longer than 30 days;
 
(v)   Indebtedness of, and secured by a Lien on cash, Cash Equivalents,
marketable securities, gold bullion or other precious metals (including silver
and, in relation to those other precious metals, as are reasonably satisfactory
to the Administrative Agent and capable of being marked to market on a daily
basis) granted by, any Clearing House Subsidiary in respect of repurchase
agreements, reverse repurchase agreements, sell buy back and buy sell back
agreements, securities lending and borrowing agreements and any other similar
agreement or transaction (including Hedge Agreements) entered into by such
Clearing House Subsidiary in the ordinary course of its clearing, depository and
settlement operations, or matters reasonably related or incidental thereto, or
in the management of its liabilities; provided that the amount of such
Indebtedness outstanding at any time does not exceed the market value of the
securities or other assets sold, loaned or borrowed or otherwise subject to such
applicable agreement or transaction at such time, as the case may be;
 

92

 

 

 
(vi)     short-term Indebtedness of, and secured by a Lien on cash, Cash
Equivalents, marketable securities, gold bullion or other precious metals
(including silver and, in relation to those other precious metals, as are
reasonably satisfactory to the Administrative Agent and capable of being marked
to market on a daily basis) granted by, any Clearing House Subsidiary in respect
of any credit facility relating to the clearing, depository and settlement
business of such Clearing House Subsidiary, and the purpose of which is to
provide funding (A) to satisfy any outstanding obligations of any suspended or
defaulted clearing member or participant (or any clearing member or participant
that could be declared suspended or defaulted) to any Clearing House Subsidiary
as provided in the applicable rules or standardized terms and conditions of the
business operated by such Clearing House Subsidiary, (B) with respect to the
transfer of positions and related margin from a suspended or defaulted clearing
member or participant to another clearing member or participant, (C) to make a
transfer in cash in respect of margin related to such suspended or defaulted
clearing member’s or participant’s positions, (D) in the event of a liquidity
constraint or default by a depositary of such Clearing House Subsidiary, (E) to
facilitate the settlement of margin transactions associated with such Clearing
House Subsidiary’s business activities or (F) for other matters reasonably
related or incidental thereto;
 
(vii)     (A) Indebtedness that may be deemed to exist pursuant to any
performance bond, surety, statutory appeal or similar obligation entered into or
incurred by any Subsidiary that is a clearing house operator acting in its
capacity as a central counterparty, (B) contingent liabilities in respect of any
indemnification, adjustment of purchase price, noncompete, consulting, deferred
compensation and similar obligations to the extent any such obligations
constitute Indebtedness, (C) Indebtedness arising from the honoring by a bank or
other financial institution of a check, draft or similar instrument of a
Subsidiary drawn against insufficient funds in the ordinary course of business
and (D) Indebtedness which finances workers’ compensation, health, disability or
life insurance or which finances other employee benefits or property, casualty
or liability insurance, or self−insurance, in each case in the ordinary course
of business;
 
(viii)    Indebtedness secured by Liens permitted pursuant to Sections 7.3(i)
through 7.3(vii), 7.3(ix) or 7.3(xii);
 
(ix)      Indebtedness of the Subsidiary Borrower and any Guarantor; provided
that all secured Indebtedness permitted pursuant to this Section 7.2(ix) shall
be secured by Liens permitted under Section 7.3(xiii); and
 
(x)   other Indebtedness (secured or unsecured) of any Subsidiary of the Parent
Borrower (other than the Subsidiary Borrower or any Guarantor); provided that
(x) at the time any such Indebtedness is incurred, the sum of (1) the aggregate
amount of all Indebtedness permitted pursuant to this Section 7.2(x) and (2) all
Indebtedness incurred by any Borrower or Guarantor secured by Liens permitted
pursuant to Section 7.3(xiii) shall not exceed 15% of the Consolidated Net Worth
of the Parent Borrower and its Subsidiaries (to be determined on a Pro Forma
Basis as of the end of the most recently ended fiscal quarter of the Parent
Borrower for which financial statements have been delivered prior to the Closing
Date or pursuant to Section 5.1(a) or 5.1(b)) and (y) all secured Indebtedness
permitted pursuant to this Section 7.2(x) shall be secured by Liens permitted
under Section 7.3(xiii).
 

93

 

 

 
7.3   Liens.  Each Borrower will not, and will not permit or cause any of its
Subsidiaries to, directly or indirectly, grant, create, incur, assume or suffer
to exist, any Lien upon or with respect to any part of its property or assets,
whether now owned or hereafter acquired or agree to do any of the foregoing,
other than the following (collectively, “Permitted Liens”):
 
(i)    Liens in existence on the Closing Date and set forth on Schedule 7.3 and
any extensions, renewals or replacements thereof; provided that any such
extension, renewal or replacement Lien shall be limited to all or a part of the
property that secured the Lien so extended, renewed or replaced (plus any
improvements on such property) and shall secure only those obligations that it
secures on the date hereof (and any renewals, replacements, refinancings or
extensions of such obligations that do not increase the outstanding principal
amount thereof);
 
(ii)   Liens imposed by law, such as Liens of carriers, warehousemen, mechanics,
materialmen and landlords, incurred in the ordinary course of business securing
sums (A) not constituting borrowed money that are not overdue by more than 90
days or (B) the validity or amount of which is being contested in good faith by
appropriate proceedings;
 
(iii)      Liens (other than any Lien imposed by ERISA, the creation or
incurrence of which would result in an Event of Default under Section 8.1(k))
incurred in the ordinary course of business in connection with worker’s
compensation, unemployment insurance or other forms of governmental insurance or
benefits, or to secure the performance of letters of credit, bids, tenders,
statutory obligations, surety and appeal bonds, leases, public or statutory
obligations, government contracts and other similar obligations (other than
obligations for borrowed money) entered into in the ordinary course of business;
 
(iv)      Liens for taxes, assessments or other governmental charges or
statutory obligations that are not delinquent for a period of more than 30 days
or remain payable without any penalty or that are being contested in good faith
by appropriate proceedings and for which adequate reserves have been established
in accordance with GAAP (or, in the case of the Subsidiary Borrower or the other
Foreign Subsidiaries, generally accepted accounting principles in the
jurisdiction of its organization), if so required;
 
(v)   any attachment or judgment Lien not constituting an Event of Default under
Section 8.1(i);
 
(vi)      any leases, subleases, licenses or sublicenses granted by the Parent
Borrower or any of its Subsidiaries to third parties in the ordinary course of
business and not interfering in any material respect with the business of the
Parent Borrower and its Subsidiaries, and any interest or title of a lessor,
sublessor, licensor or sublicensor under any lease or license permitted under
this Agreement;
 
(vii)     Liens created or existing over all or any part of any Guaranty Fund or
any Regulatory Capital Assets;
 

94

 

 

 
(viii)    Liens securing Indebtedness permitted pursuant to Section 7.2(iv),
7.2(v) or 7.2(vi);
 
(ix)      Liens securing purchase money Indebtedness of the Parent Borrower and
its Subsidiaries incurred solely to finance the acquisition, construction or
improvement of any equipment, real property or other fixed assets in the
ordinary course of business (or assumed or acquired by the Parent Borrower and
its Subsidiaries in connection with a transaction permitted under this
Agreement), including Capital Lease Obligations, and any renewals, replacements,
refinancings or extensions thereof; provided that (x) any such Lien shall attach
to the property being acquired, constructed or improved with such Indebtedness
concurrently with or within 180 days after the acquisition (or completion of
construction or improvement) or the refinancing thereof by the Parent Borrower
or such Subsidiary, (y) the amount of the Indebtedness secured by such Lien
shall not exceed 100% of the cost to the Parent Borrower or such Subsidiary of
acquiring, constructing or improving the property and any other assets then
being financed solely by the same financing source and (z) any such Lien shall
not encumber any other property of the Parent Borrower or any of its
Subsidiaries except assets then being financed solely by the same financing
source;
 
(x)   Liens resulting from the existence or exercise of any of the Trust
Options;
 
(xi)          Liens (A) consisting of minor defects in title that do not
interfere with the Parent Borrower’s or any applicable Subsidiary’s ability to
conduct its business as currently conducted and (B) arising in the ordinary
course of its business which (1) do not secure Indebtedness and (2) do not in
the aggregate materially impair the operation of the business of the Parent
Borrower and its Subsidiaries, taken as a whole;
 
(xii)     Liens (A) existing on any asset prior to the acquisition thereof by
the Parent Borrower or any Subsidiary and not created in contemplation of such
acquisition and (B) existing on any asset of any Person at the time such Person
is merged into or consolidated with the Parent Borrower or any Subsidiary or
otherwise becomes a Subsidiary and not created in contemplation of such event;
and
 
(xiii)    Liens on assets of the Parent Borrower and its Subsidiaries not
otherwise permitted by this Section 7.3; provided that, at the time any such
Lien is incurred, the total amount of the Indebtedness and other obligations
secured by Liens permitted under this Section 7.3(xiii) does not exceed 7.5% of
the Consolidated Net Worth of the Parent Borrower and its Subsidiaries (to be
determined on a Pro Forma Basis as of the end of the most recently ended fiscal
quarter of the Parent Borrower for which financial statements have been
delivered pursuant to Section 5.1(a) or 5.1(b)).
 
7.4   Asset Dispositions.  The Parent Borrower will not convey, sell, lease,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or substantially all of the assets of the Parent Borrower and
its Subsidiaries, taken as a whole, whether now owned or hereafter acquired.
 

95

 

 

 
ARTICLE VIII
 
EVENTS OF DEFAULT
 
8.1   Events of Default.  The occurrence of any one or more of the following
events shall constitute an “Event of Default”:
 
(a)   any Borrower shall fail to pay when due (i) any principal of any Loan or
any Reimbursement Obligation, or (ii) any interest on any Loan or other
Obligation, any fee payable under this Agreement or any other Credit Document,
or (except as provided in clause (i) above) any other Obligation (other than any
Obligation under a Hedge Agreement), and (in the case of this clause (ii) only)
such failure shall continue for a period of three Business Days;
 
(b)   any Borrower shall (i) fail to observe, perform or comply with any
condition, covenant or agreement contained in any of Section 5.2(c)(i) or 5.4,
clause (i) of Section 5.3 (with respect to a Borrower) or Article VI or VII;
 
(c)   a Borrower or the Guarantor shall fail to observe, perform or comply with
any condition, covenant or agreement contained in this Agreement or any of the
other Credit Documents other than those enumerated in Sections 8.1(a) and
8.1(b), and such failure (i) by the express terms of such Credit Document,
constitutes an Event of Default, or (ii) shall continue unremedied for any grace
period specifically applicable thereto or, if no grace period is specifically
applicable, for a period of 30 days after the earlier of (y) the date on which a
Responsible Officer of a Borrower or the Guarantor acquires knowledge thereof
and (z) the date on which written notice thereof is delivered by the
Administrative Agent or any Lender to a Borrower;
 
(d)   any representation or warranty made or deemed made by or on behalf of any
Borrower or the Guarantor in this Agreement, in any Compliance Certificate or in
any of the other Credit Documents or any other writing furnished pursuant to any
of the foregoing shall prove to have been incorrect, false or misleading in any
material respect as of the time made, deemed made or furnished;
 
(e)   the Parent Borrower or any Subsidiary thereof shall (A) fail to pay when
due (whether at scheduled maturity, required prepayment, acceleration, demand or
otherwise and after giving effect to any applicable notice provisions) any
principal of or interest due under any Indebtedness (other than the Indebtedness
incurred pursuant to this Agreement) having an aggregate principal amount of at
least the Threshold Amount and such amount due under such Indebtedness shall
remain outstanding beyond any applicable grace periods provided therefor in the
applicable documentation; or (B) fail to observe, perform or comply with any
condition, covenant or agreement contained in any agreement or instrument
evidencing or relating to any such Indebtedness, or any other event shall occur
or condition exist in respect thereof, and (in the case of this clause (B) only)
the effect of such failure, event or condition is to cause (or the holder or
holders of such Indebtedness (or a trustee or agent on its or their behalf)
shall have exercised a right arising as a result thereof to cause), without
regard to any subordination terms with respect thereto, such Indebtedness to
become due prior to its stated maturity or any regularly scheduled date of
payment; provided, however, that this Section 8.1(e) shall not apply to (1) any
secured Indebtedness of any Clearing House Subsidiary that is recourse only to
such Clearing House Subsidiary and its property and assets and has not been
outstanding for more than 45 days since the borrowing thereof, (2) any unsecured
Indebtedness of any Clearing House Subsidiary that is recourse only to such
Clearing House Subsidiary and has not been outstanding for more than five
Business Days since the borrowing thereof and (3) any Exempted Euronext
Indebtedness until (x) there is a failure to pay when due (whether at scheduled
maturity, required prepayment, acceleration, demand or otherwise and after
giving effect to any applicable notice provisions thereunder) any principal of
or interest due on such Exempted Euronext Indebtedness and such amount shall
remain outstanding beyond any applicable grace periods provided therefor in the
applicable documentation plus 10 days or (y) an event specified in clause (B)
above shall have occurred;
 

96

 

 

 
(f)    a Borrower or any Material Subsidiary shall (i) file a voluntary petition
or commence a voluntary case seeking liquidation, winding-up, reorganization,
dissolution, arrangement, readjustment of debts or any other relief under the
Bankruptcy Code or under any other applicable Debtor Relief Law (except, in the
case of the Subsidiary Borrower, in connection with any reorganization on a
solvent basis permitted by Section 7.1), now or hereafter in effect,
(ii) consent to the institution of, or fail to controvert in a timely and
appropriate manner, any petition or case of the type described in
Section 8.1(g), (iii) apply for or consent to the appointment of or taking
possession by a custodian, trustee, receiver or similar official for or of
itself or all or a substantial part of its properties or assets, (iv) fail
generally, or admit in writing its inability, to pay its debts generally as they
become due, (v) make a general assignment for the benefit of creditors or
(vi) take any corporate action to authorize or approve any of the foregoing;
 
(g)   any involuntary petition or case shall be filed or commenced against a
Borrower or any Material Subsidiary seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts, the appointment
of a custodian, trustee, receiver or similar official for it or all or a
substantial part of its properties or any other relief under the Bankruptcy Code
or under any other Debtor Relief Law, now or hereafter in effect, and such
petition or case shall continue undismissed and unstayed for a period of 60
days; or an order, judgment or decree approving or ordering any of the foregoing
shall be entered in any such proceeding;
 
(h)   a UK Insolvency Event shall occur in respect of the Subsidiary Borrower;
 
(i)    any one or more money judgments, writs or warrants of attachment,
executions or similar processes involving an aggregate amount (to the extent not
paid or fully bonded or covered by insurance as to which the surety or insurer,
as the case may be, has not denied or failed to acknowledge coverage) in excess
of the Threshold Amount shall be entered or filed against a Borrower or any of
their respective Subsidiaries or any of their respective properties and the same
shall not be paid, dismissed, bonded, vacated, stayed or discharged within a
period of 30 days or in any event later than five days prior to the date of any
proposed sale of such property thereunder;
 
(j)    a Change of Control shall have occurred;
 

97

 

 

 
(k)   any ERISA Event shall occur or exist with respect to any Plan or
Multiemployer Plan and, as a result thereof, together with all other ERISA
Events, the Parent Borrower and its ERISA Affiliates have incurred, or would
reasonably be expected to incur, liability to any one or more Plans or
Multiemployer Plans or to the PBGC (or to any combination thereof) that would
reasonably be expected to result in a Material Adverse Effect; or
 
(l)    the Parent Borrower or any Subsidiary thereof shall have been notified
that any of them has, in relation to a Non−U.S. Pension Plan, incurred a debt or
other liability under section 75 or 75A of the United Kingdom Pensions Act 1995,
or has been issued with a contribution notice or financial support direction (as
those terms are defined in the United Kingdom Pensions Act 2004), or otherwise
is liable to pay any other amount in respect of Non-U.S. Pension Plans, in each
case that would reasonably be expected to result in a Material Adverse Effect.
 
Notwithstanding anything herein to the contrary, neither the existence nor the
exercise of any of the Trust Options shall, by itself, constitute a Default or
Event of Default; provided, however, that the circumstances giving rise to the
exercise of any Trust Option may independently constitute a Default or Event of
Default in accordance with the terms hereof.
 
8.2   Remedies:  Termination of Commitments, Acceleration, etc.  Upon and at any
time after the occurrence and during the continuance of any Event of Default,
the Administrative Agent shall at the direction, or may with the consent, of the
Required Lenders, take any or all of the following actions at the same or
different times:
 
(a)   declare the Commitments and the Swingline Commitments to be terminated,
whereupon the same shall terminate; provided that, upon the occurrence of a
Bankruptcy Event, the Commitments, the Swingline Commitments and the Issuing
Lender’s obligation to issue Letters of Credit shall automatically be
terminated;
 
(b)   declare all or any part of the outstanding principal amount of the Loans
to be immediately due and payable, whereupon the principal amount so declared to
be immediately due and payable, together with all interest accrued thereon and
all other amounts payable under this Agreement and the other Credit Documents,
shall become immediately due and payable without presentment, demand, protest,
notice of intent to accelerate or other notice or legal process of any kind, all
of which are hereby knowingly and expressly waived by each Borrower; provided
that, upon the occurrence of a Bankruptcy Event, all of the outstanding
principal amount of the Loans and all other amounts described in this
Section 8.2(b) shall automatically become immediately due and payable without
presentment, demand, protest, notice of intent to accelerate or other notice or
legal process of any kind, all of which are hereby knowingly and expressly
waived by each Borrower;
 
(c)   appoint or direct the appointment of a receiver for the properties and
assets of the Borrowers, both to operate and to sell such properties and assets,
and each Borrower, for itself and on behalf of its Subsidiaries, hereby consents
to such right and such appointment and hereby waives any objection such Borrower
or any Subsidiary may have thereto or the right to have a bond or other security
posted by the Administrative Agent on behalf of the Lenders, in connection
therewith;
 

98

 

 

 
(d)   exercise all rights and remedies available to it under this Agreement, the
other Credit Documents and applicable law; and
 
(e)   direct the applicable Borrower to deposit (and each Borrower hereby
agrees, forthwith upon receipt of notice of such direction from the
Administrative Agent, to deposit) with the Administrative Agent from time to
time such additional amount of cash as is equal to the aggregate Stated Amount
of all Letters of Credit then outstanding (whether or not any beneficiary under
any Letter of Credit shall have drawn or be entitled at such time to draw
thereunder), such amount to be held by the Administrative Agent in the Cash
Collateral Account as security for the Letter of Credit Exposure as described in
Section 2.19(i).
 
8.3   Remedies: Setoff.  Upon and at any time after the occurrence and during
the continuance of any Event of Default, each Lender, the Issuing Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Lender or any such
Affiliate to or for the credit or the account of a Borrower (other than customer
deposits, security deposits and other monies, instruments and accounts held by a
Borrower in trust for or for the benefit of others) against any and all of the
obligations of such Borrower now or hereafter existing under this Agreement or
any other Credit Document to such Lender, the Issuing Lender or such Affiliate,
irrespective of whether or not such Lender, the Issuing Lender or such Affiliate
shall have made any demand under this Agreement or any other Credit Document and
although such obligations of such Borrower may be contingent or unmatured or are
owed to a branch, office or Affiliate of such Lender or the Issuing Lender
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.21 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lender, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of each Lender, the Issuing Lender and their respective
Affiliates under this Section 8.3 are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Issuing Lender or their
respective Affiliates may have.  Each Lender and the Issuing Lender agrees to
notify the applicable Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.
 
ARTICLE IX
 
THE ADMINISTRATIVE AGENT
 
9.1   Appointment and Authority.  Each of the Lenders (for purposes of this
Article IX, references to the Lenders shall also mean the Swingline Lender)
hereby irrevocably appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Credit Documents, and Wells
Fargo Bank, National Association, London Branch to act on its behalf as the
Multicurrency Agent hereunder and under the other Credit Documents, and
authorizes each of the Agents to take such actions on its behalf and to exercise
such powers as are delegated to the Agents by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article IX are solely for the benefit of the Agents and the
Lenders, and neither the Parent Borrower nor any Borrower shall have rights as a
third party beneficiary of any of such provisions.
 

99

 

 

 
9.2   Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Parent Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.
 
9.3   Exculpatory Provisions.  The Agents shall not have any duties or
obligations except those expressly set forth herein and in the other Credit
Documents.  Without limiting the generality of the foregoing, each of the
Agents:
 
(a)   shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;
 
(b)   shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Credit Documents); provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Credit Document or applicable law; and
 
(c)   shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as an Agent
or any of its Affiliates in any capacity.
 
No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.5 and 8.2) or (ii) in the absence of its own gross
negligence or willful misconduct.  Each Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until notice describing
such Default or Event of Default is given to the Administrative Agent by a
Borrower or a Lender.
 

100

 

 

 
No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
9.4           Reliance by Administrative Agent.  Each Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Lender, the applicable Agent may presume
that such condition is satisfactory to such Lender or the Issuing Lender unless
such Agent shall have received notice to the contrary from such Lender or the
Issuing Lender prior to the making of such Loan or the issuance of such Letter
of Credit.  Each Agent may consult with legal counsel (who may be counsel for a
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
 
9.5   Delegation of Duties.  Each Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Credit Document
by or through any one or more sub-agents appointed by such Agent.  Each Agent
and any such sub-agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties.  The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.
 

101

 

 

 
9.6   Resignation of Administrative Agent.  The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Parent
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Parent Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States; provided that if
such bank is not a Lender or an Affiliate of a Lender, the Parent Borrower shall
have the right to consent to such appointment (such consent to not be
unreasonably withheld).  If no such successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Parent Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents (except that in
the case of any collateral security held by the Administrative Agent on behalf
of the Lenders under any of the Credit Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section 9.6.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents (if not already discharged therefrom as
provided above in this Section 9.6).  The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Article and
Section 10.1 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
 
9.7   Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Credit
Document or any related agreement or any document furnished hereunder or
thereunder.
 
9.8   No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Syndication Agent, Co-Documentation Agents
or other agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.
 

102

 

 

 
9.9   Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law, the Administrative Agent
(irrespective of whether the principal of any Loan or Reimbursement Obligation
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on any Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:
 
(a)   to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Reimbursement Obligations and
all other Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lender and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lender and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lender and the
Administrative Agent under Sections 2.9 and 10.1) allowed in such judicial
proceeding; and
 
(b)   to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.9 and 10.1.
 
Notwithstanding anything in this Section 9.9 to the contrary, nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the Issuing Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or the Issuing Lender or to authorize
the Administrative Agent to vote in respect of the claim of any Lender or the
Issuing Lender in any such proceeding.
 
9.10     Guaranty Matters; Ineligible Assignees Letter Agreement.  The Lenders
irrevocably authorize the Administrative Agent, at its option and in its
discretion:
 
(a)   To release any Guarantor (other than the Parent Borrower) from its
obligations under any Subsidiary Guaranty as required under Section 5.9.  Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
(other than the Parent Borrower) from its obligations under any Subsidiary
Guaranty pursuant to this Section 9.10.
 
(b)   To consent to any amendment or modification to the Ineligible Assignees
Letter Agreement on the date five Business Days after notice of such amendment
or modification unless at least three Lenders (including, if applicable, Wells
Fargo in its capacity as a Lender) that are not Affiliates of each other holding
in the aggregate more than 25% of the Revolving Credit Exposures and Unutilized
Commitments (or, after the termination of the Commitments, Revolving Credit
Exposures) have notified the Administrative Agent of their objection to such
amendment or modification prior to the expiration of such five Business Day
period.
 

103

 

 

 
9.11     Swingline Lender.  The provisions of this Article IX (other than
Section 9.2) shall apply to the Swingline Lender mutatis mutandis to the same
extent as such provisions apply to the Administrative Agent.
 
9.12     Replacement of Impaired Agent.  If, at any time, the Administrative
Agent becomes a Defaulting Lender, each Lender hereby agrees that, upon written
notice from the Parent Borrower to the Lenders, the Parent Borrower shall have
the right, upon written notice to the Lenders, to appoint as a successor
Administrative Agent any Lender that has an office in the United States and that
agrees, in its sole discretion at such time, to become the Administrative Agent,
and such successor Administrative Agent shall be entitled to all of the rights,
powers, privileges and duties of the Administrative Agent and the removed
Administrative Agent shall be discharged from all of its duties as
Administrative Agent hereunder and under the other Credit Documents.  The
Administrative Agent hereby agrees to provide to the Parent Borrower from time
to time at the Parent Borrower’s request a list (which may be in electronic
form) setting out the names of the Lenders as of the date of such request, their
respective Commitments, and the information on record with the Administrative
Agent for delivering notices to the Lenders in accordance with
Section 10.4.  Nothing in this Section 9.12 shall constitute a waiver or release
by the Parent Borrower of any claims it may have hereunder or under the other
Credit Documents arising from any Administrative Agent becoming a Defaulting
Lender.
 
ARTICLE X
 
MISCELLANEOUS
 
10.1     Expenses; Indemnity; Damage Waiver.
 
(a)   The Parent Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Agents, the Arrangers and their
respective Affiliates (including the reasonable fees, charges and disbursements
of counsel for the Administrative Agent and the Arrangers), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Credit Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all out-of-pocket expenses
incurred by the Agents or any Lender (including the reasonable and documented
fees, charges and disbursements of any counsel for the Agents or any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Credit Documents, including its rights under
this Section 10.1, or (B) in connection with the Loans made hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, (iii) all reasonable and documented
out-of-pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, and (iv) any civil penalty or fine assessed by OFAC
against, and all reasonable and documented costs and expenses (including counsel
fees and disbursements) incurred in connection with defense thereof by, any
Agent or any Lender as a result of conduct of a Borrower that violates a
sanction enforced by OFAC.
 

104

 

 

 
(b)   The Parent Borrower shall indemnify each Agent (and any sub-agent
thereof), the Arrangers, each Lender, and each Related Party of any of the
foregoing persons (each such person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages
(including special, direct consequential or punitive damages), liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Parent Borrower or any Subsidiary
thereof arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Substances on or from any property owned or
operated by the Parent Borrower or any Subsidiary thereof, or any Environmental
Claim related in any way to the Parent Borrower or any Subsidiary thereof, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Parent Borrower or any
Subsidiary thereof, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent (x) that such losses, claims, damages, liabilities or related
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, (y) resulting from a claim brought the Parent
Borrower or any Subsidiary thereof against such Indemnitee for a breach in bad
faith of such Indemnitee’s obligations under this Agreement or any other Credit
Document, if the Parent Borrower or such Subsidiary has obtained a final
nonappealable judgment of a court of competent jurisdiction finding a breach in
bad faith by such Indemnitee, or (z) arising from any dispute solely among
Indemnitees, other than (A) any claims against any Agent, any Arranger or any
other titled agent in fulfilling its role as an agent hereunder and (B) any
claims arising out of any act or omission on the part of the Parent Borrower or
any of its Affiliates or Subsidiaries.  This Section 10.1(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
 
(c)   To the extent that the Parent Borrower for any reason fails to
indefeasibly pay any amount required under Section 10.1(a) or 10.1(b) to be paid
by it to any Agent (or any sub-agent thereof), each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent) such Lender’s proportion
(based on the percentages as used in determining the Required Lenders as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against any Agent (or any such sub-agent) in its capacity as such,
or against any Related Party of any of the foregoing acting for such Agent (or
any such sub-agent) in connection with such capacity.  The obligations of the
Lenders under this Section 10.1(c) are subject to the provisions of
Section 2.3(c).
 

105

 

 

 
(d)   To the fullest extent permitted by applicable law, each Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof.  No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems (including IntraLinks,
SyndTrak or similar systems) in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby, except as a
result of such Indemnitee’s gross negligence, willful misconduct or breach in
bad faith of its obligations hereunder, in each case, as determined by a court
of competent jurisdiction by final and nonappealable judgment.
 
(e)   To the fullest extent permitted by applicable law, each Agent, the
Arrangers, each Lender, and each Related Party of any of the foregoing persons
shall not assert, and hereby waives, any claim against any Credit Party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or the transactions contemplated hereby or
thereby; provided that the foregoing shall not in any way limit the Credit
Parties’ or Lenders’ respective indemnification obligations hereunder, including
under Section 10.1(b) and 10.1(c), respectively.
 
(f)    All amounts due under this Section 10.1 shall be payable by the Parent
Borrower upon demand therefor.
 
10.2     Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of
Process.
 
(a)   This Agreement and the other Credit Documents shall (except as may be
expressly otherwise provided in any Credit Document) be governed by, and
construed in accordance with, the law of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules); provided that
each Letter of Credit shall be governed by, and construed in accordance with,
the laws or rules designated in such Letter of Credit or application therefor
or, if no such laws or rules are designated, the International Standby Practices
of the International Chamber of Commerce, as in effect from time to time (the
“ISP”), and, as to matters not governed by the ISP, the laws of the State of New
York (including Sections 5-1401 and 5-1402 of the New York General Obligations
Law, but excluding all other choice of law and conflicts of law rules).
 

106

 

 

 
(b)   Each Borrower irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of the state and federal courts sitting
in the Borough of Manhattan in the State of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Credit Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such state court or, to the fullest extent permitted by applicable
law, in such federal court.  Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or in any Credit Document shall
affect any right that the Administrative Agent, any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Credit
Document against a Borrower or any of their respective properties in the courts
of any jurisdiction.
 
(c)   Each Borrower irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Agreement or any other Credit Document in any court referred to
in Section 10.2(b).  Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
(d)   Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 10.4.  Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law.  The Subsidiary Borrower irrevocably designates and appoints the
Parent Borrower, as its authorized agent, to accept and acknowledge on its
behalf, service of any and all process which may be served in any suit, action
or proceeding of the nature referred to in Section 10.2(b) in any state or
federal court sitting in the Borough of Manhattan in the State of New York.  The
Parent Borrower accepts such appointment.  Said designation and appointment
shall be irrevocable by the Subsidiary Borrower until all Obligations payable by
the Subsidiary Borrower hereunder and under the other Credit Documents shall
have been paid in full in accordance with the provisions hereof and thereof and
the Subsidiary Borrower shall have been terminated as a Borrower hereunder.  The
Subsidiary Borrower hereby consents to process being served in any suit, action
or proceeding of the nature referred to in Section 10.2(b) in any state or
federal court sitting in the Borough of Manhattan in the State of New York as
provided in this Section 10.2(d).  The Subsidiary Borrower irrevocably waives,
to the fullest extent permitted by law, all claim of error by reason of any such
service in such manner and agrees that such service shall be deemed in every
respect effective service of process upon the Subsidiary Borrower in any such
suit, action or proceeding and shall, to the fullest extent permitted by law, be
taken and held to be valid and personal service upon and personal delivery to
the Subsidiary Borrower.  To the extent the Subsidiary Borrower has or hereafter
may acquire any immunity from jurisdiction of any court or from any legal
process (whether from service or notice, attachment prior to judgment,
attachment in aid of execution of a judgment, execution or otherwise), the
Subsidiary Borrower hereby irrevocably waives such immunity in respect of its
obligations under the Credit Documents.
 

107

 

 

 
10.3    Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.3.
 
10.4        Notices; Effectiveness; Electronic Communication.
 
(a)   Except in the cases of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section 10.4(b)),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows:
 
(i)    if to a Borrower, the Administrative Agent, the Multicurrency Agent, the
Issuing Lender or the Swingline Lender, to it at the address (or facsimile
number) specified for such Person on Schedule 1.1(a); and
 
(ii)   if to any Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 10.4(b) shall be effective as provided in Section 10.4(b).
 
(b)   Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic
communication.  Each of the Administrative Agent and the Parent Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communication pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.  Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement) (provided that, if such notice
or other communication is not sent during the normal business hours of the
recipient, then such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient) and
(ii) notices or other communications posted to an internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
 

108

 

 

 
(c)   Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto (except
that each Lender need not give notice of any such change to the other Lenders in
their capacities as such).
 
10.5     Amendments, Waivers, etc.  No amendment, modification, waiver or
discharge or termination of, or consent to any departure by a Borrower from, any
provision of this Agreement or any other Credit Document shall be effective
unless in a writing signed by the Required Lenders (or by the Administrative
Agent at the direction or with the consent of the Required Lenders), and then
the same shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment,
modification, waiver, discharge, termination or consent shall:
 
(a)   unless agreed to by each Lender directly affected thereby, (i) reduce or
forgive the principal amount of any Loan or Reimbursement Obligation, reduce the
rate of or forgive any interest thereon (provided that only the consent of the
Required Lenders shall be required to waive the applicability of any
post-default increase in interest rates), or reduce or forgive any fees
hereunder (other than fees payable to the Administrative Agent or the Arrangers
for their own accounts) shall not constitute a reduction of any interest rate or
fees hereunder), (ii) waive, extend or postpone the final scheduled maturity
date or any other scheduled date for the payment of any principal of or interest
on any Loan (including any scheduled date for the mandatory termination of any
Commitments), or waive, extend or postpone the time of payment of any fees
hereunder (other than fees payable to the Administrative Agent or the Arrangers
for their own accounts), or waive, extend or postpone the time of payment of any
Reimbursement Obligation or any interest thereon, or waive, extend or postpone
the expiry date of any Letter of Credit beyond the Letter of Credit Maturity
Date, or (iii) increase any Commitment of any such Lender over the amount
thereof in effect or extend the maturity thereof (it being understood that a
waiver of any condition precedent set forth in Section 3.2 or of any Default or
Event of Default or mandatory termination of the Commitments, if agreed to by
the Required Lenders, Required Dollar Revolving Lenders, Required Multicurrency
Revolving Lenders or all Lenders (as may be required hereunder with respect to
such waiver), shall not constitute such an increase);
 
(b)   unless agreed to by all of the Lenders, (i) reduce the percentage of the
aggregate Commitments or of the aggregate unpaid principal amount of the Loans,
or the number or percentage of Lenders, that shall be required for the Lenders
or any of them to take or approve, or direct the Administrative Agent to take,
any action hereunder or under any other Credit Document (including as set forth
in the definition of “Required Lenders”), (ii) change any other provision of
this Agreement or any of the other Credit Documents requiring, by its terms, the
consent or approval of all the Lenders for such amendment, modification, waiver,
discharge, termination or consent, (iii) release the Parent Borrower of its
guaranty under Article XI or (iv) change or waive any provision of
Section 2.12(e) or 2.14, any other provision of this Agreement or any other
Credit Document requiring pro rata treatment of any Lenders, or this
Section 10.5;
 

109

 

 

 
(c)   change any provisions of any Credit Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Class differently than those of Lenders holding Loans of any other Class
without the written consent of the requisite percentage in interest of each
affected Class of Lenders (i.e., the Required Dollar Revolving Lenders or the
Required Multicurrency Revolving Lenders, as applicable); and
 
(d)   unless agreed to by each Multicurrency Revolving Lender, amend the
definition of Foreign Currency;
 
provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any other Credit Document relating to the Dollar L/C Commitment, the
Multicurrency L/C Commitment or any Letter of Credit issued or to be issued by
it, (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swingline Lender in addition to the Lenders required above, affect the
rights or duties of the Swingline Lender under this Agreement, (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Credit Document, (iv) the Fee Letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (v) any
waiver, amendment or modification of this Agreement that by its terms affects
the rights or duties under this Agreement of Lenders holding Loans or
Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into by the Borrowers and the Required Dollar Revolving Lenders
or the Required Multicurrency Revolving Lenders, as applicable, (vi) the
Administrative Agent and the Parent Borrower shall be permitted to amend any
provision of the Credit Documents (and such amendment shall become effective
without any further action or consent of any other party to any Credit Document
if the same is not objected to in writing by the Required Lenders within five
Business Days after notice thereof) if the Administrative Agent and the Parent
Borrower shall have jointly identified an obvious error or any error or omission
of a technical or immaterial nature in any such provision and (vii) the
Ineligible Assignees Letter Agreement may be amended in accordance with
Section 9.10(b).  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.
 
Notwithstanding the fact that the consent of all Lenders is required in certain
circumstances as set forth above, each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth herein.
 

110

 

 

 
10.6     Successors and Assigns.
 
(a)   The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.6(b), (ii) by way of participation
in accordance with the provisions of Section 10.6(d) or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 10.6(g) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 10.6(d) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b)   Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans (including for purposes of this Section 10.6(b),
participations in Swingline Loans and Letters of Credit) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
 
(i)    The prior written consent of the Administrative Agent and the Parent
Borrower (such consent not to be unreasonably withheld or delayed) is obtained,
except that
 
(A)      the consent of the Parent Borrower shall not be required if (y) an
Event of Default has occurred and is continuing at the time of such assignment
or (z) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Parent Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received written
notice thereof; and
 
(B)   the consent of the Administrative Agent shall not be required for
assignments in respect of a Commitment if such assignment is to a Person that is
a Revolving Lender or an Affiliate of a Revolving Lender;
 
(ii)   (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans of a Class at the time owing to it
or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned, and (B) in any case not
described in clause (A) above, the aggregate amount of the Commitment of a Class
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans of a Class of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than (x) $5,000,000, in the case of any assignment in respect of a
Commitment of a Class (which for this purpose includes Revolving Loans of such
Class outstanding), or (y) the entire Dollar Swingline Commitment or
Multicurrency Swingline Commitment, as the case may be, and the full amount of
the outstanding Dollar Swingline Loans or Multicurrency Swingline Loans,
respectively, in the case of Swingline Loans, in any case, treating assignments
to two or more Approved Funds under common management as one assignment for
purposes of the minimum amounts, unless each of the Administrative Agent and, so
long as no Default or Event of Default has occurred and is continuing, the
Parent Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed);
 

111

 

 

 
(iii)      each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment of a Class assigned,
except that this clause (iii) shall not apply to rights in respect of Swingline
Loans;
 
(iv)      the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment and the assignee, if it is not
a Lender of the applicable Class, shall deliver to the Administrative Agent an
Administrative Questionnaire;
 
(v)   no such assignment shall be made to the Parent Borrower or any of the
Parent Borrower’s Affiliates or Subsidiaries;
 
(vi)      no such assignment shall be made to a natural person or a Defaulting
Lender; and
 
(vii)     no such assignment shall be made to any Ineligible Assignee.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.6(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.15(a), 2.15(b), 2.16, 2.17 and 10.1 with respect to
facts and circumstances occurring prior to the effective date of such
assignment.  If requested by or on behalf of the assignee, the Borrowers, at
their own expense, will execute and deliver to the Administrative Agent a new
Note or Notes to the order of the assignee (and, if the assigning Lender has
retained any portion of its rights and obligations hereunder, to the order of
the assigning Lender), prepared in accordance with the applicable provisions of
Section 2.4 as necessary to reflect, after giving effect to the assignment, the
Commitments and/or outstanding Loans, as the case may be, of the assignee and
(to the extent of any retained interests) the assigning Lender, in substantially
the form of Exhibits A-1 and/or A-2, as applicable.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 10.6(b) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.6(d).  If (A) a Lender assigns or transfers any of
its rights or obligations hereunder or changes its Lending Office and (B) as a
result of circumstances existing at the date such assignment, transfer or change
occurs, a Borrower would be obliged to make a payment to the new Lender or
Lender acting through its new Lending Office under Section 2.15 or 2.16, then
(except where an assignment or transfer occurs in the ordinary course of primary
syndication of the Loan facilities or at the request of the Parent Borrower) the
new Lender or Lender acting through its new Lending Office is only entitled to
receive payment under Sections 2.15 and 2.16 to the same extent that the
existing Lender or Lender acting through its previous Lending Office would have
been entitled if the assignment, transfer or change had not occurred.
 

112

 

 

 
(c)   The Administrative Agent, acting solely for this purpose as an agent of
the Borrowers, shall maintain at its address for notices referred to in
Schedule 1.1(a) a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the
Borrowers and each Lender, at any reasonable time and from time to time upon
reasonable prior notice.  In addition, at any time that a request for a consent
for a material or substantive change to the Credit Documents is pending, any
Lender wishing to consult with other Lenders in connection therewith may request
and receive from the Administrative Agent a copy of the Register.
 
(d)   Any Lender may at any time, without the consent of, or notice to, the
Borrowers or the Administrative Agent, sell participations to any Person (other
than a natural person, an Ineligible Assignee, the Parent Borrower or any of the
Parent Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitments and/or the Loans (including such
Lender’s participations in Swingline Loans and Letters of Credit) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Agents, the Lenders and the Swingline Lender shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
 
(e)   Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 10.5(a) and
clause (i) of Section 10.5(b) that affects such Participant.
 

113

 

 

 
(f)    The Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.15(a), 2.15(b), 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under
Section 2.16 (it being understood that the documentation required under
Section 2.16(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.6(b); provided that no Borrower shall be required to
make, and such Participant shall not be entitled to receive, any greater payment
under Section 2.15 or 2.16, with respect to any participation, than such
Borrower would have been required to make to the relevant participating Lender,
and such participating Lender would have been entitled to receive from such
Borrower, except to the extent such requirement to make and/or entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation; provided further that such
Participant agrees to be subject to the provisions of Section 2.18 as if it were
an assignee under Section 10.6(b).  Each Lender that sells a participation
agrees, at a Borrower’s request and expense, to use reasonable efforts to
cooperate with each Borrower to effectuate the provisions of Section 2.18 with
respect to any Participant.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 8.3 as though it were a
Lender; provided that such Participant agrees to be subject to
Section 2.14(b) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as an non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Credit Document) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
(g)   Any Lender may at any time pledge or assign, or grant a security interest
in, all or any portion of its rights under this Agreement (including under its
Notes, if any) to secure obligations of such Lender, including any pledge or
assignment or grant to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment or grant shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee or grantee
for such Lender as a party hereto.
 
(h)   The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act or any state laws based on the
Uniform Electronic Transactions Act.
 
(i)    Any Lender or participant may, in connection with any assignment,
participation, pledge or proposed assignment, participation or pledge pursuant
to this Section 10.6, disclose to the assignee, Participant or pledgee or
proposed assignee, Participant or pledgee any information relating to the Parent
Borrower and its Subsidiaries furnished to it by or on behalf of any other party
hereto; provided that such assignee, Participant or pledgee or proposed
assignee, Participant or pledgee agrees in writing to keep such information
confidential to the same extent required of the Lenders under Section 10.12.
 

114

 

 

 
(j)    Notwithstanding anything to the contrary contained herein, if Wells Fargo
assigns all of its Commitments and Revolving Loans in accordance with this
Section 10.6, Wells Fargo may resign as Issuing Lender and/or Swingline Lender
upon written notice to the Parent Borrower and the Lenders.  Upon any such
notice of resignation, the Parent Borrower shall have the right to appoint from
among the Lenders a successor Issuing Lender and/or Swingline Lender, as the
case may be; provided that no failure by the Parent Borrower to make such
appointment shall affect the resignation of Wells Fargo as Issuing Lender or
Swingline Lender, as applicable.  Wells Fargo shall retain all of the rights and
obligations of (1) the Issuing Lender hereunder with respect to all Letters of
Credit issued by it and outstanding and (2) the Swingline Lender hereunder with
respect to all Swingline Loans made by it, as applicable, in each case as of the
effective date of its resignation and all obligations of the Borrowers and the
Revolving Lenders with respect thereto (including the right to require the
Revolving Lenders to make Revolving Loans or fund participation interests
pursuant hereto).
 
10.7     No Waiver.  The rights and remedies of the Administrative Agent and the
Lenders expressly set forth in this Agreement and the other Credit Documents are
cumulative and in addition to, and not exclusive of, all other rights and
remedies available at law, in equity or otherwise.  No failure or delay on the
part of the Administrative Agent or any Lender in exercising any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude other or further
exercise thereof or the exercise of any other right, power or privilege or be
construed to be a waiver of any Default or Event of Default.  No course of
dealing between a Borrower, the Administrative Agent or the Lenders or their
agents or employees shall be effective to amend, modify or discharge any
provision of this Agreement or any other Credit Document or to constitute a
waiver of any Default or Event of Default.  No notice to or demand upon a
Borrower in any case shall entitle a Borrower to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the right of
the Administrative Agent or any Lender to exercise any right or remedy or take
any other or further action in any circumstances without notice or demand.
 
10.8     Survival.  All representations, warranties and agreements made by or on
behalf of the Borrowers in this Agreement and in the other Credit Documents
shall survive the execution and delivery hereof or thereof and the making and
repayment of the Loans until the indefeasible payment in full of the
Obligations.  In addition, notwithstanding anything herein or under applicable
law to the contrary, the provisions of this Agreement and the other Credit
Documents relating to indemnification or payment of costs and expenses,
including the provisions of Sections 2.15(a), 2.15(b), 2.16, 2.17 and 10.1,
shall survive the payment in full of all Loans and Letters of Credit, the
termination of the Commitments and any termination of this Agreement or any of
the other Credit Documents.  Except as set forth above, this Agreement and the
Credit Documents shall be deemed terminated upon the indefeasible payment in
full of the Obligations.
 

115

 

 

 
10.9     Severability.  To the extent any provision of this Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.
 
10.10   Construction.  The headings of the various articles, sections and
subsections of this Agreement and the table of contents have been inserted for
convenience only and shall not in any way affect the meaning or construction of
any of the provisions hereof.  Except as otherwise expressly provided herein and
in the other Credit Documents, in the event of any inconsistency or conflict
between any provision of this Agreement and any provision of any of the other
Credit Documents, the provision of this Agreement shall control.
 
10.11   No Fiduciary Duty.  Each Agent, the Arrangers and the Lenders and their
respective Affiliates (collectively, the “Lender Parties”), may have economic
interests that conflict with those of the Borrowers and their respective
Affiliates.  Each Borrower agrees that nothing in the Agreement or the other
Credit Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender Party,
on the one hand, and such Borrower or any of its Affiliates, on the other.  Each
Borrower acknowledges and agrees that (i) the transactions contemplated by this
Agreement and the other Credit Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lender Parties, on the one hand, and the Borrowers, on the other,
and (ii) in connection therewith and with the process leading thereto, (x) no
Lender Party has assumed an advisory or fiduciary responsibility in favor of any
Borrower or their respective Affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender Party has
advised, is currently advising or will advise any Borrower or its Affiliates on
other matters) or any other obligation to any Borrower except the obligations
expressly set forth in the Credit Documents and (y) each Lender Party is acting
solely as principal and not as the agent or fiduciary of the Borrowers, their
respective Affiliates or any other Person.  Each Borrower acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to the transactions contemplated hereby and the process
leading thereto.  Each Borrower agrees that it will not claim that any Lender
Party has rendered advisory services of any nature or respect, or owes a
fiduciary or agency duty or similar duty to such Borrower, in connection with
the transactions contemplated hereby or the process leading thereto.
 
10.12   Confidentiality.  Each of the Administrative Agent and the Lenders agree
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Requirements of Law or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section 10.12, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrowers and their obligations or (C) credit
insurers and reinsurers, (vii) if required by any rating agency; provided that
prior to any such disclosure, such rating agency shall have agreed in writing to
maintain the confidentiality of such Information and the Parent Borrower shall
have been given prior notice as to what Information will be disclosed,
(viii) with the consent of the Parent Borrower or (ix) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section 10.12 or (B) becomes available to the Administrative Agent, any
Lender or any of their respective Affiliates on a non-confidential basis from a
source other than the Parent Borrower or any of its Subsidiaries or Affiliates.
 

116

 

 

 
For purposes of this Section 10.12, “Information” means all information received
from the Parent Borrower or any Subsidiary thereof relating to any such Person
or any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to such disclosure or is identified by the Parent Borrower as
nonconfidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section 10.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
10.13   Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Credit Documents constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof (except
for the Fee Letters).  Except as provided in Section 3.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile (or by PDF formatted page sent by electronic mail) shall
be effective as delivery of a manually executed counterpart of this Agreement.
 
10.14   Disclosure of Information.  Each Borrower agrees and consents to the
Administrative Agent’s and the Arrangers’ disclosure of information relating to
this transaction to Gold Sheets and other similar bank trade publications.  Such
information will consist of deal terms and other information customarily found
in such publications.
 
10.15   USA Patriot Act Notice.  Each Lender that is subject to the Act (as
defined below) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Parent Borrower and each Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies each Borrower, which information includes the
name and address of such Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify such Borrower in
accordance with the Act.
 

117

 

 

 
10.16   The Parent Borrower as Agent for the Subsidiary Borrower.
 
(a)   The Subsidiary Borrower hereby irrevocably appoints the Parent Borrower as
its borrowing agent and attorney-in-fact which appointment shall remain in full
force and effect unless and until Administrative Agent shall have received prior
written notice signed by the Parent Borrower that it has resigned such
position.  The Subsidiary Borrower hereby irrevocably appoints and authorizes
the Parent Borrower to (i) provide all notices and instructions under this
Agreement on its behalf and (ii) take such action as the Parent Borrower deems
appropriate on its behalf to obtain Loans and other extensions of credit and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement.  The Subsidiary Borrower agrees that each notice,
election, representation and warranty, covenant, agreement and undertaking made
on its behalf by the Parent Borrower shall be deemed for all purposes to have
been made by the Subsidiary Borrower and shall be binding upon and enforceable
against the Subsidiary Borrower to the same extent as if the same had been made
directly by the Subsidiary Borrower.
 
(b)   Each Borrower hereby severally agrees to indemnify each Lender and the
Administrative Agent and hold each Lender and the Administrative Agent harmless
against any and all liability, expense, loss or claim of damage or injury, made
against the Lenders and the Administrative Agent by such Borrower or by any
third party whosoever, arising from or incurred by reason of the Lenders’ or the
Administrative Agent’s relying on any instructions of the Parent Borrower on
behalf of the Subsidiary Borrower, except that such Borrower will have no
liability under this Section 10.16(b) with respect to any liability that has
been finally determined by final non-appealable judgment by a court of competent
jurisdiction to have resulted solely from the gross negligence or willful
misconduct of such Lender or the Administrative Agent.
 
10.17   Judgment Currency.  If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from any Borrower or any Guarantor in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main Charlotte, North Carolina, office on the Business Day preceding
that on which final, non-appealable judgment is given.  The obligations of each
Borrower or the Guarantor in respect of any sum due to any Lender, the Issuing
Lender or the Administrative Agent hereunder shall, notwithstanding any judgment
in a currency other than the specified currency, be discharged only to the
extent that on the Business Day following receipt by such Lender, the Issuing
Lender or the Administrative Agent (as the case may be) of any sum adjudged to
be so due in such other currency such Lender, the Issuing Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency.  If the amount of the specified currency so purchased is less than the
sum originally due to such Lender, the Issuing Lender or the Administrative
Agent, as the case may be, in the specified currency, each Borrower and
Guarantor agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender, the Issuing Lender or the Administrative Agent, as the case may be,
against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender, the Issuing Lender or the
Administrative Agent, as the case may be, in the specified currency and (b) any
amounts shared with other Lenders as a result of allocations of such excess as a
disproportionate payment to such Lender under Section 2.14(b), such Lender, the
Issuing or the Administrative Agent, as the case may be, agrees to remit such
excess to such Borrower or such Guarantor.
 

118

 

 

 
10.18   Termination of Terminating Credit Facilities.  The Lenders that are
lenders under the Terminating Credit Facilities hereby waive the requirements
thereunder related to the date by which notice of prepayment in full and
termination of such credit facilities must be delivered.
 
ARTICLE XI
 
GUARANTY BY THE PARENT BORROWER
 
11.1     The Guaranty.  In order to induce the Lenders to enter into this
Agreement and to extend credit hereunder and in recognition of the direct
benefits to be received by the Parent Borrower from the proceeds of the Loans
and other extensions of credit, the Parent Borrower hereby unconditionally,
absolutely and irrevocably guarantees, as primary obligor and not merely as
surety, the full and punctual payment (whether at stated maturity, upon
acceleration or otherwise) of all Obligations of the Subsidiary Borrower under
the Credit Documents including the principal of and interest on the Loans owing
by the Subsidiary Borrower pursuant to this Agreement, all Reimbursement
Obligations of the Subsidiary Borrower .  This guaranty is a guaranty of payment
and not of collection.
 
11.2     Guaranty Unconditional.  The obligations of the Parent Borrower under
this Article XI shall be unconditional, absolute and irrevocable and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by:
 
(a)   any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of any other obligor under any of the Credit
Documents, by operation of law or otherwise;
 
(b)   any modification or amendment of or supplement to any of the Credit
Documents;
 
(c)   any release, non-perfection, invalidity or impairment of any direct or
indirect security for any obligation of any other obligor under any of the
Credit Documents;
 
(d)   any change in the corporate existence, structure or ownership of any
obligor, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any other obligor or its assets or any resulting release or
discharge of any obligation of any other obligor contained in any of the Credit
Documents;
 
(e)   the existence of any claim, setoff or other rights which any obligor may
have at any time against any other obligor, the Administrative Agent, any Lender
or any other Person, whether in connection with any of the Credit Documents or
any unrelated transactions; provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;
 

119

 

 

 
(f)    any invalidity or unenforceability relating to or against any other
obligor for any reason of any of the Credit Documents, or any provision of
applicable law or regulation purporting to prohibit the payment by any other
obligor of principal, interest or any other amount payable under any of the
Credit Documents;
 
(g)   any law, regulation or order of any jurisdiction, or any other event,
affecting any term of any Obligation or the Lenders’ rights with respect
thereto; or
 
(h)   any other act or omission to act or delay of any kind by any obligor, the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever (other than the defense of payment) which might, but for the
provisions of this paragraph, constitute a legal or equitable discharge of or
defense to the Parent Borrower’s obligations under this Article XI.
 
11.3     Duty Only Upon Payment in Full; Reinstatement in Certain
Circumstances.  The Parent Borrower’s obligations under this Article XI shall
remain in full force and effect until the Commitments of the Lenders hereunder
shall have terminated and all Obligations payable by the Subsidiary Borrower
under the Credit Documents shall have been indefeasibly paid in full.  If at any
time any payment of the principal of or interest on any Loan or any other
Obligation payable by the Subsidiary Borrower under the Credit Documents is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of the Subsidiary Borrower or otherwise, the Parent
Borrower’s obligations under this Article XI with respect to such payment shall
be reinstated as though such payment had been due but not made at such time.
 
11.4     Waiver by the Parent Borrower.  The Parent Borrower irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
in this Article XI, as well as any requirement that at any time any action be
taken by any Person against the Subsidiary Borrower, any other obligor or any
other Person or against any collateral security.  The Parent Borrower warrants
and agrees that each waiver set forth in this Section 11.4 is made with full
knowledge of its significance and consequences, and such waivers shall be
effective to the maximum extent permitted by law.

120

 

 

 
11.5     Subrogation.  The Parent Borrower hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Subsidiary Borrower or any other guarantor that arise from
the existence, payment, performance or enforcement of the Parent Borrower’s
obligations under or in respect of this Article XI or any other Credit Document,
including any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of any
Lender against the Subsidiary Borrower or any other guarantor, whether or not
such claim, remedy or right arises in equity or under contract, statute or
common law, including the right to take or receive from the Subsidiary Borrower
or any other guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until all Obligations payable under this Agreement
shall have been paid in full in cash and the Commitments of the Lenders
hereunder shall have expired or been terminated.  If any amount shall be paid to
the Parent Borrower in violation of the immediately preceding sentence at any
time prior to the latest of (a) the payment in full in cash of all Obligations
and (b) the Termination Date, such amount shall be received and held in trust
for the benefit of the Lenders, shall be segregated from other property and
funds of the Parent Borrower and shall forthwith be paid or delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to all amounts payable
under this guaranty, whether matured or unmatured, in accordance with the terms
of the Credit Documents, or to be held as collateral for any amounts payable
under this Article XI thereafter arising.  If (i) the Parent Borrower shall make
payment to any Lender of all or any amounts payable under this Article XI,
(ii) all Obligations shall have been paid in full in cash and (iii) the
Termination Date shall have occurred, the Lenders will, at the Parent Borrower’s
request and expense, execute and deliver to the Parent Borrower appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to the Parent Borrower of an interest in
the obligations resulting from such payment made by the Parent Borrower pursuant
to this Article XI.
 
11.6     Stay of Acceleration.  If acceleration of the time for payment of any
amount payable by the Subsidiary Borrower under any of the Credit Documents is
stayed upon the insolvency, bankruptcy or reorganization of the Subsidiary
Borrower, all such amounts otherwise subject to acceleration under the terms of
this Agreement shall nonetheless be payable by the Parent Borrower under this
Article XI forthwith on demand by the Administrative Agent made at the request
of the Required Lenders.
 
11.7     Continuing Guaranty; Assignments.  The guaranty set forth in this
Article XI is a continuing guaranty and shall (i) remain in full force and
effect until the later of (A) the indefeasible payment in full in cash of all
Obligations payable under this Agreement and (B) the Termination Date, (ii) be
binding upon the Parent Borrower, its successors and assigns and (iii) inure to
the benefit of and be enforceable by the Lenders and their successors,
transferees and assigns
 

121

 

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first above written.
 

  INTERCONTINENTALEXCHANGE GROUP, INC.          
 
By:
  /s/ Martin Hunter     Name:     Martin Hunter     Title:   Senior VP, Tax &
Treasurer  

 

  ICE EUROPE PARENT LIMITED          
 
By:
  /s/ Scott A. Hill     Name:     Scott A. Hill     Title:   Director  

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swingline Lender and a Lender          
 
By:
  /s/ G. Mendel Lay, JR.     Name:     G. Mendel Lay, Jr.     Title:   Senior
Vice President  

 

  BANK OF AMERICA, N.A., as a Lender          
 
By:
  /s/ Thomas M. Paulk     Name:     Thomas M. Paulk     Title:   Senior Vice
President  

 

  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender          
 
By:
  /s/ O. Cortez     Name:     O. Cortez     Title:   Vice President  

 
SIGNATURE PAGE TO CREDIT AGREEMENT
 

 

 

 

 

  BANK OF CHINA, NEW YORK BRANCH, as a Lender          
 
By:
  /s/ Dong Yuan     Name:     Dong Yuan     Title:   Executive Vice President  

 

  BANK OF MONTREAL (CHICAGO BRANCH), as a Lender          
 
By:
  /s/ Adam Tarr     Name:     Adam Tarr     Title:   Vice President  

 

  BANK OF MONTREAL (LONDON BRANCH), as a Lender          
 
By:
  /s/ A. McClinton     Name:     A. McClinton     Title:   Managing Director  

 

  BANK OF MONTREAL (LONDON BRANCH), as a Lender          
 
By:
  /s/ Lisa Rodriguez     Name:     Lisa Rodriguez     Title:   Managing Director
 

 

  COMPASS BANK, as a Lender          
 
By:
  /s/ Stephen H. Lee     Name:     Stephen H. Lee     Title:   Senior Vice
President   

 
SIGNATURE PAGE TO CREDIT AGREEMENT
  

 

 

 

 

  FIFTH THIRD BANK, as a Lender          
 
By:
  /s/ Kenneth W. Deere     Name:     Kenneth W. Deere     Title:   Senior Vice
President  

 

  REGIONS BANK, as a Lender          
 
By:
  /s/ Fred Cecil     Name:     Fred Cecil     Title:   Senior Vice President  

 

  SUNTRUST BANK, as a Lender          
 
By:
  /s/ Todd Haynes     Name:     Todd Haynes     Title:   First Vice President  

 

  JPMORGAN CHASE BANK, N.A., as a Lender          
 
By:
  /s/ Leo Lai     Name:     Leo Lai     Title:   Executive Director  

 

  MORGAN STANLEY BANK, N.A., as a Lender          
 
By:
  /s/ Michael King     Name:     Michael King     Title:   Authorized Signatory
 

 

  SOCIÉTÉ GÉNÉRALE, as a Lender          
 
By:
  /s/ Paul Dalle-Molle     Name:     Paul Dalle-Molle     Title:   Head of
Client Coverage &         Investment Banking for the Americas  

 
SIGNATURE PAGE TO CREDIT AGREEMENT
 

 

 

 

 

  U.S. BANK NATIONAL ASSOCIATION, as a Lender          
 
By:
  /s/ Heath Williams     Name:     Heath Williams     Title:   Vice President  

 

  GOLDMAN SACHS BANK USA, as a Lender          
 
By:
  /s/ Mark Walton     Name:     Mark Walton     Title:   Authorized Signatory  

 
SIGNATURE PAGE TO CREDIT AGREEMENT

 

 

 



EXHIBIT A-1
 
Borrower’s Taxpayer Identification No. _________________


FORM OF DOLLAR REVOLVING NOTE
 

$___________  __________, 20__  
Charlotte, North Carolina

 
FOR VALUE RECEIVED, INTERCONTINENTALEXCHANGE GROUP, INC., a Delaware corporation
(the “Borrower”), hereby promises to pay to the order of
 
______________________________ (the “Lender”), at the offices of Wells Fargo
Bank, National Association, as Administrative Agent under the Credit Agreement
referred to below (in such capacity, the “Administrative Agent”), located at One
Wells Fargo Center, 301 South College Street, Charlotte, North Carolina (or at
such other place or places as the Administrative Agent may designate), at the
times and in the manner provided in the Credit Agreement, dated as of
_________________, 2014 (as amended, modified, restated or supplemented from
time to time, the “Credit Agreement”), among the Borrower, ICE Europe Parent
Limited, a limited company incorporated under the laws of England and Wales, the
Lenders from time to time parties thereto, Wells Fargo Bank, National
Association, as Administrative Agent, Issuing Lender and Swingline Lender, and
Bank of America, N.A., as Syndication Agent, the principal sum of
 
__________________________ DOLLARS ($___________), or such lesser amount as may
constitute the unpaid principal amount of the Dollar Revolving Loans made by the
Lender to the Borrower under the terms and conditions of the Credit
Agreement.  Unless otherwise defined herein, capitalized terms used in this
promissory note (this “Dollar Revolving Note”) shall have the meanings given to
such terms in the Credit Agreement.  The Borrower also promises to pay interest
on the aggregate unpaid principal amount of the Dollar Revolving Loans made by
the Lender at the rates applicable thereto from time to time as provided in the
Credit Agreement.
 
This Dollar Revolving Note is one of a series of Dollar Revolving Notes referred
to in the Credit Agreement and is issued to evidence the Dollar Revolving Loans
made by the Lender pursuant to the Credit Agreement.  All of the terms,
conditions and covenants of the Credit Agreement are expressly made a part of
this Dollar Revolving Note by reference in the same manner and with the same
effect as if set forth herein at length, and any holder of this Dollar Revolving
Note is entitled to the benefits of and remedies provided in the Credit
Agreement and the other Credit Documents.  Reference is made to the Credit
Agreement for provisions relating to the interest rate, maturity, payment,
prepayment and acceleration of this Dollar Revolving Note.
 
SIGNATURE PAGE TO DOLLAR REVOLVING NOTE
 

 

 

 

 
In the event of an acceleration of the maturity of the Dollar Revolving Loans
made by the Lender and evidenced by this Dollar Revolving Note, then such Dollar
Revolving Loans shall become immediately due and payable in accordance with the
terms of the Credit Agreement, without presentment, demand, protest or notice of
any kind, all of which are hereby waived by the Borrower.
 
In the event that the Dollar Revolving Loans made by the Lender and evidenced by
this Dollar Revolving Note are not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to the principal and interest,
all costs of collection, including reasonable attorneys’ fees, in accordance
with the Credit Agreement.
 
This Dollar Revolving Note is non-negotiable and non-transferable and any
interest in the Dollar Revolving Loans evidenced by this Dollar Revolving Note
may only be transferred or assigned in accordance with the terms of the Credit
Agreement.
 
This Dollar Revolving Note shall be governed by and construed in accordance with
the internal laws and judicial decisions of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).  The Borrower
hereby submits to the exclusive jurisdiction of the state and federal courts
sitting in the Borough of Manhattan, and any appellate court from any thereof,
although the Lender shall not be limited to bringing an action in such courts.
 
IN WITNESS WHEREOF, the Borrower has caused this Dollar Revolving Note to be
executed by its duly authorized corporate officer as of the day and year first
above written.
 

 
INTERCONTINENTALEXCHANGE GROUP, INC.
      By:       Name:       Title:    

 
SIGNATURE PAGE TO DOLLAR REVOLVING NOTE
 

 

 

 

          
EXHIBIT A-2
 
Borrower’s Taxpayer Identification No. ________________


FORM OF MULTICURRENCY REVOLVING NOTE
 

$___________  __________, 20__  
Charlotte, North Carolina

 
FOR VALUE RECEIVED, [INTERCONTINENTALEXCHANGE GROUP, INC., a Delaware
corporation/ICE EUROPE PARENT LIMITED, a limited company incorporated under the
laws of England and Wales] (the “Borrower”), hereby promises to pay to the order
of
 
______________________________ (the “Lender”), at the offices of Wells Fargo
Bank, National Association, as Administrative Agent under the Credit Agreement
referred to below (in such capacity, the “Administrative Agent”), located at One
Wells Fargo Center, 301 South College Street, Charlotte, North Carolina (or at
such other place or places as the Administrative Agent may designate), at the
times and in the manner provided in the Credit Agreement, dated as of
_________________, 2014 (as amended, modified, restated or supplemented from
time to time, the “Credit Agreement”), among the Borrower, [ICE Europe Parent
Limited, a limited company incorporated under the laws of England and Wales /
IntercontinentalExchange Group, Inc., a Delaware corporation], the Lenders from
time to time parties thereto, Wells Fargo Bank, National Association, as
Administrative Agent, Issuing Lender and Swingline Lender, and Bank of America,
N.A., as Syndication Agent, the principal sum of
 
__________________________ DOLLARS ($___________), or such lesser amount as may
constitute the unpaid principal Dollar amount of the Multicurrency Revolving
Loans made by the Lender to the Borrower under the terms and conditions of the
Credit Agreement.  Unless otherwise defined herein, capitalized terms used in
this promissory note (this “Multicurrency Revolving Note”) shall have the
meanings given to such terms in the Credit Agreement.  The Borrower also
promises to pay interest on the aggregate unpaid principal amount of the
Multicurrency Revolving Loans made by the Lender at the rates applicable thereto
from time to time as provided in the Credit Agreement.
 
This Multicurrency Revolving Note is one of a series of Multicurrency Revolving
Notes referred to in the Credit Agreement and is issued to evidence the
Multicurrency Revolving Loans made by the Lender pursuant to the Credit
Agreement.  All of the terms, conditions and covenants of the Credit Agreement
are expressly made a part of this Multicurrency Revolving Note by reference in
the same manner and with the same effect as if set forth herein at length, and
any holder of this Multicurrency Revolving Note is entitled to the benefits of
and remedies provided in the Credit Agreement and the other Credit
Documents.  Reference is made to the Credit Agreement for provisions relating to
the interest rate, maturity, payment, prepayment and acceleration of this
Multicurrency Revolving Note.
 
SIGNATURE PAGE TO MULTICURRENCY REVOLVING NOTE
 

 

 

 

 
In the event of an acceleration of the maturity of the Multicurrency Revolving
Loans made by the Lender and evidenced by this Multicurrency Revolving Note,
then such Multicurrency Revolving Loans shall become immediately due and payable
in accordance with the terms of the Credit Agreement, without presentment,
demand, protest or notice of any kind, all of which are hereby waived by the
Borrower.
 
In the event that the Multicurrency Revolving Loans made by the Lender and
evidenced by this Multicurrency Revolving Note are not paid when due at any
stated or accelerated maturity, the Borrower agrees to pay, in addition to the
principal and interest, all costs of collection, including reasonable attorneys’
fees, in accordance with the Credit Agreement.
 
This Multicurrency Revolving Note is non-negotiable and non-transferable and any
interest in the Multicurrency Revolving Loans evidenced by this Multicurrency
Revolving Note may only be transferred or assigned in accordance with the terms
of the Credit Agreement.
 
This Multicurrency Revolving Note shall be governed by and construed in
accordance with the internal laws and judicial decisions of the State of New
York (including Sections 5-1401 and 5-1402 of the New York General Obligations
Law, but excluding all other choice of law and conflicts of law rules).  The
Borrower hereby submits to the exclusive jurisdiction of the state and federal
courts sitting in the Borough of Manhattan, and any appellate court from any
thereof, although the Lender shall not be limited to bringing an action in such
courts.
 
IN WITNESS WHEREOF, the Borrower has caused this Multicurrency Revolving Note to
be executed by its duly authorized corporate officer as of the day and year
first above written.
 

 
[INTERCONTINENTALEXCHANGE GROUP,  INC.]
 
[ICE EUROPE PARENT LIMITED]
      By:       Name:       Title:    

 
SIGNATURE PAGE TO MULTICURRENCY REVOLVING NOTE
 

 

 

 

 
EXHIBIT A-3



Borrower’s Taxpayer Identification No. __________


FORM OF DOLLAR SWINGLINE NOTE
 

$___________________  _________, 20__  
Charlotte, North Carolina

 
FOR VALUE RECEIVED, INTERCONTINENTALEXCHANGE GROUP, INC., a Delaware corporation
(the “Borrower”), hereby promises to pay to the order of
 
WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Swingline Lender”), at the offices
of Wells Fargo Bank, National Association, as Administrative Agent under the
Credit Agreement referred to below (in such capacity, the “Administrative
Agent”), located at One Wells Fargo Center, 301 South College Street, Charlotte,
North Carolina (or at such other place or places as the Administrative Agent may
designate), at the times and in the manner provided in the Credit Agreement,
dated as of _____________, 2014 (as amended, modified, restated or supplemented
from time to time, the “Credit Agreement”), among the Borrower, ICE Europe
Parent Limited, a limited company incorporated under the laws of England and
Wales, the Lenders from time to time parties thereto, Wells Fargo Bank, National
Association, as Administrative Agent, Issuing Lender and Swingline Lender, and
Bank of America, N.A., as Syndication Agent, the principal sum of
 
__________________________ DOLLARS ($___________), or such lesser amount as may
constitute the unpaid principal amount of the Dollar Swingline Loans made by the
Swingline Lender to the Borrower under the terms and conditions of the Credit
Agreement.  Unless otherwise defined herein, capitalized terms used in this
promissory note (this “Dollar Swingline Note”) shall have the meanings given to
such terms in the Credit Agreement.  The Borrower also promises to pay interest
on the aggregate unpaid principal amount of the Dollar Swingline Loans made by
the Swingline Lender at the rates applicable thereto from time to time as
provided in the Credit Agreement.
 
This Dollar Swingline Note is issued to evidence the Dollar Swingline Loans made
by the Swingline Lender pursuant to the Credit Agreement.  All of the terms,
conditions and covenants of the Credit Agreement are expressly made a part of
this Dollar Swingline Note by reference in the same manner and with the same
effect as if set forth herein at length, and any holder of this Dollar Swingline
Note is entitled to the benefits of and remedies provided in the Credit
Agreement and the other Credit Documents.  Reference is made to the Credit
Agreement for provisions relating to the interest rate, maturity, payment,
prepayment and acceleration of this Dollar Swingline Note.
 
In the event of an acceleration of the maturity of the Dollar Swingline Loans
made by the Swingline Lender and evidenced by this Dollar Swingline Note, then
such Dollar Swingline Loans shall become immediately due and payable in
accordance with the terms of the Credit Agreement, without presentment, demand,
protest or notice of any kind, all of which are hereby waived by the Borrower.
 
SIGNATURE PAGE TO DOLLAR SWINGLINE NOTE
 

 

 

 

 
In the event that the Dollar Swingline Loans made by the Swingline Lender and
evidenced by this Dollar Swingline Note are not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to the principal
and interest, all costs of collection, including reasonable attorneys’ fees, in
accordance with the Credit Agreement.
 
This Dollar Swingline Note is non-negotiable and non-transferable and any
interest in the Dollar Swingline Loans evidenced by this Dollar Swingline Note
may only be transferred or assigned in accordance with the terms of the Credit
Agreement.
 
This Dollar Swingline Note shall be governed by and construed in accordance with
the internal laws and judicial decisions of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).  The Borrower
hereby submits to the exclusive jurisdiction of the state and federal courts
sitting in the Borough of Manhattan, and any appellate court from any thereof,
although the Swingline Lender shall not be limited to bringing an action in such
courts.



IN WITNESS WHEREOF, the Borrower has caused this Dollar Swingline Note to be
executed by its duly authorized corporate officer as of the day and year first
above written.
 

 
INTERCONTINENTALEXCHANGE GROUP, INC.
      By:       Name:       Title:    

 
SIGNATURE PAGE TO DOLLAR SWINGLINE NOTE
 

 

 

 

 
EXHIBIT A-4



Borrower’s Taxpayer Identification No. ______________


FORM OF MULTICURRENCY SWINGLINE NOTE



$___________________ 
_________, 20__
Charlotte, North Carolina


FOR VALUE RECEIVED, [INTERCONTINENTALEXCHANGE GROUP, INC., a Delaware
corporation/ICE EUROPE PARENT LIMITED, a limited company incorporated under the
laws of England and Wales] (the “Borrower”), hereby promises to pay to the order
of
 
WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Swingline Lender”), at the offices
of Wells Fargo Bank, National Association, as Administrative Agent under the
Credit Agreement referred to below (in such capacity, the “Administrative
Agent”), located at One Wells Fargo Center, 301 South College Street, Charlotte,
North Carolina (or at such other place or places as the Administrative Agent may
designate), at the times and in the manner provided in the Credit Agreement,
dated as of ____________, 2014 (as amended, modified, restated or supplemented
from time to time, the “Credit Agreement”), among the Borrower, [ICE Europe
Parent Limited, a limited company incorporated under the laws of England and
Wales / IntercontinentalExchange Group, Inc., a Delaware corporation], the
Lenders from time to time parties thereto, Wells Fargo Bank, National
Association, as Administrative Agent, Issuing Lender and Swingline Lender, and
Bank of America, N.A., as Syndication Agent, the principal sum of
 
__________________________ DOLLARS ($___________), or such lesser amount as may
constitute the unpaid principal amount of the Multicurrency Swingline Loans made
by the Swingline Lender to the Borrower under the terms and conditions of the
Credit Agreement.  Unless otherwise defined herein, capitalized terms used in
this promissory note (this “Multicurrency Swingline Note”) shall have the
meanings given to such terms in the Credit Agreement.  The Borrower also
promises to pay interest on the aggregate unpaid principal amount of the
Multicurrency Swingline Loans made by the Swingline Lender at the rates
applicable thereto from time to time as provided in the Credit Agreement.
 
This Multicurrency Swingline Note is issued to evidence the Multicurrency
Swingline Loans made by the Swingline Lender pursuant to the Credit
Agreement.  All of the terms, conditions and covenants of the Credit Agreement
are expressly made a part of this Multicurrency Swingline Note by reference in
the same manner and with the same effect as if set forth herein at length, and
any holder of this Multicurrency Swingline Note is entitled to the benefits of
and remedies provided in the Credit Agreement and the other Credit
Documents.  Reference is made to the Credit Agreement for provisions relating to
the interest rate, maturity, payment, prepayment and acceleration of this
Multicurrency Swingline Note.


SIGNATURE PAGE TO MULTICURRENCY SWINGLINE NOTE
 

 

 

 

 
In the event of an acceleration of the maturity of the Multicurrency Swingline
Loans made by the Swingline Lender and evidenced by this Multicurrency Swingline
Note, then such Multicurrency Swingline Loans shall become immediately due and
payable in accordance with the terms of the Credit Agreement, without
presentment, demand, protest or notice of any kind, all of which are hereby
waived by the Borrower.
 
In the event that the Multicurrency Swingline Loans made by the Swingline Lender
and evidenced by this Multicurrency Swingline Note are not paid when due at any
stated or accelerated maturity, the Borrower agrees to pay, in addition to the
principal and interest, all costs of collection, including reasonable attorneys’
fees, in accordance with the Credit Agreement.
 
This Multicurrency Swingline Note is non-negotiable and non-transferable and any
interest in the Multicurrency Swingline Loans evidenced by this Multicurrency
Swingline Note may only be transferred or assigned in accordance with the terms
of the Credit Agreement.
 
This Multicurrency Swingline Note shall be governed by and construed in
accordance with the internal laws and judicial decisions of the State of New
York (including Sections 5-1401 and 5-1402 of the New York General Obligations
Law, but excluding all other choice of law and conflicts of law rules).  The
Borrower hereby submits to the exclusive jurisdiction of the state and federal
courts sitting in the Borough of Manhattan, and any appellate court from any
thereof, although the Swingline Lender shall not be limited to bringing an
action in such courts.

 
IN WITNESS WHEREOF, the Borrower has caused this Multicurrency Swingline Note to
be executed by its duly authorized corporate officer as of the day and year
first above written.

       
[INTERCONTINENTALEXCHANGE GROUP, INC.]
[ICE EUROPE PARENT LIMITED]
           
By:
      Name:       Title:    

 
SIGNATURE PAGE TO MULTICURRENCY SWINGLINE NOTE
 

 

 

 

 
EXHIBIT B-1


NOTICE OF BORROWING


[Date]


Wells Fargo Bank, National Association,
as Administrative Agent
1525 W.T. Harris Blvd.
Mail Code:  D1109-019
Charlotte, North Carolina 28262
Attention: Syndication Agency Services


Ladies and Gentlemen:


The undersigned, [INTERCONTINENTALEXCHANGE GROUP, INC., a Delaware
corporation][ICE EUROPE PARENT LIMITED, a limited company incorporated under the
laws of England and Wales] (the “Borrower”), refers to the Credit Agreement,
dated as of ______________, 2014, among the Borrower, [ICE Europe Parent
Limited, a limited company incorporated under the laws of England and Wales /
IntercontinentalExchange Group, Inc., a Delaware corporation], certain Lenders
from time to time parties thereto, you, as Administrative Agent, Issuing Lender
and Swingline Lender for the Lenders, and Bank of America, N.A., as Syndication
Agent (as amended, modified, restated or supplemented from time to time, the
“Credit Agreement,” unless defined herein, capitalized terms being used herein
as therein defined), and, pursuant to Section 2.2(b) of the Credit Agreement,
hereby gives you, as Administrative Agent, irrevocable notice that the Borrower
requests a Borrowing of [Dollar Revolving][Multicurrency Revolving]1 Loans under
the Credit Agreement, and to that end sets forth below the information relating
to such Borrowing (the “Proposed Borrowing”) as required by Section 2.2(b) of
the Credit Agreement:
 
(i)      The aggregate principal amount of the Proposed Borrowing is
[$][€][£][C$][¥]_______________.2
 
(ii)      The Loans comprising the Proposed Borrowing shall be initially made as
[Base Rate Loans] [LIBOR Loans].3
 

--------------------------------------------------------------------------------

1 Select the applicable Class of Loans.


2 Amount of Proposed Borrowing must comply with Section 2.2(b) of the Credit
Agreement.  Dollar Loans may only be denominated in Dollars.  Multicurrency
Loans may be denominated in Dollars, Euros, Sterling, Canadian Dollars or
Japanese Yen.
 
3 Select the applicable Type of Loans.  Multicurrency Loans denominated in
Foreign Currency may only be LIBOR Loans.



 

 

 

 
(iii)     [The initial Interest Period for the LIBOR Loans comprising the
Proposed Borrowing shall be [one/two/three/six months].]4
 
(iv)     The Proposed Borrowing is requested to be made on __________________
(the “Borrowing Date”).5
 
(v)      The use of the proceeds of the Proposed Borrowing is [to provide
liquidity for the clearing operations of [ICE Clear Europe/ICE Clear US/ICE
Clear Credit/ICE Clear Canada][for working capital and general corporate
purposes]6.
 
The Borrower hereby certifies that the following statements are true on and as
of the date hereof and will be true on and as of the Borrowing Date:
 
A.           Each of the representations and warranties contained in Article IV
(except the representations set forth in Sections 4.5 and 4.8) of the Credit
Agreement and in the other Credit Documents qualified as to materiality is and
will be true and correct and each not so qualified is and will be true and
correct in all material respects, in each case on and as of each such date, with
the same effect as if made on and as of each such date, both immediately before
and after giving effect to the Proposed Borrowing and to the application of the
proceeds therefrom (except to the extent any such representation or warranty is
expressly stated to have been made as of a specific date, in which case each
such representation or warranty qualified as to materiality shall be true and
correct and each not so qualified shall be true and correct in all material
respects, in each case as of such date);
 
B.           No Default or Event of Default has occurred and is continuing or
would result from the Proposed Borrowing or from the application of the proceeds
therefrom; and
 
C.           After giving effect to the Proposed Borrowing, [the Aggregate
Dollar Revolving Credit Exposure will not exceed the aggregate Dollar Revolving
Commitments][the Aggregate Multicurrency Revolving Credit Exposure will not
exceed the aggregate Multicurrency Revolving Commitments]7.
 
Very truly yours,
 

--------------------------------------------------------------------------------

4 Include this clause in the case of a Proposed Borrowing comprised of LIBOR
Loans, and select the applicable Interest Period.
 
5 Shall be a Business Day on or after the date hereof (in the case of Base Rate
Loans), at least three Business Days after the date hereof (in the case of LIBOR
Loans denominated in Dollars) or at least four Business Days after the date
hereof (in the case of LIBOR Loans denominated in a Foreign Currency).
 
6 Select the applicable use of proceeds of the Proposed Borrowing.
 
7 Select according to the applicable Class of Loans.
 

2

 

 

 

       
[INTERCONTINENTALEXCHANGE GROUP, INC.]
[ICE EUROPE PARENT LIMITED]
           
By:
      Name:       Title:    

 

3

 

 



  EXHIBIT B-2


NOTICE OF SWINGLINE BORROWING
[Date]


Wells Fargo Bank, National Association,
as Administrative Agent
1525 W. W.T. Harris Blvd
Mail Code:  D1109-019
Charlotte, North Carolina  28262
Attention:  Syndication Agency Services
E-mail:  agencyservices.requests@wellsfargo.com


Wells Fargo Bank, National Association1
One Plantation Place
30 Fenchurch Street
London, EC3M 3BD
Attention: Loan Admin
Facsimile: 44 (0) 20 7929 4645
Email: loanadmin.london@wellsfargo.com


Wells Fargo Bank, National Association,
as Swingline Lender
150 East 42nd Street, Floor 39
New York, NY  10017
Mailcode: J0161-392
Attention: Mendel Lay


Ladies and Gentlemen:


The undersigned, [INTERCONTINENTALEXCHANGE GROUP, INC., a Delaware
corporation/ICE EUROPE PARENT LIMITED, a limited company incorporated under the
laws of England and Wales] (the “Borrower”), refers to the Credit Agreement,
dated as of ___________, 2014, among the Borrower, [ICE Europe Parent Limited, a
limited company incorporated under the laws of England and
Wales/IntercontinentalExchange Group, Inc., a Delaware corporation], certain
Lenders from time to time parties thereto, you, as Administrative Agent, Issuing
Lender and Swingline Lender for the Lenders, and Bank of America, N.A., as
Syndication Agent (as amended, modified, restated or supplemented from time to
time, the “Credit Agreement,” unless defined herein, capitalized terms being
used herein as therein defined), and, pursuant to Section 2.2(d) of the Credit
Agreement, hereby gives you, as Administrative Agent and as Swingline Lender,
irrevocable notice that the Borrower requests a Borrowing of a
[Dollar][Multicurrency]2 Swingline Loan under the Credit Agreement, and to that
end sets forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.2(d) of the Credit Agreement:
 

--------------------------------------------------------------------------------

1 Insert Address for Multicurrency Agent as applicable.
 
2 Select applicable type of Swingline Loan.
 

 

 

 

 
(i)      The principal amount of the Proposed Borrowing is [$][€][£][C$]
_______________.3
 
(ii)      The Proposed Borrowing is requested to be made on __________________
(the “Borrowing Date”).4
 
(iii)           The use of the proceeds of the Proposed Borrowing is [to provide
liquidity for the clearing operations of [ICE Clear Europe/ICE Clear US/ICE
Clear Credit/ICE Clear Canada][for working capital and general corporate
purposes].
 
The Borrower hereby certifies that the following statements are true on and as
of the date hereof and will be true on and as of the Borrowing Date:
 
A.           Each of the representations and warranties contained in Article IV
(except the representations set forth in Sections 4.5 and 4.8) of the Credit
Agreement and in the other Credit Documents qualified as to materiality is and
will be true and correct and each not so qualified is and will be true and
correct in all material respects, in each case on and as of each such date, with
the same effect as if made on and as of each such date, both immediately before
and after giving effect to the Proposed Borrowing and to the application of the
proceeds therefrom (except to the extent any such representation or warranty is
expressly stated to have been made as of a specific date, in which case each
such representation or warranty qualified as to materiality shall be true and
correct and each not so qualified shall be true and correct in all material
respects, in each case as of such date);
 
B.           No Default or Event of Default has occurred and is continuing or
would result from the Proposed Borrowing or from the application of the proceeds
therefrom; and
 
C.           After giving effect to the Proposed Borrowing, the [Aggregate
Dollar Revolving Credit Exposure will not exceed the aggregate Dollar Revolving
Commitments][Aggregate Multicurrency Revolving Credit Exposure will not exceed
the aggregate Multicurrency Revolving Commitments].
 
Very truly yours,
 

--------------------------------------------------------------------------------

3 Amount of Proposed Borrowing must comply with Section 2.2(d)/2.2(e) of the
Credit Agreement.  Dollar Swingline Loans may only be denominated in
Dollars.  Multicurrency Swingline Loans may be denominated in Dollars, Euros,
Sterling, or Canadian Dollars.
 
4 Shall be a Business Day on or after the date hereof.
 

2

 

 

 

       
[INTERCONTINENTALEXCHANGE GROUP, INC.]
[ICE EUROPE PARENT LIMITED]
         
 
By:
      Name:       Title:    

 

3

 

 

EXHIBIT B-3



NOTICE OF CONVERSION/CONTINUATION


[Date]
 
Wells Fargo Bank, National Association,
as Administrative Agent
1525 W. W.T. Harris Blvd
Mail Code:  D1109-019
Charlotte, North Carolina  28262
Attention:  Syndication Agency Services



Ladies and Gentlemen:


The undersigned, [INTERCONTINENTALEXCHANGE GROUP, INC., a Delaware
corporation/ICE EUROPE PARENT LIMITED, a limited company incorporated under the
laws of England and Wales] (the “Borrower”), refers to the Credit Agreement,
dated as of ______________, 2014, among the Borrower, [ICE Europe Parent
Limited, a limited company incorporated under the laws of England and
Wales/IntercontinentalExchange Group, Inc., a Delaware corporation], certain
Lenders from time to time parties thereto, you, as Administrative Agent, Issuing
Lender and Swingline Lender for the Lenders, and Bank of America, N.A., as
Syndication Agent (as amended, modified, restated or supplemented from time to
time, the “Credit Agreement,” unless defined herein, capitalized terms being
used herein as therein defined), and, pursuant to Section 2.11(b) of the Credit
Agreement, hereby gives you, as Administrative Agent, irrevocable notice that
the Borrower requests a [conversion] [continuation]1 of Loans under the Credit
Agreement, and to that end sets forth below the information relating to such
[conversion] [continuation] (the “Proposed [Conversion] [Continuation]”) as
required by Section 2.11(b) of the Credit Agreement:
 
(i)      The Proposed [Conversion] [Continuation] is requested to be made on
_______________. 2
 

--------------------------------------------------------------------------------

1 Insert “conversion” or “continuation” throughout the notice, as applicable.
 
 2 Shall be a Business Day on or after the date hereof (in the case of any
conversion of LIBOR Loans into Base Rate Loans), at least three Business Days
after the date hereof (in the case of any conversion of Base Rate Loans into, or
continuation of, LIBOR Loans denominated in Dollars) or at least four Business
Days after the date hereof (in the case of any continuation of LIBOR Loans
denominated in a Foreign Currency), and additionally, in the case of any
conversion of LIBOR Loans into Base Rate Loans, or continuation of LIBOR Loans,
shall be the last day of the Interest Period applicable to such LIBOR Loans.
 

 

 

 

 
(ii)      The Proposed [Conversion] [Continuation] involves
[$][€][£][C$][¥]____________3 in aggregate principal amount of [Multicurrency
Revolving][Dollar Revolving]4 Loans made pursuant to a Borrowing on
________________,5 which Loans are presently maintained as [Base Rate] [LIBOR]
Loans and are proposed hereby to be [converted into Base Rate Loans] [converted
into LIBOR Loans] [continued as LIBOR Loans].6
 
(iii)                 [The initial Interest Period for the Loans being
[converted into] [continued as] LIBOR Loans pursuant to the Proposed
[Conversion] [Continuation] shall be [one/two/three/six months].]7
 
The Borrower hereby certifies that the following statement is true both on and
as of the date hereof and on and as of the effective date of the Proposed
[Conversion] [Continuation]: no Event of Default has or will have occurred and
is continuing or would result from the Proposed [Conversion] [Continuation].
 

 
Very truly yours,
         
[INTERCONTINENTALEXCHANGE GROUP, INC.]
[ICE EUROPE PARENT LIMITED]
         
 
By:       Name:       Title:     

 
 
 

--------------------------------------------------------------------------------

 3 Amount of Proposed Conversion or Continuation must comply with Section
2.11(a) of the Credit Agreement.  A Borrowing denominated in one Currency may
not be continued as, or converted to, a Borrowing in a different Currency.
 
 4 Select the applicable Class of Loans.  Borrowings of a Class may only be
continued as or converted into a Borrowing of the same Class.
 
 5 Insert the applicable Borrowing Date for the Loans being converted or
continued.  A Borrowing of LIBOR Loans denominated in a Foreign Currency may not
be converted to a Borrowing of a different Type.
 
 6  Complete with the applicable bracketed language.
 
 7 Include this clause in the case of a Proposed Conversion or Continuation
involving a conversion of Base Rate Loans into, or continuation of, LIBOR Loans,
and select the applicable Interest Period.
 

2

 

 

 
EXHIBIT B-4


LETTER OF CREDIT NOTICE


[Date]
 
Wells Fargo Bank, National Association,
as Administrative Agent
1525 W. W.T. Harris Blvd
Mail Code:  D1109-019
Charlotte, North Carolina  28262
Attention:  Syndication Agency Services


Wells Fargo Bank, National Association,
as Issuing Lender
150 East 42nd Street, Floor 39
New York, NY  10017
Mailcode: J0161-392
Attention: Mendel Lay


Ladies and Gentlemen:


[INTERCONTINENTALEXCHANGE GROUP, INC., a Delaware corporation (the “Parent
Borrower”)/ICE EUROPE PARENT LIMITED, a limited company incorporated under the
laws of England and Wales (the “Subsidiary Borrower”)], refers to the Credit
Agreement, dated as of ___________, 2014, among the [Parent/Subsidiary]
Borrower, [IntercontinentalExchange Group, Inc., a Delaware Corporation (the
“Parent Borrower”)/ICE Europe Parent Limited, a limited company incorporated
under the laws of England and Wales (the “Subsidiary Borrower”)], certain
Lenders from time to time parties thereto, you, as Administrative Agent, Issuing
Lender and Swingline Lender for the Lenders, and Bank of America, N.A., as
Syndication Agent (as amended, modified, restated or supplemented from time to
time, the “Credit Agreement,” unless defined herein, capitalized terms being
used herein as therein defined), and, pursuant to Section 2.19(b) of the Credit
Agreement, hereby gives you irrevocable notice that the Borrower requests the
issuance of a [Dollar Letter of Credit][Multicurrency Letter of Credit] for the
account of [______________] under the Credit Agreement, and to that end sets
forth below the information relating to such Letter of Credit (the “Requested
Letter of Credit”) as required by Section 2.19(b) of the Credit Agreement:
 
(i)      The Business Day on which the Requested Letter of Credit is requested
to be issued is _______________.1
 

--------------------------------------------------------------------------------

1 Shall be at least three Business Days (or such shorter period as is acceptable
to the Issuing Lender in any given case) after the date hereof.
 

 

 

 

 
(ii)      The Stated Amount of the Requested Letter of Credit is
[$][€][£][C$][¥]2____________.
 
(iii)      The expiry date of the Requested Letter of Credit is ______________.
 
(iv)      The name and address of the beneficiary of the Requested Letter of
Credit is _________________________________________________________.
 
The undersigned agrees to complete all application procedures and documents
required by you in connection with the Requested Letter of Credit.
 
The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of issuance of the Requested Letter of
Credit:
 
A.      Each of the representations and warranties contained in Article IV
(except the representations set forth in Sections 4.5 and 4.8) of the Credit
Agreement and in the other Credit Documents qualified as to materiality is and
will be true and correct and each not so qualified is and will be true and
correct in all material respects, in each case on and as of each such date, with
the same effect as if made on and as of each such date, both immediately before
and after giving effect to the issuance of the Requested Letter of Credit and to
the application of the proceeds therefrom (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case each such representation or warranty qualified as
to materiality shall be true and correct and each not so qualified shall be true
and correct in all material respects, in each case as of such date);
 
B.      No Default or Event of Default has occurred and is continuing or would
result from the issuance of the Requested Letter of Credit; and
 
C.      After giving effect to the issuance of the Requested Letter of Credit,
the [Aggregate Dollar Revolving Credit Exposure will not exceed the aggregate
Dollar Revolving Commitments and the aggregate Stated Amount of all Dollar
Letters of Credit outstanding will not exceed the Dollar L/C Commitment]
[Aggregate Multicurrency Revolving Credit Exposure will not exceed the aggregate
Multicurrency Revolving Commitments and the aggregate Stated Amount of all
Multicurrency Letters of Credit outstanding will not exceed the Multicurrency
L/C Commitment].
 

 
Very truly yours,
         
[INTERCONTINENTALEXCHANGE GROUP, INC.]
[ICE EUROPE PARENT LIMITED]
   
By:
      Name:        Title:    

 

--------------------------------------------------------------------------------

2 Dollar Letters of Credit may only be denominated in Dollars.
 

2

 

 

 
EXHIBIT C


COMPLIANCE CERTIFICATE
 
THIS CERTIFICATE is delivered pursuant to the Credit Agreement, dated as of
______________, 2014 (the “Credit Agreement”), among IntercontinentalExchange
Group, Inc., a Delaware corporation (the “Parent Borrower”), ICE Europe Parent
Limited, a limited company incorporated under the laws of England and Wales (the
“Subsidiary Borrower” and collectively with the Parent Borrower, the
“Borrowers”), the Lenders from time to time parties thereto, Wells Fargo Bank,
National Association, as Administrative Agent, Issuing Lender and Swingline
Lender, and Bank of America, N.A., as Syndication Agent.  Capitalized terms used
herein without definition shall have the meanings given to such terms in the
Credit Agreement.
 
The undersigned hereby certifies that:
 
 
1.
He is a duly elected Financial Officer of the Parent Borrower.

 
 
2.
Enclosed with this Certificate are copies of the financial statements of the
Parent Borrower and its Subsidiaries as of _____________, and for the
[________-month period] [year] then ended, required to be delivered under
Section [5.1(a)][5.1(b)] of the Credit Agreement.  Such financial statements
have been prepared in accordance with GAAP [(subject to the absence of notes
required by GAAP and subject to normal year-end adjustments)]1 and present
fairly in all material respects the financial condition of the Parent Borrower
and its Subsidiaries on a consolidated basis as of the date indicated and the
results of operation of the Parent Borrower and its Subsidiaries on a
consolidated basis for the period covered thereby.

 
 
3.
The undersigned has reviewed the terms of the Credit Agreement and has made, or
caused to be made under the supervision of the undersigned, a review in
reasonable detail of the transactions and condition of the Parent Borrower and
its Subsidiaries during the accounting period covered by such financial
statements.

 
 
4.
The examination described in paragraph 3 above did not disclose, and the
undersigned has no knowledge of the existence of, any Default or Event of
Default during or at the end of the accounting period covered by such financial
statements or as of the date of this Certificate. [, except as set forth below.

 
Describe here or in a separate attachment any exceptions to paragraph 4 above by
listing, in reasonable detail, the nature of the Default or Event of Default].
 
 
5.
Attached to this Certificate as Attachment A is a covenant compliance worksheet2
reflecting the computation of the financial covenants set forth in Article VI of
the Credit Agreement as of the last day of and for the period covered by the
financial statements enclosed herewith.

 

--------------------------------------------------------------------------------

1 Insert in the case of quarterly financial statements.
2 To be calculated on a pro forma basis for Acquisitions, asset sales and
Indebtedness in accordance with Section 1.3(c).
 

3

 

 

 
IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
as of the _______ day of _____________, ____.
 
 
 
 
                Name:                Title:    

 

4

 

 

ATTACHMENT A


COVENANT COMPLIANCE WORKSHEET1


A.           Total Leverage Ratio (Section 6.1 of the Credit Agreement)
 
   (1)
Consolidated Total Funded Debt as of the date of determination
 
 
$____________  
   (2)
Consolidated EBITDA for the Reference Period ending on the date of determination
(from LineB(5) below)
 
 
$____________  
   (3)
Total Leverage Ratio:
Divide Line A(1) by Line A(2)
 
 
____________  
   (4)
Maximum Total Leverage Ratio as of the date of determination
 
 
3.25 to 1.00  

 
 
 

   
1 To be calculated on a pro forma basis for Acquisitions, asset sales and
Indebtedness in accordance with Section 1.3(c).

 

i

 

 

 
B.           Consolidated EBITDA
 
(1)
Consolidated Net Income for the Reference Period ending on the date of
determination
 
   
$____________
(2)
Additions to Consolidated Net Income (to the extent deducted in the calculation
of Consolidated Net Income for such period):
 
       
(a)       Interest expense
 
 
$____________
   
(b)       Federal, state, local and other income taxes
 
 
$____________
   
(c)       Depreciation and amortization expense
 
 
$____________
   
(d)       Fees and integration, restructuring and severance expenses and charges
incurred during such period in connection with any Acquisition or Asset
Disposition consummated no more than six months prior to the beginning of such
period not to exceed (x) for any such period ending between the Closing Date and
September 30, 2015, $150,000,000 or (y) for any period ending after September
30, 2015, five percent of Consolidated EBITDA for such period (calculated
without giving effect to this Line B(2)(d))
 
 
 
 
 
 
 
$____________
   
(e)       Noncash charges (including stock based compensation  and any
impairment charge or write-off or write-down of goodwill or other intangible
assets)
 
 
$____________
   
(f)        Extraordinary losses
 
 
$____________
   
(g)       All losses during such period resulting from any Asset Disposition
outside the ordinary course of business
 
 
$____________
   
(h)       Add Lines B(2)(a) through B(2)(g)
 
 
$____________
 
(3)
Net Income plus Additions:
Add Lines B(1) and B(2)(h)
 
   
$____________

 

ii

 

 

 
(4)
Reductions from Consolidated Net Income (to the extent included in the
calculation of Consolidated Net Income for such period):
 
   
$____________
 
(a)       Extraordinary gains or income for such period
 
 
$____________
   
(b)       All gains during such period resulting from any Asset Disposition
outside the ordinary course of business
 
 
$____________
   
(c)       Any cash disbursements during such period that relate to noncash
charges included in the definition of Consolidated EBITDA pursuant to clause
(ii)(E) thereof during such period or the twelve months preceding such period
 
 
 
$____________
   
(d)       Any noncash gains for such period that represent the reversal of any
accrual, or the reversal of any cash reserves, that relates to charges included
in the definition of Consolidated EBITDA pursuant to clause (ii)(D) or (ii)(E)
thereof during such period  or the twelve months preceding such period
 
 
 
 
$____________
   
(e)       Add Lines B(4)(a) through (d) above B(4)(d)
 
   
($____________)
(5)
Consolidated EBITDA:
Subtract Line B(4)(e) from Line B(3)
 
   
$____________




iii

 

 



EXHIBIT D



ASSIGNMENT AND ASSUMPTION
 
THIS ASSIGNMENT AND ASSUMPTION (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below, receipt of a
copy of which is hereby acknowledged by the Assignee.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees and Swingline Loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
 
1.           Assignor:                            ______________________________


2.           Assignee:                            ______________________________
[and is an Affiliate/Approved Fund of [identify Lender]1]
 
3.            Borrowers:                              INTERCONTINENTALEXCHANGE
GROUP, INC.
AND ICE EUROPE PARENT LIMITED


4.           Administrative Agent:  Wells Fargo Bank, National Association, as
the Administrative Agent under the Credit Agreement.
 
 
 

    1 Select as applicable.

 

 

 

 

 
5.          Credit Agreement:     Credit Agreement, dated as of ____________,
2014 (as amended, modified, restated or supplemented from time to time, the
“Credit Agreement”), among the Borrowers, certain lenders from time to time
parties thereto (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent, Issuing Lender and Swingline Lender, and Bank of America,
N.A., as Syndication Agent.


6.          Assigned Interest:


Facility
Assigned2
Aggregate Amount of
Commitment/Loans
for all Lenders3
Amount of
Commitment/Loans
Assigned3
Percentage Assigned
of
Commitment/Loans4
CUSIP
Number5
 
$
$
%
   
$
$
%
   
$
$
%
 



[7.         Trade Date:                ______________]6


8.          Effective Date:           ______________ [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
 
 

   
2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g.
“Multicurrency Revolving”, “Dollar Revolving”, “Dollar Swingline” or
“Multicurrency Swingline”).
3 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
4 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
5 Insert if applicable.
6 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

2

 

 

 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR:
     
[NAME OF ASSIGNOR]
      By:               Title:    

 
 
 

 
ASSIGNEE:
     
[NAME OF ASSIGNEE]
      By:               Title:    

 
[Consented to and]7 Accepted:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
as Administrative Agent
      By:           Title:        


[Consented to:]8
 
[NAME OF RELEVANT PARTY]
      By:           Title:        

 
 
 

   
7 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
8 To be added only if the consent of the Borrower and/or other parties (e.g.,
Swingline Lender, Issuing Lender) is required by the terms of the Credit
Agreement.

 

3

 

 

 
ANNEX 1 to Assignment and Assumption
 
Credit Agreement, dated as of ___________, 2014, among IntercontinentalExchange
Group, Inc., as the Parent Borrower, ICE Europe Parent Limited, as the
Subsidiary Borrower, certain Lenders from time to time parties thereto, Wells
Fargo Bank, National Association, as Administrative Agent, Issuing Lender and
Swingline Lender, and Bank of America, N.A., as Syndication Agent


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.           Representations and Warranties.


1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Credit Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Documents or any collateral thereunder, (iii) the financial condition of
the Parent Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Credit Document or (iv) the performance or
observance by the Parent Borrower, any of its Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Credit Document.


1.2.           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an assignee of the Assigned Interest under the Credit
Agreement (subject to receipt of such consents as may be required under the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements referred to in Section 4.9 thereof or delivered
pursuant to Section 5.1 thereof, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent, Assignor or any
other Lender, and (v) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations that by the terms of the Credit Documents are required to be
performed by it as a Lender.
 

1

 

 

 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts that have accrued to but excluding the Effective Date and to the
Assignee for amounts that have accrued from and after the Effective Date.


3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the laws of the State of New York (including Sections 5-1401 and 5-1402 of
the New York General Obligations Law, but excluding all other choice of law and
conflicts of law rules).



2

 

 


EXHIBIT E-1
 
[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of ____________, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among INTERCONTINENTALEXCHANGE GROUP, INC., a Delaware corporation
(the Parent Borrower”), ICE EUROPE PARENT LIMITED, a limited company
incorporated under the laws of England and Wales (the “Subsidiary Borrower”, and
together with the Parent Borrower, the “Borrowers”), the Lenders from time to
time parties thereto, Wells Fargo Bank, National Association, as Administrative
Agent, Issuing Lender and Swingline Lender, and Bank of America, N.A., as
Syndication Agent.
 
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent shareholder”
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or any successor
form).  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrowers and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrowers and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 
By:
   
Name:
   
Title:
    Date: ________ __, 20[__]  

 

 

 

 

 
EXHIBIT E-2
 
[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of ____________, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among INTERCONTINENTALEXCHANGE GROUP, INC., a Delaware corporation
(the Parent Borrower”), ICE EUROPE PARENT LIMITED, a limited company
incorporated under the laws of England and Wales (the “Subsidiary Borrower”, and
together with the Parent Borrower, the “Borrowers”), the Lenders from time to
time parties thereto, Wells Fargo Bank, National Association, as Administrative
Agent, Issuing Lender and Swingline Lender, and Bank of America, N.A., as
Syndication Agent.
 
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10 percent shareholder” of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section881(c)(3)(C) of the
Code.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or any successor form).  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By:
   
Name:
   
Title:
    Date: ________ __, 20[__]  

 

 

 

 

 
EXHIBIT E-3
 
[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of ____________, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among INTERCONTINENTALEXCHANGE GROUP, INC., a Delaware corporation
(the Parent Borrower”), ICE EUROPE PARENT LIMITED, a limited company
incorporated under the laws of England and Wales (the “Subsidiary Borrower”, and
together with the Parent Borrower, the “Borrowers”), the Lenders from time to
time parties thereto, Wells Fargo Bank, National Association, as Administrative
Agent, Issuing Lender and Swingline Lender, and Bank of America, N.A., as
Syndication Agent.
 
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10 percent shareholder” of any
Borrower within the meaning of Section 871(h)(3)(B)  of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or any
successor form) or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN (or
any successor form) from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption.  By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
 
By:
   
Name:
   
Title:
    Date: ________ __, 20[__]  

 

 

 

 

 
EXHIBIT E-4
 
[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
 
Reference is hereby made to the Credit Agreement dated as of ____________, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among INTERCONTINENTALEXCHANGE GROUP, INC., a Delaware corporation
(the Parent Borrower”), ICE EUROPE PARENT LIMITED, a limited company
incorporated under the laws of England and Wales (the “Subsidiary Borrower”, and
together with the Parent Borrower, the “Borrowers”), the Lenders from time to
time parties thereto, Wells Fargo Bank, National Association, as Administrative
Agent, Issuing Lender and Swingline Lender, and Bank of America, N.A., as
Syndication Agent.
 
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “10 percent shareholder” of any Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to any Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (or any successor form) or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN (or any successor form) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the Administrative Agent, and (2) the undersigned shall have
at all times furnished the Borrowers and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:
   
Name:
   
Title:
    Date: ________ __, 20[__]  

 

 

 

 

Schedule 1.1(a)
 
Commitments and
Notice Addresses
 
Commitments
 
Lender
Multicurrency
Commitment
Dollar
Commitment
HMRC DT Treaty Passport Scheme
Passport Scheme
Reference Number
Jurisdiction of Tax
Residence
Wells Fargo Bank, National Association
$300,000,000
--
013/W/61173/DTTP
USA
Bank of America, N.A.
$300,000,000
--
013/B/7418/DTTP
USA
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$300,000,000
--
43/B/322072/DTTP
USA
Bank of China, New York Branch
--
$300,000,000
--
--
Bank of Montreal
$225,000,000
--
--
--
Compass Bank
$225,000,000
--
13/C/358724/DTTP
USA
Fifth Third Bank
$225,000,000
--
13/F/24267/DTTP
USA
Regions Bank
$225,000,000
--
13/R/330821/DTTP
USA
SunTrust Bank
$225,000,000
--
13/S/67712/DTTP
USA
JPMorgan Chase Bank, N.A.
$150,000,000
--
13/M/268710/DTTP
USA
Morgan Stanley Bank, N.A.
$150,000,000
--
13/M/307216/DTTP
USA
Societe Generale
$150,000,000
--
5/S/70085/DTTP
France
U.S. Bank National Association
$150,000,000
--
13/U/62184/DTTP
USA
Goldman Sachs Bank USA
$75,000,000
--
13/G/351779/DTTP
USA
Total
$2,700,000,000
$300,000,000
--
--

 

 

 

 

 
Notice Addresses
 
Party
Address
Parent Borrower
IntercontinentalExchange Group, Inc.
2100 River Edge Parkway, Suite 500
Atlanta, Georgia 30328
Attention: Legal Department
Telephone: (770) 738-2106
Fax: (770) 857-4755
Email: ICERevolverNotices@theice.com
Subsidiary Borrower
ICE Europe Parent Limited
5th Floor Milton Gate
60 Chiswell Street
London, EC1Y 4SA
Attention: Patrick Davis
Telephone: 44 20 7065 7738
Fax: 44 20 7065 7813
Email: Patrick.davis@theice.com
Wells Fargo Bank, National Association
Instructions for wire transfers in Dollars to the Administrative Agent:
 
Wells Fargo Bank, National Association
Charlotte, North Carolina
Ref: IntercontinentalExchange Group, Inc.
Attention: Financial Cash Controls
 
Instructions for wire transfers in Euros to the Multicurrency Agent:
 
Bank: Lloyds Bank, London
Ref: IntercontinentalExchange Group, Inc.
 
Instructions for wire transfers in Pounds Sterling to the Multicurrency Agent:
 
Bank: Royal Bank of Scotland, London
Ref: IntercontinentalExchange Group, Inc.
 
Instructions for wire transfers in Canadian Dollars to the Multicurrency Agent:
 
Bank: Toronto Dominion Bank, Toronto
Ref: IntercontinentalExchange Group, Inc.
 
Instructions for wire transfers in Japanese Yen to the Multicurrency Agent:
 
Bank: Mizuho Corporate Bank Ltd, Tokyo
Ref: IntercontinentalExchange Group, Inc.

 

 

 

 

 

 
Address for notices as Administrative Agent:
 
Wells Fargo Bank, National Association
1525 West W.T. Harris Blvd.
Mail Code: D1109-019
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Telephone: (704) 590 2706
Fax: (704) 590 2790
Email: agencyservices.requests@wellsfargo.com
 
Address for notices as Multicurrency Agent:
 
Wells Fargo Bank, National Association
One Plantation Place
30 Fenchurch Street
London, EC3M 3BD
Attention: Loan Admin
Fax: 44 (0) 20 7929 4645
Email: loanadmin.london@wellsfargo.com
 
with a copy to:
 
Wells Fargo Bank, National Association
150 East 42nd Street, Floor 39
New York, NY 10017
Mailcode: J0161-392
Attention: Mendel Lay
Telephone: (212) 214-7815
 

 

 

 

 



Schedule 1.1(b)
 
Existing Letters of Credit
 
Irrevocable Standby Letter of Credit Number SM230917W issued by Wachovia Bank,
National Association (predecessor to Wells Fargo Bank, National Association) on
April 22, 2008 for the benefit of United States Dept. of Agriculture - Farm
Service Agency, on account of ICE Futures U.S., Inc., in the amount of
$75,000.00.
 

 

 

 


Schedule 7.3
 
Liens
 
None.
 

 

 